Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 1 of
                                      103




                            Exhib it 1
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 2 of
                                      103

     From:Siliciano,Christopher(LA)(FBI)csili
                                            ciano@fbi.gov
   Subject:RE:email//1of2
     Date: May9,2018 at2:29 PM
       To: Donald P.Borchers dpborcherszgmail.com

         Thank you forthis information Donald.lwillsay thatafterspeaking with my supervisor,
         unfortunately we do nothave the resources currently to assistyou.Iwould recom mend
         proceeding with yourstrong civilcase.

          Good Iuck,
          Chris

          Chris Siliciano
          SpecialAgent
          FBILos Angeles
          Cell(310)486-4741
          From :Donald P.Borchers(mailto:dpborchers@ gmailacom)
          Sent:Friday,M ay O4,2018 2:30 PM
          To:Siliciano,Christopher(LA)(FBI)<csiliciano@ fbi.goo
          Subject:email.//1 of2
          Please find attached tw o folders. One hasa11ofthe docsand the otherhasthe em ail.

          This m atteris intricate butunam biguous.

          1.Regarding m y ow nership

          Iacquired m y rights via two agreem ents:
          In 2016,with a partnerIformed a jointventure,called Graphic NovelEnterprises,
          and G raphic Novelacquired aIlofPark Avenue's rights via a quitclaim .
          In 2017,my partnerand Iended ourjointventure and Iindividually acquired aIIof
          the rights previously held by Park Avenue.

          2.Regarding Park Avenue
          The copyrightrepod from 2008:Note the Iasttw o paragraphs of page 17,
          dem onstrating thatPark Avenue acquired vastly m ore rights than itgranted',and
          these are the rights Ipurchased.
          A lso,Iobtained copied directly from the copyrightoffice,and they are attached.

          The 1994 Agreem ent.
          The firstsentence sets forth as a factthatthe rights are based on the O riginal
          Picture.
          Paragraph 1.f.reserves aIIotherrights.
          Paragraph 6.Expressly reiterates this.
          Paragraph1.f.(ii)(c)& 5 -holdsbackfuturesequeland remake rightsuntilthe
          Purchaserperform s aIIofits obligations and m akes an election to acquire aIIfuture
          rem ake O R sequelrights.
           rn - .-. -...- .- 1- .2 .f - -.4 .- T - .-t.I- t1- - .t. tI- - -!-.I- 2.- .
                                                                                     -...-
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 3 of
                                      103

       MaragraRn 1.T.SeIS Torln InalIne rlgnls are Only TOrInlllalInealrlcalrelease OrInlllal
       Video release.
       Paragraph 7.e.acknow ledges Park Avenue's rights,in m y opinion,to m ake future
       movies based ontheshortstory(notthe originalpicture)
       In2000,Miramax (wholly owned by Disney),having performed itsobligations,
       m ade an election to acquire sequel,notrem ake,rights

       in 2005,Miramax (through its IabelDimension,and stillwholly owned by Disney)
       acquired the rights to m ake one rem ake. The 2005 agreem entstands alone from
       the 1994 Agreem entand the tw o agreem ents are notintegrated w ith each other.

       In Sum m ary:
       Iow n the rights to m ake future sequels and spinoffs based on Stephen King's
       originalshortstory.
       low n the characters thatare unique to Stephen King's originalshortstory.
       Disneyownstherightsto makefuturesequelsbased ontheOriginalPicture(visa
       visthe underlying novella),which are forinitialtheatricalrelease orinitialvideo
        release, only.
        Disney ow ns the rights to m ake one rem ake and they have the rightto use
        characters from the Novella forthis rem ake.

        FYI-Tw o days ago,Don G ordon atLeopold Petrich agreed to w rite this in an
        opinion form e. The purpose is form e to obtain Errors & O m issions Insurance so
        that Ican undertake m y future spinoff. lw illforward this opinion fetterto you afteri
        receive it. Iim agirhe itw illtake a week, orso.


        Thank you.

        Best,
        Donald P.Borchers
        (310)490-1056




              On M ay4,2018,at1l:38AM ,Siliciano,Christopher(LA)(FBl)
              <csiliciano@ fbi.g% > wrote:
              Thank you Donald,IwillIook into this.W hile ldo som e background research
              on my end,could you provide any docum entation you have regarding your
              copyrights vs.W al
                               tDisney's? Also,please include the emailyou sentto
                linnorAntn nnclthnir rnqnnnqn
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 4 of
                                      103



            Thank you,talkto yOu SOOn.
            Chris
            Chris Siliciano
            SpecialAgent
            FBILos Angeles
            Cell(310)486-4741
            From :Donald P.Borchers (mailto:dpborchers@ gmail.comq
            Sent:W ednesday,M ay 02,2018 12:52 PM
            To:Siliciano,Christopher(LA)(FBI)<csiliciano@ fbi.gA >
            Cc:Det.Lt.Jonathan Ray Perkins Ret.<jc perkins@ me.com>
            Subject:following up onourtelephone callfrom Monday
            D earChris-
             Thank you fortaking thetim eto speak with m e M onday afternoon and foryour
             consideration in thism atter.
             Sim ply,in 2016 1purchased certain rightsin a divided copyrightw ith respectto
             Stephen King'sttchildren ofthe Corn.''Previously,Iproduced the originalin
             1984 and therem ake in 2009.

             M y rightsare quite specific. lhave the rightsto m akeftzttzre m ovesbased on
             Stephen K ing'sshortstoly The W altD isney Company ownsthe rightsto m ake
             futurem oviesbased on the originalfilm .

             InFebruary,thisyear,whileIwasdevelopinganew projectwith my newly
             acquired rights,Ileam ed thatLionsgate w asreleasing anotherttchildren ofthe
             Conz''m ovie. Then,in thepressrelease,lnotieed they werebasing thefilm on
             a charaeterfrom the shortstory that1ow n.These arem y rights.

             So,1wrote an em ailto Lionsgate and advised them . They acknow ledged
             receiptbutnevercom m unicated anything responsively.On M arch 13,2018,
             Lionsgate released them ovie on D VD . Knowing they did nothavem y rights.

             1writethisem ailto explorethepossibility ofa crim inalaction against
             Lionsgate fortheircopyrightinfringem ent.

             Thank you.

             Best,

             D onald P.Borchers
             (310)490-1056
             V ps://www.youtube.com/watch?v=oeieoHl7eLg
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 5 of
                                      103




                             Exhib it 2
  Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 6 of
Judgm ent(Blu-                          103          Corn-Genesis
rayl                                                             (Blu-rayj
Q o o yl'
        .j.jy                                                    t û ê ftfts3
                                                                 '



187                                                              $8 95 xzprinae
                                                                     .


$14 89 v,-prim e
       -
                                                                 31 used and
24 used and                                                      new from $2.98
n ew from
 $10.89


D TS


           Ch ildren O f Th e Corn :Ru naw ay
           O -ring
           Blu-ray
           M arciMiller(Actor),JakeRyan Scott(Actor),John Gulager(Director)

           L'ê skf'
                        Rated: NR
                  z/-v v 25custom erreviews                                                            K
            Prim eVideo               Blu-ray     DV D                                                      BuA
             $4.99- $14.99            $14.96       $12.96
                                                                                                       Qty:t:
           AdditionalB1u-     Edition            Discs   Price                            New   Used
           ray options                                                                   from   from
                                                                                                        -prilr
                                                                                                       s-

              Blu-ray           O-ring              1 $14.96                      $14.12 $9.98
                                                                                                       FREE S1
riew          (M ar 13,2018)
                                                                                                       or get F
                                                                                                       A m azo:
           w atch lnstantly w ith primevi
                                     x.w .,deo                                           Rent    Buy
                                           p
                                                                                                       In Stc
              Children ofthe Corn:Runaw ay                                           $4.99 $14.99      Shipsfq
                                                                                                       Gifi-w l
                                                                                                            Y es,
                                                                                                            Shi!
               C IN ED lG M
                                                                             @ .X
                                                                                '?
                                                                                 '#''*$'%&%C

                Thel'
                    rA dventure W l'
                                   IITake                                        ., ..#
                                                                         %
                                                                         .

                Them To A M ag/ca/P/ace
                >Shop now
 Case 0:18-cv-61537-WPD Document 175-1 Entered
                                          r
                                          .
                                                    ontFLSD-   Docket
                                                             *..
                                                               '
                                                               v.     12/20/2018 Page 7 of
                                       103 --0w.CAs..
                                                    .va ! :.
                                                           .  .
                                                              -.
I
                                                 .
                                                        .




       crim son Peak (Blu-rayl          Jaw s2 (Blu-rayl                                 W 4
       nikû sj-L zh
                  N 1483                    xftrjêrfzfv-
                                                       ut
                                                        't
                                                         ''sa6                           Co
       $7.88w,prime                         $7.88.,prime                                  (B1
                                                                                          Q
                                                                                          $2

                                                                                      Ad feedback i
                                                                                                  -h

t this item also bought                                                                                sbkfz
                                                                                                           'Q-
                                                                                                             : Q-
                                        '
                                                                                                       $q597 ,.p
                                             r
                                             '
                                               H ELLR   A
                                                 ju o c Nt
                                                                     .
                                                                    ../
                                                                      ''V'
                                                           %y, j.        .   ''
                                             :            t ''                    '


                                                     Mw

                                                     j'




                                            Hellraiser:Judgm ent
                                            (Blu-rayl
                                            H eatherLangenkarnp
                                            tt--L'f1-7-
                                                      '
                                                      Y.,7/
                                                          -
                                                          '
                                                          -?-187
                                            Blu-ray
                                            $14.89 .
                                                   z'prime

lu ct prom otio ns
.
  00 instead of $14.96!Geta $50 Am azon.com GiftCard instantly upon approvalft




 RU N A W AY tellsthe story ofyoung,pregnantRuth,w ho escapes a m urderous child cultin c
ing anonym ously in an attem ptto spareherson thehorrorsthatsheexperienced asa child.
:som ething is follow ing her.N ow ,she m ustconfront thisevilorlose her child.
   Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 8 of
        n/a                              103
          DV D
          MarciMiller(Actor),Jake Ryan Scott(Actor),& 1more                  Rated: NR

          xiz
            'vi'
               k-f'
                  rf'
                    gvkw
                       .v
                        k
                        '
                        y v 25 customerreviews
             PrimeVideo                ? Blu-ray #l ovo
                                       l        )
                                       ( $14.96 ( $12.96                                        Buy NeM

          A dditionalDVD          Edition                    Discs   Price      New      Used   Qty:t4
          options                                                               from     from
                                                                                                  ,
                                                                                                  -'14
                                                                                                ..--
                                                                                                  .  :)
                                                                                                      1
                                                                                                      ,!
                                                                                                       1
                                                                                                       r
                                                                                                       '
                                                                                                       -iiI
                                                                                                          l
                                                                                                          r
                                                                                                          .
                                                                                                          '!
                                                                                                           l
                                                                                                           r
                                                                                                           -
                                                                                                           'lp1
                                                                                                              4
                                                                                                              E
              DVD                   n/a                           1 $12.96    $12.87   $5.73
                                                                                                FR EE S1
              (Mar13,2018)                                                                      getFR E
iew                                                                                             Am azon
          W atch Instantly w ith pri.
                                    m-.evideo                                   Rent      Buy
                                       .. >p                                                    In Stot
              Children ofthe Corn:Runaway                                      $5.99 $14.99     Ships fr(
                                                                                                G ift-w ral


                                                                                                           Y
                SCREEN SAVERS ENTERTAIN M ENT                                                              S
                Experience Faith through
                the eyes ofa child.                                                                    *
                 >Shop now
                                  IBelieve

                                                                                AdfeedbackL7J
                                                                                                       Turn (

ether                                                                                            W antit
                                                                                                 4 hrs 41
                                                                                                 Shippir
                                    Totalprice:$27.89
                                      Add aIIthree to cart                                             DeIih




1+                                  j
                                    'Add alI'




 sold by differentsellers.Show detaifs
 n/arm ' ;:
                                            threeto List '




          p1IraoAalravz hAzAiiarrxihiillor lnN/rn Q ,
                                                         ë




                                                    19 CIN
                                                              g

                                                                                                Add to Li
  Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 9 of
                                        103                    Ad feedback I--t

t this ite m a lso boug ht




DVD)      Insidious:The LastKey           C hildren O fThe Corn:           Deep BlueSea2 (D5
          Angus Sam pson                  G enesis                         NAg%SJJ
                                                                           .
                                                                                 .u
                                                                                  U<.
                                                                                    .
                                                                                    j
                                                                                    .
                                                                                    ;
                                                                                    .qu
                                                                                      .t
                                                                                       )..
                                                                                         j
                                                                                         ..
                                                                                          rk
                                                                                           .J
                                                                                            .
                                                                                            >.j
                                                                                              vjgg
          wN xi
              ''
               ve'
               -t-
                 X 'e
                    ;f
                     -'?'t'
                          L('67           J.J.Banicki                      DVD
                                           -?
                                            kt..    %s--.. ï
                                                   .?      !/   ib. .?'
                                                                      --
          DVD                              sp-.f'
                                                LTY-
                                                   i'''ftl
                                                         '''t.-I'53        $12.96 xzprim e
          $12.99 sr'prim e                 DV D
                                           $9.93 'prim e


luct pro m otio ns
.
 00 instead of $12.96!Geta $50 Am azon.com Gift Card instantly upon approvalfc




 RUNAW AY tells the story ofyoung,pregnantRuth,w ho escapes a m urderous child cultin a sm allr
asly in an attem ptto spare herson the horrors thatshe experienced as a child.Ruth and herson en
Iow ,she m ustconfrontthis evilorlose herchild.




yan Scott, M ary Kathryn Bryant, Lynn A ndrew s


 oned,Color,Dolby,NTSC,Subtitled,W idescreen




  Canada onlv.Read m ore about DV D form ats.)
  Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 10 of
                                        103
Corn (Trailer1)                                                         Children OfThe Corn:Revelation

                                                                        CreeperFilm s




'Iated to this item (W hat's this'?)

                                                                                             '. ;           vt.                                 .. k*  x.
                                                                                                                                                        .-.
                                                                                                                                                          s..
                                                                                                 .. W! #-
                                                                                                        +.
                                                                                                         .'<w. '.                              j4       '
                                                                                             :*'4# r,2
                                                                                                  4,
                                                                                                   4 d.                                          gs,
                                                                                                                                                   .b'<kyz
                                                                                                                                       # **.          p

         l.
                        N

                    Hl
                   M.Kv elrS/HY
                      A&Hr   mo-t K-AN
                               ANOL
         < ,        .        m-


                             .
                                 ,.-
                                    z
         )        .A        **
                            '
                       .-




                                                                                                                     @g*&P>#-@1<l***
                                                                                                         A &e- /Wzo fnoen w'e:AN5fR.
                                                                                                                                   $>


     Split                               Crimson Peak (Blu-ray)                         Isfe ofDogs                                                             Th.
                                                                   &                      h /t). '       % .
     a-
      kd
       e
       '%
        ?k uv*
             kx:
               z
               ak,j
                  v'
                  .-,
                    .i
                     ,1408
                                         .
                                          ë*
                                         Ns.,Y'
                                               /%
                                             .. '
                                                û'
                                                 (
                                                 r''.
                                                   î,
                                                     ?'q
                                                    .-
                                                     ?':-.:
                                                          ;
                                                           A*'.
                                                          v)..).
                                                                  .!.
                                                               '1485                    1z2'
                                                                                        ..
                                                                                            'LqY,*-'i. j',  )
                                                                                                            ..pg
                                                                                                         2'1-
                                                                                                            .
                                                                                                                    . -
                                                                                                                                                                I.x
                                                                                                                                                                ...,
                                                                                                                                                                   , -
                                                                                                                                                                  -f


     $9.96 s,,
             'prim e                     $7.88 .Jprim e                                 $19.99                                                                  $1t




                                                                                                                              M ost recent c



    Share yourthoughts with othercustom ers
                                                                                                                              ZZZZZZZ...
      W rite a custom erreview                                                                                                Published 11 days a


                                                                                                                                        a. .
                                                                                                                                  .      .:
                                                                                                                                           ,        Doug Tiers

                                                                                                                              -$
                                                                                                                               yvsx
                                                                                                                                ,x: çz
                                                                                                                                     'sx
                                                                                                                                      A. k.
                                                                                                                                        . ?xk
                                                                                                                                          &t:?'xy
                                                                                                                                               toxtn
                                                                                                                                                   isv
                                                                                                                                                    '.''zk sas

                                                                                                                               M ostanything perl
'




         Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 11 of
                                               103
        SellYourServices on Am azon                                                          Am azon.com Store C ard
        Sellon A m azon Business                                                             Am azon.com Corporate C reditLine
        SellYourApps on A m azon                                                             Shop w ith Points
        Becom e an Affiliate                                                                 C reditCard M arketplace
        Advertise YourProducts                                                               Reload YourBalance
        Self-publish w ith Us                                                                A m azon C urrency C onverter
        ) See aII




                     a   '-
                                         a zo
                                           ::
                                            <
                                            .
                                              n                                               English                             United States




    e                         6pm                                             AbeBooks                          ACX                                                Alexa
                              .        ' I.. .l;. .7                                         . .                .''b
                                                                                                                .  .  L.,I(   ,                                         ,,t.      . .      . , .       .
                              ..   :     -. ;. : ,              L
                                                        - . ,.. .                      ,                        ;.)t
                                                                                                                   :
                                                                                                                   lL
                                                                                                                    ..
                                                                                                                     1k
                                                                                                                      .t.
                                                                                                                        r.g)t
                                                                                                                            y
                                                                                                                            ''
                                                                                                                             ..'          .                        .   )
                                                                                                                                                                       '..':('i,. '. .

        al                    Hom e Services                                  Am azon Inspire                   Am azon Rapids                                     Am azon Resta
                              )1:
                                -
                                ' r';))j: ''';.':
                                                L'                                      'r .               y.   y.
                                                                                                                 '
                                                                                                                 .Lk;')tq
                                                                                                                        .i)(r
                                                                                                                            ';:'
                                                                                                                               .(.
                                                                                                                                 j
                                                                                                                                 qtj '
                                                                                                                                     7
                                                                                                                                     -f.
                                                                                                                                      .  -.'                       ,.)(.
                                                                                                                                                                       ,i. ; ...).(
                                   1ç'
                                     :-(
                                       ..i
                                        .('.1ë'
                                              ...''.   '.. .';''.   I '               . .1   '.                 k.
                                                                                                                 $'
                                                                                                                  .(
                                                                                                                   'it7
                                                                                                                      '
                                                                                                                      )ï'r
                                                                                                                         2)d
                                                                                                                           ',t,'2t')';1r;'h
                                                                                                                                  .                                    '.. .J'.       '
                                                                                                                                                                                            E' !.':'-
                                                                                                                                                                                          :.'       jk
                                                                                                                                                                                                     'y
                                                                                                                                                                                                      j

    and                       Book Depository                                 Box Office Mojo                   Comixology                                         Createspace
    t ..                             '
                                    -.(.. ..         (..
                                                       ï.                       .iI. .
                                                                                     7.                          lk'
                                                                                                                   )QL
                                                                                                                -. -
                                                                                                                     ,1
                                                                                                                      -Ir'
                                                                                                                         .g.
                                                                                                                           '
                                                                                                                           à.
                                                                                                                            (-.(p
                                                                                                                                ()$:.
                                                                                                                                    à.  (:;                        j::(!:à., r,:. , y,r;1j  .      .
                                  -l
                                   '.'1i'.:;. . .:'..-':. ,)
                                    E)                                            . ..'... '                    ))ij1;i
                                                                                                                 .    .k-;jt.  ;(
                                                                                                                                .:y.;.Ii(
                                                                                                                                 (       .
                                                                                                                                         )
                                                                                                                                         :t
                                                                                                                                          (;                       q.jL.:i...: .'. . ' '
                                                                                                                                                                           . ..




                              Goodreads                                       IM Db                             IM DbPrO                                           Junglee.com
                              7'4. .' ..  a...!.kl.....'                      : . . ... i'''                    /'y
                                                                                                                  ')
                                                                                                                   ')(
                                                                                                                     H(l2.qf(.)i'!..)5)     .1/.ij(
                                                                                                                                                  .;.(1
                                                                                                                                                      .z
                                                                                                                                                       tt.Ik       .r.Ei
                                                                                                                                                                       ..i.......?.,;ij.L(
    ,
    .,t.
       .
                              .
                              -
                                 ..
                                  L
                                  ..
                                   7.
                                    1.. ?..            .                                                        s  ,
                                                                                                                   .                    .(.
                                                                                                                                          :
                                                                                                                                          (;ç-r        .
                                                                                                                                                       à           j
                                                                                                                                                                   . .   .-              y
                                                                                                                                                                                         .
                                                                                                                4y-)i.(()j
                                                                                                                         :(J)Lr
                                                                                                                              .?r.lj,
                                                                                                                                    t
                                                                                                                                    j,
                                                                                                                                     j.
                                                                                                                                      ;
                                                                                                                                      ,j
                                                                                                                                       ,
                                                                                                                                       sj
                                                                                                                                        gjj
                                                                                                                                          .:yj.jyytj:jj            ;j.jj; .,
                                                                                                                                                                           '.
                                                                                                                                                                            j
                                                                                                                                                                            gy.j,,
                                . .   .                                               .
                              ).1'2:1-.(!y.1-I2-!.à!.,rj-...... ..r.
                              ,                                                .      ..
                                                                                       . ...       .
                                                                                                       .                                                                       . ..




    s                         Prim e Video Direct                             Shopbop                           TenM arks.com                                      Am azon W arel
    !t)
    .
       .' .,.'. .:            .f7sjj.:)t'-'
                                          .j.):y
                                               ')j(1.jg
                                                      '.,                     !'
                                                                               . .                              ).,
                                                                                                                  '
                                                                                                                  jy.
                                                                                                                    tjk
                                                                                                                      .j. (s
                                                                                                                           .t;;jj,
                                                                                                                                 fkkjt
                                                                                                                                     y
                                                                                                                                     jyj.         .                l-...;
                                                                                                                                                                        .y
                                                                                                                                                                         .t,.....t;'-,..j
                                                                                                                                                                          jr            ..'c
                                                                                                                                                                                           yyr
                                                                                                                                                                                             .yj..
                                                                                                                                                                                                 ;
    j'
     it:
       .
       j                      ;-
                               .
                               .
                               ,!(
                                 't.
                                 . )
                                   .jtj/':.:..,.:
                                         .                                    ,7.
                                                                                )';-(.:
                                                                                      (.i.
                                                                                         ' .-.)                 gr
                                                                                                                 y;j-;j.
                                                                                                                  -    'j(jg j ).j.
                                                                                                                                  y)s.
                                                                                                                                     ;.
                                                                                                                                      ')t
                                                                                                                                        ...,
                                                                                                                                           ..
                                                                                                                                            ;y.?
                                                                                                                                               ,      .            ,
                                                                                                                                                                   '
                                                                                                                                                                   -'j.,).
                                                                                                                                                                   ..    .j
                                                                                                                                                                          y(.. (
                                                                                                                                                                        . ..   .....
                                                                                                                                                                                   t..y
                                                                                                                                                                                      .;,
                                                                                                                                                                                        .
                                                                                                                                                                                        y
                                                                                                                                                                                        .
                                                                                                                                                                                        yjt
                                                                                                                                                                                          oj.y

                          W oot!                                              Zappos                            Souq.com                                           Subscribe with
                           r-
                            )'
                             ztj.1!t'
                                    i'è'
                                       ki1t
                                          -:                                  '.;..E
                                                                                   .. ''
                                                                                       :                        .141-
                                                                                                                  .  1c?j
                                                                                                                        .'
                                                                                                                         )(-.)
                                                                                                                             '
                                                                                                                             f):ik),
                                                                                                                                   :
                                                                                                                                   -
                                                                                                                                   .;
                                                                                                                                    t@i)      '
                                                                                                                                              .                    j
                                                                                                                                                                   -');t
                                                                                                                                                                       i'(;(' )...
                                                                                                                                                                                 'gc:--j.tî': ,'
                          @:7
                            ,1)-i
                                )j'1:
                                    L$rtip
                                         y
                                         :-:
                                           .-)ltëq                            '.. ...'.;;
                                                                                        '7i:''
                                                                                             t.:                i-1')t
                                                                                                                     E?ih.
                                                                                                                         '
                                                                                                                         ki(!t
                                                                                                                             'rI,
                                                                                                                                q
                                                                                                                                i)lq
                                                                                                                                   èi(
                                                                                                                                     :'
                                                                                                                                      :j
                                                                                                                                       gL
                                                                                                                                        ë
                                                                                                                                        .1
                                                                                                                                         .                         :
                                                                                                                                                                   t'1-!
                                                                                                                                                                       )')-u:('))'.-ï,.
                                                                                                                                                                                      12;-.ktt:1Eiï))-.




         Conditions ofUse                    Privacy Notice               Interest-Based Ads t
                                                                                             -
                                                                                             t
                                                                                             )).1fC   '3
                                                                                                  )96.,rO18 .,
                                                                                                             A
                                                                                                             -1-kl;
                                                                                                                  )
                                                                                                                  -.
                                                                                                                   t).,
                                                                                                                  ..  ;-
                                                                                                                       .)f
                                                                                                                         -'
                                                                                                                          i.coi
                                                                                                                              '
                                                                                                                              -c,jj
                                                                                                                                  -'
                                                                                                                                   l(
                                                                                                                                    -1,t-li'its gth
                                                                                                                                                  'i
                                                                                                                                                   7ijiot!
                                                                                                                                                         '
                                                                                                                                                         :
                                                                                                                                                         ?s    -
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 12 of
                                      103




                             Ex hib it 3
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 13 of
                                      103



                                                 w.                        *            G
                                                 g          .,
                                                            ,,
                                                                           o! s                       p
                                                                                                      :ur
                                                 $                         X .G                       e
                                                                                                      G tf
                     ç>
                         .                       y'.                                    w
                                                                                        uj
                                                                                        K
                                                                                                      xy =s
                                                                                                          = =.
                                                                                                             q;
                                                                           ..           m             E o .c
                                                            .                           .             = m ta
                                                                                        a.            m ta u
                                              .,.
                                                   .7
                                                    .                      >   x
                                                                           s:o -                          m
                                                                                                          E m .!
                                                                           =            1             q, =q
                                                                                                          u) *
                                                                                                             (n
                     =
                     <                                                                                S   c -Q
                                                                                                      at .e
                                                                                                      D *u o
                                                                                                             =
                                                                                                      u G =
                                                                                                      S x
                                                                                                        œ œ-
                                                                                                           >
                     7.                                                                               Z o            e
                      .
                                                                                                      o m
                                                                                                      * m
                                                                                                                    k**
                     r.  .                                                                            o
                         .                                                                            o wqp w
                                                                                                            C
                     .                                                                                u ..
                                                                                                      1  w
                                                                                                         cz :
                     ,-  '                                                                           '* e w c.
                     E'
                     ..
                         .                                                                            E
                                                                                                      aQa
                         .                                                                            x) o
                                                                                                         u jj
          17                                                                                            X ZJ
              .      .                                                                                y oE
                     .
                     ;
                     ..                      .                                                        t
                                                                                                      n.
                                                                                                      ys ro
                                             .                                                        *- co vl                    w
                                                                                                      œ tq e.                     <2
                                                                                                      o u e o                     ql
                                             *                                                       r
                                                                                                     4ro xu                       r
                                                                                                                                  X
                                             *                                                       z ew
                                                                                                     w o =
                                                                                                                                  c
                                                                 *                                   e
                                                                                                     oy .                         r
                                                                                                     m, o S                       w
                                                                                                                                  =
                                                                                                     c
                                                                                                     m w    '
                                                                                                        e! .9                     *
                                                                                                     -                            M
                                             *
                                                                                                      =p E
                                                                                                      c
                                                                                                      *
                                                                                                         %œ.
                                                                                                           z                      r
                                             *.                  x. .-                                u q, -
                                                                                                     œ b .:
                                                                                                                                  47
                                                                                                                                  E
                                                                                                        e c
                                                                                                     cR c G                       è-
                                                                  O                                  3
                                                                                                     Qo* çY$                      V
                                                                                                                                  *
              :                                                                                      Y>.z
                                                                                                        '. og                     =
                                                                                                                                  =
             o                                                                                          t. .                      c
           9
           m
                     .
                                             -
                                                                  e
                                                                  =                                  q
                                                                                                     rE.w
                                                                                                       o  z                       <
                                                                                                                                  c: qc
                                                                                                                                      m)
          Aœ
           o                                                      m                                  y x .0e
                                                                                                       =
                                                                                                     * o
                                                                                                                                  c
                                                                                                                                  ux ..
                                                                                                                                      o
             E
             (
             v                                                    ..                                 w ?
                                                                                                     r
                                                                                                     a o;:                        *
                                                                                                                                  S Sm
                                                                                                                                  .
          '  1:1'L   '                       .--
                                                             i G
                                                            .-
                                                               U                                     'YO X
                                                                                                     .i-.- -G I
                                                                                                              EE                  =
                                                                                                                                  E p-
                                                                                                                                  :  .
                     .                       ..             :                                        x-
                                                                                                      2 ro                        s g)
                                                                                                                                    c
                                             .          uo
                                                         .) o                                        p
                                                                                                     <=
                                                                                                     < o
                                                                                                       ..s
                                                                                                         o
                                                                                                         x                        xm
                                                                                                                                   u;                                              ,
                                                                                                                                                                                   ,
                                             .          6 o
                                                        <o
                                                                                                     w
                                                                                                     a*ta=
                                                                                                     tg = 47
                                                                                                                                  s.c< .
                                                                                                                                  o>
                                                                                                                                       c
                                                                                                                                       e
                                                                                                                                       c
                                                                                                                                       '
                                                                                                                                                               *
                                                                                                                                                               .m
                                                                                                                                                               o
                                                                                                                                                                                   1
                                                                                                                                                                                   ,
                                                                                                                                                                                   1
                                             -              c    .-. ..                              z.. x  Ej
                                                                                                         q, v                     mw o     tmx          r.x
                                                                                                                                                        . wl v,                    j
                     *                                  *
                                                        :
                                                        9 M ''
                                                             -                                       &
                                                                                                     O o cS *                 *    =m9     (/) e
                                                                                                                                               .
                                                                                                                                               'm
                                                                                                                                                '
                                                                                                                                                , .8    ç.4
                                                                                                                                                        .
                                                                                                                                                        w  j*
                                                                                                                                                            q=
                                                                                                                                                            :az                    j
                                                                                                                                                                                   (
                                                        z
                                                        t)
                                                           o              u                          O
                                                                                                     ul6 tpa
                                                                                                            tx            &       #
                                                                                                                                  fqo a=
                                                                                                                                       .* =
                                                                                                                                          .
                                                                                                                                           <m
                                                                                                                                          *A o
                                                                                                                                              .
                                                                                                                                              .
                                                                                                                                              * .A  u z m
                                                                                                                                                 ia <1- o ' E
                                                                                                                                                            E                       t
                                                        -. m
                                                           *              e                    w
                                                                                               p-.=
                                                                                             * u  r:.
                                                                                                  %
                                                                                                  t u
                                                                                                    c
                                                                                                    *                     Oo .O
                                                                                                                              o
                                                                                                                              a .u
                                                                                                                                 s.u
                                                                                                                                 o c;t
                                                                                                                                     a
                                                                                                                                     c  ..o
                                                                                                                                     l >o a*âm
                                                                                                                                             o*
                                                                                                                                             K .
                                                                                                                                               o*
                                                                                                                                               @..
                                                                                                                                                 ru                           -    11
                                                                                                                                                                                    j
                                                        .
                                                        > w
                                                        o                 -=                .- o
                                                                                               a.oc  o                     -o '.ka .
                                                                                                                                   o ug% z u   oo o                                :
                                             .          :2 .-
                                                        .                 o=                   u
                                                                                               oz
                                                                                               .tr   <
                                                                                                  o c*
                                                                                                     .                      = œ $
                                                                                                                              ..u1
                                                                                                                                 oo.
                                                                                                                                   az*    K
                                                                                                                                          '
                                                                                                                                     z y, r ..   :s
                                                                                                                                            o mo j E                          .-   z
                                                        j                 a                  = '
                                                                                             = =
                                                                                               -pd =            .         =s 'c
                                                                                                                              v
                                                                                                                              ;  . r m j. E z m  . c                               1
                                                                                                                                                                                   f
                                   *                    z
                                                        O                                   * oZ:e C m                    œ e.  %5 * a ; z> â 5 xwx>                          -    4
                                                                                                                                                                                   .
          ,                         *


                     w                   *
                                                                                                                                                 '
                                   *                                                                                                             t
                                                                                                                                                 n
                                                                                                                                                 -r r
                                                                                                                                                 * r  w
                                   :                              ....o                                                                    m Xy2 J
                                                                                                                                                 .
                                                                                                                                                                    to
                                                                                                                                                                    ..
                                                                                                                                                                     *
                                                                                     ..                     v,
                                                                                                             ).j..
                                                                                                                 ..
                                                                                                                  .                        (n    w z.               o
                                                                                .
                                                                                .
                                                                                    .           .
                                                                                                <.         ..:y
                                                                                                            .
                                                                                                               p.
                                                                                                                ).
                                                                                                              r. v
                                                                                                                                           -
                                                                                                                                           &
                                                                                                                                           w
                                                                                                                                                 jj
                                                                                                                                                  ig
                                                                                                                                                 11
                                                                                                                                                    &               ru
                                                                                                                                                                    x
                                                                                                                                                                    ej
                                                                                                     ,                                           .
                                                                                .                    ..                                          >. ;      =        rn tu =
                             -                                                  .
                                                                                .                    < .
                                                                                                                .,. ,
                                                                                                                          k                      a
                                                                                                                                                 q:
                                                                                                                                                  ) rj
                                                                                                                                                     ! e            o
                                                                                                                                                                    lw <
                                                                                                                                                                       s.g
                             .                                                  .,
                                                                                 .                   .                .                          x c       tt o o m o
                                         .                                      ..                              ,                                oo <      wo > o.a c z
                                 :*.>'                                              '       '   .                                          O          Z:   = O Q O *x
                                                                                                                                           2ro   .
                                                                                                                                                 ** 6>7.   ..z, . :3 r
                                                                                                                                                 x -1      o . -     *
                                         *.                                                                                                      '
                                                                                                                                                 C  u'Y
                                                                                                                                                 s. w o=< E
                                                                                                                                                          . a* =
                                                                                                                                                               .
                                                                                                                                                               a
                                                                                                                                                               *=œ
                                                                                                                                                                 w
                                                                                                                                           ,,. *
                                                                                                                                               ,Et
                                                                                                                                                 .
                                                                                                                                                 s
                                                                                                                                                 -z&e.-
                                                                                                                                                      ;-w-
                                                                                                                                                         oao -
                                                                                                                                                             ;ua
         W
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 14 of
                                      103




                              Ex hib it 4
             *
             '
Case 0:18-cv-61537-WPD
        q              #Document
                          .      175-1 Entered
                                        tV
                                         X71   on FLSD Docket 12/20/2018 Page 15 of                                                                                       .
                                                                                                                                                                              .
        c              #                X-'
                                       103 .ê
                                            '
        *                               o
                                         ,k
                                          ...,
                                                                                                      ' .
                                                                                         .                                                                                        )i)
                                                                                                                                                                                    J
                                                                                                                                                                                    .


                                                                  ... ,
                                                                      N
                                                                      .ji.
                                                                            ..$
                                                                         iyt:
                                                                            kjy
                                                                              ;y
                                                                               zf
                                                                                                            .
                                                                                                                    .s    ...             .A
                                                                                                                                          s+.                                     .j
                                                                                                                                                                                   ..
                                                                                                                                                                                  vg
                                                                                                                                                                                   ji
                                                                    .
                                              .4
                                              mAw.....
                                               :                    'X...:w                                                                                                       (                                                    -1-
                                                                                                                                                                                                                                         ..,
                                                   :                                                                                                                                .
                                                                                                                                                                                    j                                                  ju
                                                                                                                                                                                    j                                                  c
                                                                                                                                                                                                                                       .
                                                       z.                                                                                                                                                                              (
                                                                                                                                                                                                                                       =.n (m
                                                                                                                              .                                                     -
                                                                 ,                                                        i..
                                                       V
                                                       . )gj
                                                           7,.         .                                                           xz .                                             . .
                                                                                                                                                                                      '
                                                                                                                                                                                       .                                ..             Q *u)
                                                                                                                                                                                                                                       u. -
                                                                                                                                                                                      7
                                    '.
                                     y.
                                      kr                          .                                                                                                                   a;.                              i
                                                                                                                                                                                                                       (
                                                                                                                                                                                                                       k
                                                                                                                                                                                                                       iil
                                                                                                                                                                                                                        l!
                                                                                                                                                                                                                         !
                                                                                                                                                                                                                         l             1
                                                                                                                                                                                                                                       o
                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                       '#
                                                                                                                                                                                                                                        '' c:
                              ' .
                                          .  .:                       ,                                                                                                               ?                                ==              = ..C7
                                         .            .
                                                                               .
                                                                               ..                                                 ...s..., '
                                                                                                                                              .'
                                                                                                                                                                                  .s.:..                               O...)
                                                                                                                                                                                                                       (               zo *'
                                                                                                                                                                                                                                          (l)
                                                3: '.'
                                               32
                                              ..                                '                                                 ''
                                             +                              '-,                                                                                                       t                                uu              *w E
                                                             ..                              .                                ,                                                      L
                                                                                                                                                                                      .,
                                                                                                                                                                                                                       a:                o
                                                                                                                                                                                                                                       c @)
                                                            .;
                                                             ..
                                                                      j  .4s.: .                                                                    t,                              .y                                 j.......        (zj .jw
                                                                      ',
                                                                       v.                                                                                                          J
                                                                                                                                                                                   t                                                   u. z
                                                                                                                                                                                   i,                                                  d) r
                                                                                     .                                                                                            .
                                                                                    .                                                                                               .
                                                                                ,                                                                                                  k                                              ;!z .c
                                                                                                                                                                                   7î                                              *n
                                                                                                                                                                                  4.7.                                             'D
                                                                                                                                                                                                                                   (- u.
                                                                                                                                                                                                                                       &
                                                                                                                                                                                                                                       (D
                                                                                                                                                                                      h.                                               fl
                                                                               / '..'                                                                                                 1:.
                                                                                                                                                                                        é
                                                                                                                                                                                        ..
                                                                           .     .
                                                                                                                                                                                                                                       o
                                                                                                                                                                                      .3LP'                                            eb-'
  !!p                                                                           '
                                                                                         .
                                                                                                                                                                                    .ai
                                                                                                                                                                                      J
                                                                                                                                                                                        C
                      .       k.                                                                                                                                                          j'
                       3+3
                     . y;w.                                                                                                                                                           Tt-                                                                 .
                      s
                     .k
                      s                                                                                                                                                                ...
                                                                                                                                                                                      c!
                                                                                                                                                                                                                                                     r
                                                                                                                                                                                        :
                                                                                                                                                                                        '                                                            =
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                      'e
                                                                                                                                                                                        z                                                            r
                                                                                                                                                                                        à                                                             c
                                                                                                                                                                                    ..                                                                =
                 '
                                                                                                                                                                                      !r.
                                                                                                                                                                                    :;'z                                                         r
                                                                                                                                                                                      ''                                                           o
                     ..   .                  ...
                                                                                                                                                                                      - ;                                                          g)
                                              .'
                                                                                                                                                                                    ,k,
                                                                                                                                                                                      y:k                                                          O
         &                                ;.J'.                                                                                                                                     ,'
                                                                                                                                                                                     .k
                                                                                                                                                                                      $                                l1                      r ''''-
         =   ..w      .'  .,
                                                                                                                                                                                      )t:                              '-I
                                                                                                                                                                                                                       *                       c =
        D
        4>
             ?Nz.    jL
                      ..'.' . '.                                                                  .' .'>                                                                              .                                X                       (u O
                g,   .      .7                                                                              .                                                                     .                                    p..-                    ''''- .....-
                 ,z.. ,        .,
                                ....                                                                   ,                                                                          .t
                                                                                                                                                                                   .c
                                                                                                                                                                                   y                                                            c >
                                                                                                                          ,..
                                                                                                                            .,                                                                                         1.u.
                                         .                                                   .
                                                                                                                          : . ,                          ;j                                                            o                   o;/:, o
                 .
                      .
                               ..
                                                            <.
                                                            .
                                                                  .                    .
                                                                                     . .               .                      .                          r
                                                                                                                                                         '.rj1z
                                                                                                                                                         yp
                                                                                                                                                              .:,.
                                                                                                                                                              jr.
                                                                                                                                                                              -                                                   -
                                                                                                                                                                                                                                  4.
                                                                                                                                                                                                                                   (:
                                                                                                                                                                                                                                    .:
                                                                                                                                                                                                                                     0:
                                                                                                                                                                                                                                           4
                                                                                                                                                                                                                                                .(
                                                                                                                                                                                                                                                 .;
                                                                                                                                                                                                                                                  .r
                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                   .
                                                                                                                                                         .
                                     .z                     . .                                                                                               ;                                                                    D c) o n
                                     ..                                                                                                                      .
                                                                                                                                              ..         ..,
                                                                                                                                                           ...
                                    .,                                                                                                             . .                                                                            (l: .c- .cL +.
                          .         yE                                                                              .        ,
                                                                                                                                                    t';%t
                                                                                                                                                        . .1!                                                                     .yw > -u ei    --ê
                                                                                                                    :. ,.         .                                                                                                              c
                                    ..                                  .                                           ,
                                                                                                                                  :                                       .:'
                                                                                                                                                                            r                                                      U -'- c o
hlllk                           .,
                                 %'.v'. a.r
                                          t
                                              .
                                                       '.
                                                                  .
                                                                                                                       ....yu.
                                                                                                                             .a
                                                                                                                             ..x,
                                                                                                                                              ' .
                                                                                                                                                   .
                                                                                                                                                                           .
                                                                                                                                                                                  ,
                                                                                                                                                                                                                                   X & (u =.
                                                                                                                                                                                                                                   U ) (u .n c
                                                                                                                                                                                                                                   c)   a * o
                                                             s                                                                                                                                                                     u- ( q) D (a
                                                   .                                                                    :.                ,                                                                                       c r a: +w
                                             :;                                                                 .'.                                                                                                                        g)
                               :?$..
                               v.
                               .                                                         .                          )                                                                                                             (7) *x r :7
                                                                                                                                                                                                                                  c
                                                                                                                                      ,                                                                                           &    Q) .=
                                                                                                                                                                                                                                           ..c
                                                                                                                                                                                                                                               E
                                             .                                                                                                                                                                                    o    c       (D q)
                              .,,                                                                                                                                                                                                 >
                                                                                                                                                                                                                                      n(1) tU     ..c
                                               ,                                                                .
                                              ,
                                              s
                                             ....
                                              .4
                                                 ,.
                                                  y
                                                . >                                                    .'
                                                                                                          ,                                                                    .,                                o
                                                                                                                                                                                                                ....
                                                                                                                                                                                                                                                     m
                                                                                                                                                                                                                                       += m
                                                             ,
                                                                            .  .                                                 ;
                                                                                                                                 .,                                                                              >                     uj (u         q.
                                                                                             .                                                                                                                   O                    r =            o
                                                                                .
                                                                                                                                                                                                                                       c
                                                                                                                                                                                                                                       c) o
                                                                                                                                                                                                                                           o         z                             :
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                       o. c          u2
                                                                                                                                                                              .                                  œ                     m o           o
                                                        u.                                                                                                                    '.,.                              r                             .. n
                                                                                                                                                                                  $s1                           -*                     C) u
                                                                                                                                                                                                                                          o
                                                                            .                              X                     c
                                                                                                                                 m                                                y,                            .-                    ny)
                                                                                                                                                                                                                                      (            o7
                                                                                                                                                                                                                                               (1. c                    u
                                                                                                                                                                                                                                                                        œ.
                          >                            @-                       k ws                                           <
                                                                                                                               -                                                  .
                                                                                                                                                                                  ï
                                                                                                                                                                                  :
                                                                                                                                                                                  .
                                                                                                                                                                                  g                             D
                                                                                                                                                                                                                o                      c x
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                         *          '-
                                                                                                                                                                                                                                                     g                 .*
                                                                                                                                                                                                                                                                        -                  u
                                                                                                                                                                                                                                                                                           *
                          c
                          (u                                                                                                   C
                                                                                                                               =                                                  '                             r                      R *          -O                  X                  =
                                                                                                                               =                                                  :f
                                                                                                                                                                                  .                                                                 -                   u                  O
 3                        n.                                                    -                                                                                            .r
                                                                                                                                                                              ,
                                                                                                                                                                              .   .
                                                                                                                                                                                                                <                     .o nto so       -                j-
                                                                                                                                                                                                                                                                                           =
                          E                                                                                                                                               jr
                                                                                                                                                                           ..
                                                                                                                                                                          'jh
                                                                                                                                                                             :
                       X                                                                                                                            .                     f
                                                                                                                                                                          1't
                                                                                                                                                                            E
                                                                                                                                                                            .
                                                                                                                                                                            :.


                          X                                                                                                                                                                                                                                   - '-
  I                       m
                          c                                       -zi'7
                                                                  .
                                                                  .
                                                                        ...
                                                                                .
                                                                                         a.:...
                                                                                         '
                                                                                                 .'                     èz.
                                                                                                                          s)..
                                                                                                                                  '

                                                                                                                                              .      .
                                                                                                                                                        '
                                                                                                                                                         ,

                                                                                                                                                                                                      e....
                                                                                                                                                                                                                                                                >        >
                                                                                                                                                                                                                                                                                       &
                       jjj;
                          g                  .
                                                                  (
                                                                  p.
                                                                   '. ,o.
                                                                        '#'..j
                                                                             ..
                                                                                y
                                                                                .
                                                                                é
                                                                                *j
                                                                                 ky
                                                                                  t
                                                                                  .
                                                                                  'jas....:. <
                                                                                .f4
                                                                                                                          s
                                                                                                                        ' sa           . .
                                                                                                                                                    .
                                                                                                                                                             ,.
                                                                                                                                                                  .
                                                                                                                                                                                           .
                                                                                                                                                                                            .
                                                                                                                                                                                                      .%
                                                                                                                                                                                                       r
                                                                                                                                                                                                       ...)#
                                                                                                                                                                                                           q
                                                                                                                                                                                                .j))qj...yr..y
                                                                                                                                                                                                           ..
                                                                                                                                                                                                             yy
                                                                                                                                                                                                              yq
                                                                                                                                                                                                               ... ,                                                                   @)
                        *             '      r                                                                            #-..                      .. ç.
                                                                                                                                                        .      ..&> ,,w.
 à                     .c
                       8-
                                      .                               :                  ,.
                                                                                         4,
                                                                                         .
                                                                                         v .                                  . .
                                                                                                                              ,                       .
                                                                                                                                                      '' t ..?
                                                                                                                                                             t .q
                                                                                                                                                                ..
                                                                                                                                                                *.s ..z
                                                                                                                                                                  '    .
                                                                                                                                                                       ..
                                                                                                                                                                        '
                                                                                                                                                                                                                                                                >        *
                                                                                                                                                                                                                                                                                           c
                                                                                                                                                                                                                                                                                           û)
                                  .                                                                                   j.                                                       .                  .                                                                                        Q
                        .
                         %.Y
                         î z'b
                             -?, :..
                                   1-.                                                                                                                                        .&'                                                                              &         q)            .

 A                     vyn
                        l
                        j
                        w
                         k
                         tk
                         :: k
                            j.
                            ) .
                              vt
                               a...
                               .
                                     L.
                                     .

                                    .o                               : ,
                                                                     .
                                                                                             .
                                                                                                                                          ,                      ... ,. ;..,x..s
                                                                                                                                                                      .
                                                                                                                                                                               ub:.j,.
                                                                                                                                                                                                z)w
                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                               :)
                                                                                                                                                                                                                                                                ;:
                                                                                                                                                                                                                                                                 j      (:
                                                                                                                                                                                                                                                                         t                 (U
                                                                                                                                                                                                                                                                                           (7
                        u                                            1 ,
                                                                  .+*'                                              ,
                                                                                                                    .ï.                             '        .. '  v'>.,,
                                                                                                                                                                        %              *.
                                                                                                                                                                                        '                                                                      c)       c                  >
                        O                                         .                                                       ,               à                            .. ,                                                                                    W          *                (U
                       X                                                                                                                  ' ...                           ,:                                                                                   W*       ko
 T                                                                                                                      î                                     .t .        .                                                                                    *        yyj            t
                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                           O
                                                                                             *                                                                                                                                                                                         <
                          (p
                          >
                          (7                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                              ---...w J (
                                                                                                                                                                                                                                                                        - - -> I
                       >
Case 0:18-cv-61537-WPD
            %F  M      Document 175-1 Entered on FLSD Docket 12/20/2018 Page 16 of
                                      103
                & SV6




                                                                                                              =       >.
                                                                                                              * CL =
                                                                                                              :J) o X
                                                                                                             'T * o;
                                                                                                              D M= --'
                                                                                                             C3 O Y'
                                                                                                                 m rc
                                                                                                              (Z =. .c
                                                                                                             r œ (J
                                                                                                             DD Do Ar-
                                                                  ç
                                                                  -
                                                                  *U
                                                                                                             < K u
                                                                  r                                          ->
                                                                                                              O
                                                                                                                * *
                                                                                                                t o
                                                                                                                  .
                                                                  (-
                                                                  X                                          * u
                                                                                                               k =>
                                                                                                             .k    o
                                                                  X                                          Q -*
                                                                                                                e.
                                                                                                                 1 Q.
                                                                                                                   u
                                                                  QJ                                              <
                                                                  C:
                                                                  Q;
                                                                  t)                                              *
                                                                  r
                                                                  (b
                                                                  -(
                                                                   b
                                                                  (r
                                                                  C3




                 !
                 .
                 >
                  ?
                 O                                     *
                 >                                     X
          l
          t:
          -.l    Q)                                    >M
                                                       tll                                              O
                               u    .                   @)                                              e
                 D             Q)
                               =
                                             u
                                             *          *
                 O             (U            =u         c                                               1:
                 r             u                       #z
                                                        :7                                              (U
                 <                                                                                      O



          I                                       œ
                                                                              .
                                                                                L> .*'
                                                                                t
                                                                                .-
                                                                                 .. .c
                                                                                t7 m u
                                                                                (1' '
                                                                                Q
                                                                                . 1
                                                                                      .
                                                                                      '
                                                                                      '
                                                                                      '
                                                                                      '
                                                                                     = = r
                                                                                      ) CJ C
                                                                                             tk/
                                                                                             t-l
                                                                                          (u oo

                                                                                             c:J rCJ
          à                                       L
                                                  (D
                                                                               C ''  I*
                                                                                      n >' .o .
                                                                               q: h- C71 Q (7
                                                                                                  w
                                                                                                  G.
          A                             gè        m          A
                                                                               *m. o a - .co
                                                                                C i7 = CJ Q
                                                                                               ., r7
                                                                               .s- . tj w ua
                                                  X                            t'f va7 X J* tL) - **.
                                        1-
                                         :
                                         1        >
                                                  2D
                                                  O
                                                  tD
                                                             +
                                                             >
                                                             C)
                                                                                .>h - > w.
                                                                                m = >
                                                                              M <    - = G D
                                                                              cl m çu o t:l
                                                                              CC 2/ w
                                                                                             W X
                                                                                             >
                                                                                                  p
                                                                                                  W
                                                                                                  =-#
                                                             N          *           ..-  m
                                                                                * .!. D -kl n
                                                                                                '*u
                                                                       .-.      > D' o o o.
                                                             D          (7     W *  Z*: <v- -V *  -i
                                                             O         *c..   -c- .- = c rc
                                                                                -. a Q -     A> =
                                                             (D
                                                             <         (*
                                                                        1:     c
                                                                              >.. o > w t'   o (
                                                                                         m4 'O    cv
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 17 of
                                      103
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 18 of
                                      103




                              Ex hib it 5
                   WJ
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 19 of
                                      103
            l
            *                              Q)
                                           *y
            ;                               n
            4
            '
                             y             E
            ;        = *
            l
            '        =       c                                                     Q)
            '         c7     ::3
            h        ,u
                      ...o
                         -   o
            .       f.o      i.z                                                   r
            1           . 0-               tz                                       t)
                     1 %                    .                                       u
                    =CJ x                   o.
                                           .-                                       X
                    rx                 O
                                       >                     Y                     œ
                                       X                    '5                     c
                                                                                   O
                                                             Q)
                                                             u.                    +?
                                                             X
                                                             GJ                    c
                                                            Mu
                        *              fv                   R
                                       tz                   C)
                                        E                   11
                                                            =         V
                                        O                   c          Q;
                                       X                               >
                                                            .c
                                                                       t?
                                                            *         tn

                                                                      #
                                       .1
                                       =              t'                      *
                                       =
                                       O              /           *           v4
                                       t3
                                                      1           q         V *1
                                       E1
                                       .
                                       D
                                       .
                                       O
                                                      aD                    b >
                                       X                          e
                                                      * *         *
       E
       O                               E         >
       9
   r
                                       t9        td   Q
                                       tz        13
   O
   c
   r                                   X
                                       O
                                                 '
                                                 >
                                                 O
                                                      r
                                                      Q
   c
       (U
       *                                         N    O
    *
    E                                  œ
                                                 O
                                                 r    =
    œ                              =
   r                               M
   .   jj                                             %
                                       m
                                                      Q
                                                      &
                                                      =
                                   'U                 =
                    =              .   C              =
                     =
                      CJ
                     QJ
                    (uC)
                                       Y              =
                                   Z
                                                      U
                     >             O
                    =              O
                    <              r
                                   .
                                   X
                                   Q)



                œ                  M
                                   o
                =                  o
                =                  Z
                o
                =r                 IO
                (t)s/
                   4               mO
                    -)  ..         xt
                H                  O
                œ                  z
                =
                <                  8
                M                  m
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 20 of
                                      103




                              Ex hib it 6
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 21 of
                                      103
               )
                                                       t                                                    t
                                                       J                                                    J
               =
               Q
               %                                       <                                                    <
               >
               %                                       #.                                                   #.
                *
               (D                                                                       O
               >
                                * *                                                     G
               t
               O
               (D
                                'F
                                                                                                  X                      *
                                    j                         c                                   C7                     Q
                                A                             O
                                X                             c 6
                                                              *                                   Q                     .
                                                                                                                        Q '
                                                                                                                        = O
                                                              & c                                 O                     -
                                                                                                                        o.tD
                                >w                            O O                                 K                     o D
                                (D                                                                O
                                                                                                  C7                      (v7
                                Y
                                O                                  ()                                                    G o
                                c                                                                                        c *. (7)
                                D                                  :D                             o                      0.w:3 .G
                                                                                                                        :d
                                                                   O                              *                           O   o.
                                                       m                                          œ                     * .M cx
                                =                                  O                                                    * 4
                                                                                                                        u  o :f
                                O                      m           *                              %
                                (J                     O          .c                                                    0 = ) =m
                                                                                                                        -
                                                                                                            D           œ t) o
                                c
                                .
                                *'           o
                                                                                                                        t .G %œ
                                w-
                                o            o
                                             to
                                                                  O
                                                                  r
                                                                        e
                                                                        O                     %                        *a         .
                                                                                                                                  -o
           &                                                                                                           œ
                                                                                                                       O .0       .G
                                G            o
                                             ru at
                                                z                 tD    D.                    O a!                                      c
                                œ                                 =
                                                                        E                     X Z                      > -%       a
               X                u e-s *4                          O                           O                        > *3        >    E
      E                                                            >    O               e.-
                                                                                        = O 6                             >        O    Co)
      O                         :P .. ..c                               O                                               r X        :
     (J                         :1(Dx M
                                      o'.
                                        K,                         œ                    &
                                                                                        > >..S
                                                                                             .,                                   ..r
                                O       *                          u
                                                                                                                       >o t
                                                                                                                          *D
                                                                                                                           - O=
     %
     =
           =
               D
                                        u-a * œ                    O    D               h.- O œ
     r         œ
     *         t
     r         O
               î
               >.
               X
           r
           O
           0.                                                                                          .'           +k 'p'
           D                                                                            @ #            )
                                                                                                                '
                                                                                                                     -.
                                                                                                                    4W
                                                                                                                        4
                                                                                                                      ï .
                                                                                                                        >
           L9



               *
               E
           m



                                                  (N                                          R        R        &
                                                  q)                                          c        &        c
                                                  =                                           D        D        &
                                                  =                                           e        e        e
                    O
                    E
                          w
                          e)                                            Q.-         !!p
                          CN                                                        .
                          *              2        c                     *           %
                    D     c                       D.                    *
                                         *                     R            N       œ
                          r                       r
                                                               :
                                                               > w
                                                                 =                                                            Q
                                                                                                                              E &
                          *                                             *r      &                                                 w
                          m                       Q)        ** 2. &
                                                                        *
                                                                                w
                                                                                œ   E                                        = k
           *
           u        d
                    ..-   *1
                          ...
                                                  u.
                                                            E = >
                                                                c       *       z                                            *-- zq)
                                                                                                                             =
          'c        E                                                   O                                                    o
          œ               D              u D                1o o        o o         o O (D                                   u D
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 22 of
                                      103




                              Ex hib it 7
   Case
   ldren of0:18-cv-61537-WPD
 Chi                                      Document
           the Corn:Runaway W idescreen, Subt           175-1 Entered on FLSD Docket
                                             itledfAC-3lDigitalTheaterSystem on DeepDiscount.com
                                                                                                         12/20/2018 Page 23 of
                                                                     103                                                              7/2/18,1O:38 A


                                  (https://www.deepdiscount.com/)




                             1,004,078 Item s Available                                   D JOIN OUR EMAIL LIST


                     vAIproducts                                             jc
                                                                              art
                                                                                he
                                                                                :0I
                                                                                  c
                                                                                  te         .    .<p   ooqI
                                                                                                           ,
                                                                                                           I
                                                                                                           yEEssjppjxs.
       Sh                                                                    (httpsr//w- .deepdiscoqnt.com /checkout)
          op ourBlow outBinforthe deepestdiscountsand Iastchance item s-Cllck herefordetails(/blowout-
                            bin/b237039?az=37-11459) > (/blowout-bin/bzroaxe - sg)
                                                                                 (HTTPS:/O       .DEEPDISCOUNT.COM/CHECKOUT)


                                                    Children ofthe Corn:Runaw ay
                                                    (widescreen,Subtitled,AC-3,DigitalTheaterSystem)
                                                    Format:Blu-ray Rated:I
                                                                         'Wà-IReleaseDate:3/13/2018

                                                    STARRING:MarciMi    ller(/search?cr=Marci%2OMi
                                                                                                 lI
                                                                                                  er%7C2O26473&mod=AP),jake Ryan Scot
                                                                                                                                    't
                                                    (/search?cr=JakeQâ20Ryan%20Scott%7C2O26474&mod=AP),Sara Moore (/search?
                                                    cr=Sara%2OMoore%7C2O32306&mod=AP),MaryKathryn Bryant(/search?
                                                    cr=Maw%20Kathwn0     â20Blant0  â7C2026475&mod=AP),LynnAndrewsIIl(/search?
                                                    cr=Lynn%20Andrews%20lll    Qâ7C2026476&mod=AP),Kevin Harvey(/search?
                                                    cr=Kevin0â20Ha>ey%7C16665O3&mod=AP),DianeAyalaGoldner(/search?
                                                    cr=Diane%20Ayala%20GoIdner0    â7C1413221&mod=AP),EricStarkey(/search?
                                                    cr=Eric%20Starkey%7C886773&mod=AP),SidneyFlack(/search?
                                                    cr=Sidney%2OFIack%7C2O32307&mod=AP),DebbiTucker(/search?
                                                    cr=Debbi%20Tucker%7C2O323O8&mod=AP)
                                                    UPC:031398285441
                                                    ITEM #:1999693X
                                                   DIRECTOR:JohnGul
                                                                  ager(/search?cr=John%2OGuI
                                                                                           ager%7C260916&mod=AP)
                                                   M TED:N R
                                                   GENRE:Horror(/search?mod=Av&gn=horror)
                                                   RELEASEDATE:3/13/2018
                                                   SUBTITLES:SPA
                                                   CLOSED CAPTION:No
                                                   ORIGINALLANGUAGE:ENG
                                                   ORIGINALYEAR:2018
                                                   RUN TIM E:82m inutes
                                                   DI
                                                    STRIBUTOR/STUDIO:TWC (/search?mod=slxq=-
                                                                                           O c)
                                                   RANK:93979

                                                                    > ADDTO CART                               + ADDTOWISHLIST
                                                                      BLU-RAY       . Now $18.16 yousave:$3.
                                                                                                           83(17.)

                                                   &'-#j;jRFORMATSAVAILABLE F yweetThi       s(https://twitter.com/share? < Share M#'Get
                                                   (hg:6//ww .fa% #y#@p/$+ % jg)Fk-$ :/www.      deepdiscount.  com/childjjj-jjisItx gjr
                                                                                                                                       jpjjl
                                                                                                                                           jjqv
                                                   U=(VFIWrI/8fPFI'NOde/'-Siode- of-t'
                                                                                     he-corn-                               '         Alerts
                                                   >qjytg&l'absolute''
                                                                     =ltruel);?>) runaway/031398285<1&titIe=Childrenof
                                                     runaway/031398285410)           theCorn:Runaway&textcBuy+childrenof

https://www.deepdiscount.com/children-of-the-corn-runaway/o3l3g8z8s4/l
   Case
   ldren of0:18-cv-61537-WPD
 Chi                                      Document
           the Corn:Runaway W idescreen, Subt           175-1 Entered on FLSD Docket
                                             itled,AC-3,DigltalTheaterSystern on DeepDiscount.
                                                                                                                    12/20/2018 Page 24 of
                                                                     103                                   com                                                        7/2/18,1O:38 AI

                                                                                                 the Corn:Runaway++Blu-ray W ddescreen,
                                                                                                 Subtitled,AC-3,DigitalTheaterSystem+on
                                                                                                 DeepDiscount.
                                                                                                             com)


       YOU M AY ALSO LIKE                                                                                                                                         2


     utm- sourceccrecommendations&utrr                cpra'
                                                          rgengeto mml
                                                                     t                                   . uot'
                                                                                                              vaaœwttk'    --'''.'->*'3.œ1œ *'œa:1t          .    .
                                                                     -   .   .,                          rm n      -.                                 reco       e e lo lto
                                                                                                                           t. : xx xx ,x rlo                                      ..
                                                                                                . p'*                                                                       ..  zr
                                                                     ..y               G !)'a.t'                                                                           ' Y' ''J
                                                                                                                                                                                  k'
                                                                                                                                                                                   kch
                                                                     ;: ''        ..    .   .   ..Av.a                                                                    t    1.
                                         .        .                  :                                               n            ..                                      ,. :
                                              .                                                                      j          s.
                                                                                                                                 >            .
                                                                                                                                              .                           t.
                                         ..                                                                          12
                                                                                                                      :.                                                      .
                                                                     j


        Fridaythe13th:UltimateCollection     Leatherface(/031398275411?          Am i
                                                                                    tyville:TheAwakening       Mom & Dad(2017)(/741952843696?
                (/032429302267?          utm source=recommendations&utm medium=web&ûM g:- 3e -Recs&utm cotrtestpW dBetommendati     ons&utm m
      utm source=recomm endations&utm medium =web&utm campaign=Recs&utm cotree-stpA dRee omm endations&utm m edium=web&utm camnai anzrRecs&utm


      DESCRIPTION

     Chil drenoftheCorn:Runawayon Blu-ray
     Fl eeinga deadlychil d cultintheMidwest, pregnantteen Ruthisdeterminedto keep herbaby outoftheirgrasp. TenyearsI
                                                                                                                      ater,Ruthand herson are
     Ilvinga quietIife,safeand sound in asmallOkl ahomatown.Orso theythought.Ruth soondiscoversthattheonlywayto trulyprotectherchildisto
     f
     Kaat
        cedowntheevilfrom herpastonceandforall     . F
                                                     right-fill
                                                              edchapterintheIong-runninghorrorfilm seri
                                                                                                      esstarsMarciMiller,JakeRyan Scott,Mary
         hryn Bryant,LynnAndrews 11.82min.W idescreen;Soundtrack:EnglishDTSHD 5.1MasterAudio;Subtitles:Engli   sh(SDH),Spanish.


     Preview     Credits

                                                                         M Preview




                                                             LionsgateHom eEntertainm ent




https://www-deepdiscountxcom/children-of-the-corn-runaway/o3l3g8z8sl4l                                                                                                   Page 2 of3
   Case
   ldren of0:18-cv-61537-WPD
 Chi                                      Document
           the Corn:Runaway W idescreen, Subt           175-1 Entered on FLSD Docket
                                             ltled,AC-3,DigitalTheaterSystem on DeepDiscount.
                                                                                                             12/20/2018 Page 25 of
                                                                   103                              com                                      7/2/18;10:38 AI


                       @ INFORMATION                  A.MY ACCOUNT                                    il CATEGORIES
                       > AboutUs(https:
                                      //www.deepdis'
                                                   nou8.coe#'bout-us)                                 ER Movies/TV
                           Help(https://www.deepdiscount.c          '
                                                                    - deepdiscount.com/act:o.               elz
                                                                                                              - .deepdiscount.com/movies)
                           Privacy Policy(https://www.deepd           '    'count.com/acco'                   ejaz.deepdiscount.com/m usic)
                       r* IicYjturns& Exchanges          (V p- /O deepdi        scount.com/aclro'MZ           '        discount.com/music/vinyl)
                       (Attrerl.        de nuntcom/returd ' G j i               scount.com/acco * ' *'            z.deepdiscount.com/games)
                       (Atto - œ dbe ie - -de+ /ls     q'           '' ' ':cyhnt.com/cht?c j .                      deepdiscount.com /health-and-
                        : AffiliateSignup                (https://w- .deepdiscount.com/catal                       e jdiscount.com/all-apparel)
                       (https://w- .pepperjamnetwork.com/affiliate/registration.php?             (https:
                                                                                                       //w-       .deepdiscount.com/books)
                       refid=100552)
                       HOW AREW E DOING?                                                                              W E'RESOCIAL
                       W TellusaboutyourDeepDiscount.com experience.
                      (/catalog/contactusform)
                                                                                                 (https://twitter.com/deepdiscountcom)
                                                                           '
                                                                                f
                                                                               (https://www.facebook.com/pages/DeepDiscountcom
                                                                                  DVDs-BIu-ray-M usic-Books-and-M ore/77554427491
                                                                               G+
                                                                                 (https://pIus.googIe.com/105646312565799935747?
                                                                                                                             prsrc=3)
                                                                                        i
                                                                                        :'il
                                                                                         ll.l
                                                                                            z
                                                                                            'i
                                                                                             '
                                                                                            -l
                                                                                            .l
                                                                                             .

                                                                                      (https://w- .instagram.com/deepdiscount/)
                       e Hi
                          gh contrastm ode is (?ff

                      ozclaoirectzou,uucyz                                                                  M.
                                                                                      (https://ww w.visa.com /)
                                                                               (https'
                                                                                     .//ww w.m astercard.co
                                                                               (https://w ww .am ericanexprt
                                                                               (https'
                                                                                     .//w ww .discovercard.c'
                                                                                 (https://ww w.paypal.com /)




https://www.deepdiscount.com/children-of-the-corn-runaway/o3l3g8z8s4/l                                                                          Page 3 of3
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 26 of
                                      103




                              Ex hib it 8
  Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 27 of
                                        103


 an ofthe C orn:Runaw ay (DV D,2018)
 productratings IW rite a review I Aboutthis product


                                   Brand new :Iow est price

                                                                              Q ty : 1
                                          00
                                          shipping

                                           Tuesday,JuI10 from
                                                                            c ,
                                          Ile,N orth C arolina                         A dd t
                                          INew condition
                                          turns,butbacked by eBay
                                          ack guarantee                                  Wa
                                          liIs
                                          'brand new Iistings
                                                                            Sold by
                                                                            cargodsl(5ö3)
                                                                            99.6% Positive
                                                                            C ontactseller




this product
etails
Discs                          1
                              NotRated
                              031398285410
  Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 28 of
                                        103

                                                                                  $11.94
                                                                                 + $3.75 Shipp

                                                                                   1* * t*   I
        Children ofthe +              Children ofthe
        Corn:Runaway                  Corn (DVD,
        (DVD,2018)                    2011)
        $5.00                         $:.94 New
            Brand New
                                      Free Shipping
        + $3.75 Shipping
                                          Add to C art
              Add to C art




ings forthis product

                                            Buy It N ow v                      A ny C ondition




 lfthe                C hildren O fThe                   C H ILDREN O FTH E
1aW aY...             C orn:Runaw ayy...                 C O RN RUNAW AY ...
                      $9.72                              $14.92
hping                 Free shipping                      Free shipping
 Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 29 of
                                       103

DfThe                C hildren O fThe            C HILDREN O FTHE
law ay DV D          C orn:Runaw ay...           C O RN :RUNAW AY ...
                     $11.90                      $15.:9
9                    +$3.49 shipping             Free shipping




                            See
                            aII19




7fThe
law ay




          y
          j
          p
          u
          .(
           sg
          ...
            j


          '.
           2- /j.
          XT
         w.J.u. xo
            ê    .
           ..   ;
                .
  Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 30 of
       W e have rat1ng s,but no         103w ri '
                                                tten revl  1.OVVS s  j*
                                                                      2
                                                                      kOu
                                                                        y1-t,j
                                                                             f.
                                                                              a
                                                                              1j
                                                                              ,
                                                                               1
                                                                               :S jy
                                                                                  #et.
                           B e the firstto w rite a review




elling in DV D S & Blu-ray D iscs

                   G am e ofThrones:The                                            Harry P.
                   C om plete Seasons 1-7...                                       8-FiIm (
                     é,.
                     .
                       é:.sjja+,sj (24z)

                   $32.99 New                                                      $11.99
                   $10.00 Used                                                     $8.99 Us




'n D V D S & Blu-ray D iscs o




gestShow m an            The W alking Dead Season 8       Pacific Rim Uprising
N FA ST SHIPPING !       (DVD,2018,s-Disc Set)...         (DVD,2O18)NEW *Action,...
                         $10.88                           $8.99
t$8.25                   Trending at$14.18                Trending at$10.75
     Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 31 of
                                           103




lreen C hildren                   C hildren ofthe C orn                     HorrorC hildren ofthe
)C orn DV D S                             DV DS                                  C orn DV D S




Snnouncem ents        Com m unity     Security Center     Resolution Center      SellerCenter   Policies   Af'fi
     Site M ap


-
    2018 eBay Inc.AIIRights Reserved. Accessibilitv,UserAgreem ent,
                                                                      Privacy,Cookiesand AdchoiceCJ
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 32 of
                                      103




                              Exh ib it 9
                                   u
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 33 of
                                   X
                                  r
                                  UD  103                                %
                                   72
                                   t/el                                  +
                                      s
                                      k.
                                   '  Kt
                                      *
                                      V
                                      fr
                    >
                    <
               tr
               >
               C    <
               >
               C)   =
               L    =
               R
               6J   =
               2    * *
               >
               Q1   =
                    =
               D
               Q:   =             *
               L    =                                    œ
               O
               O                  >             k)       D
               c                  *
               C    =             œ
               C)                 O
               C                  Z             >
               U                                <
               r
               C)
                    =             C)            Y               U
                                                D               O
                    =                           =
                                                                C         œl
                    =                                           ;*
                                                                 j.;
                                                                         - 1
                                                                         r!
                    =     O                          z   1      D
                                                     O
                                                                *        kl
                                                                          f
                                           <    >               <        -51
                    =                      X    n    E          =          1
                                                     Z          <        rl
          S
          o
                    = G       %            O
                                           u.
                                                     O          >
                                                                <
                                                                         r
                                                                         <1l
          9
          *
          *>
          t1
          ,
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 34 of
                                      103




                            Ex hib it 10
 Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 35 of
     DIRECTO RS:John Gusagqf           103



      LloNsoAvEsHoppRIcE:$21 .99 +shippi
                                       n,&sandl
                                              i
                                              ng
      OTHER AVAILABLE FO RM ATS:

           DVD




L

IIAL FEATUR ES        PRO DUCT D ETA IL




NAW AY tells the story ofyoung, pregnantR uth,w ho escapes a m urderous child cultin a sm allM idw
in an attem ptto spare herson the horrors thatshe experienced as a child R uth and herson end up
                                                                        .
she m ustconfrontthis evilorIose herchild .




T IT LE S




k
-
j
,
'
.
)
r
j
.
;
p.
j4
 j
 t
 p
 W
 ,>
  1
  .
  ,
  w
  .(
   j
   !
   .
   ,
   Y
   w
   .
   '
   C
   *.
    :
    o
    ?
    '
    ,
    .
    t
    %
    A
    î
    )
    .
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 36 of
                                      103




                            Ex hib it 11
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 37 of
                                      103




                                                                          *
                                                                 O       .c
                                                                 E
                                                                 7        c
                                                                r
                                                                D        'D
                                                                          c
                                                                          X
                                                                 c        CJ
                                                                 c       =
                                                                 C
                                                                 (33
                                                                 9       r
                           *             >                       Q.       C
                                                                         2)
                                                                         .
                          =              >
                                         r
                                         =
                                          c
                                                                         X
                                         Z                               X
                                                                         r
                                        (E                                (D
                                                                         c
                                                                          CD
                           O             M
                                                          *
                                                          =
                                                                         'Z:
                                                                         1
                                                                         (7-

                                  D                       *

       E                  * œ Z
       9
      =
      Y*
       G
      'D
                          = **
                            r
      r
      .
       >
          #
                          =       w
                                                          >
                          =      0                        *
                          1 u +                          O
                                                          >




     W
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 38 of
                                      103




                            Exhib it 12
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 39 of
                 *                    103
                                        *      *      @
                                       ::      *      *

                          .                      4
                          z                      *
          W                   .                  *
          #
              *
              '
                          .                                                                                                        t
                                                                                                                                   .
                                                                                                                                   *
                                                                                                                                   '3'
          F *                         %
            *
            *             *           k
                                      *
            *                                                                                       D
              *                                             *
                                                                                                    r
                                                                                                     !2
                                      %    k4.    .
                                                                               *

                                                                               l
                                                                                                    .
                                                                                                                          W
                                                                                                                          u
                                                                                                                              A
                                           14    4#         1                                                             D   r
                                                 e         .                   1
                                                                               *                    =                     rO :m
                                      m                                                             =                     @* k
                                      r
                                            .
                                                  .
                                                           @
                                                                               @                    <
                                                                                                                              o
                                           ji               I                                                             tE +.
                                                                                                                          .

                                                                                                  *                       ec k
                                                                                                                             o
                                                                                                                          A   z




     m
     o
     c
     x
     o-
     b
     d
     e
     r                        .       >
                              .




                  '
                                      H
                                      n
                  I
                      .


                  ..
                  * .

                  @                   A*                                                                     d
                                                                                   >                         u
                                                                                   =                         *
                                                                                   E                         E
                                            X                                      d                        <
                              .                       '

                                            &*
                                                                                                                                         h

                                      *    D'               ,.
                                                               .   .r?.. ... v
                                                                      .j
                                                                       :j..... s,..
                                                                                                        s.:t..
                                                                                                  . 44p.-.   .y,
                                                                                                             ! ...
                              .       n                   # 4.     K                          .
                                                                                                    .
                                                                                                     .
                                                                                                        f
                                                                                                        V
                                                                                                        W77 .'
                                                                                                             $j.
                                                                                                                              <.
                          .

                                           1(
                                            -1                     .       %g .
                                                                           .           n' .         ,;.              ..       =.
                                                                                                                              y.

                   .
                          ..

                                      A    1:
                                            -1                         '                                                      >x
                                                                                                                              q
          #       1.              .                                                                                           &
          #
          #
          *
                  e
                  '
                          :
                                           Ij
                                            .j
                                            -                                                                                 A
                  *       .
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 40 of
                                      103




                                         redbox-com
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 41 of
                                      103




                            Ex hib it 13
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 42 of 1
                                      103




                                                                                                                                                                                 =
                         i                                                                 9
                                                                                            C
                                                                                                                               .- .
                                                                                                                                  '*                          M
                                                                                                                                                                                 &
                                                                                                                                                                                 C
                    ll                                                                     .
                                                                                           U                            y.-
                                                                                                                          .
                                                                                                                                   .

                                                                                                                                                     e-.j
                                                                                                                                                     .
                                                                                                                                                        '.
                                                                                                                                                         *.
                                                                                                                                                         !
                                                                                                                                                                                 U
                                                                                                                                                                                 W
                                                                                                                                                                                 =

                    Ia
                     #
                         .                                                                                              u'                           x                           (2)
                                                                                            E                             .                                       Vj             (3
                                                                                                                                                                                 t:
                                                                                            8                                                                                    Q
                                                                                            *                                                                  '
                                                                                           G                                                                  . ,.T             G
                    Iir                                                           -
                                                                                  >

                                                                                  * q h
                                                                                  :   D
                                                                                      -i
                                                                                           Y
                                                                                           t7
                                                                                                                                l
                                                                                                                                                     .
                                                                                                                                                                       ,.
                                                                                                                                                                       *
                                                                                                                                                                       *    o
                                                                                                                                                                                *-


                                                                                                                                                                            --e J
                                                                                                                                                                                 O
                                                                                                                                                                                 *
                                                                                                                                                                                 u
                                                                                                                                                                                .Q
                    j:
                     1
                     ,;
                      .
                    '.-'
                    ;  -.
                        '.....-'
                                                                                       :o       >                                       .                              *
                                                                                                                                                                       w
                                                                                                                                                                       . ko
                                                                                                                                                                          JL
                                                                                                                                                                                -''-




                    1,1                                                                                         . .      :jv'
                                                                                                                            é..

                                                                                                                               $.
             >                                                                                                                 t
                                                                                                                               1
                                                                                                                                                                                %
                                                                                                                                                                                c
                                                                                                                               t                                                C)
                                                                                                                               l:           .                                   t
                                                                                                                                                                                )
                                                                                                                                                                                o
            E                                                                                                    .  . à ,. J
                                                                                                                              .u
                                                                                                                               ''                                               .c
                                                                                                                ..         .V
                                                                                                                            )
                                                                                                                            '.
                                                                                                                             fg
                                                                                                                              )ku'..%'7.r,''k...,.                     .        +o
                                                                                                                                                                                 .
                                                                                                                .               y               'q
            r
            u
                                                                                  * g*                                                                                 +*   o   *
                                                                                                                                                                            eN 4w-
                                                                                                                                                                               .x..
            O 7
            u L                                                                        +                                                                               '' % :
            r* =
               2
               -.
                7
                                                                                            :
            O                                                                              è
                                                                .                          Y
            <*
                                                                                                                                                                               e-
                     E              ..            '*                'r                     (
                                                                                           1                                                                                   o
                                                                                                                                                                               >
            =        m                                                                     if                                                                                  O
            =           x.
                        J
                        M
                        c                                 .        ..,                     $                                        *                                           c
            r           N                             . .
                                                                         .                 C)                                                                                   <.
            Q        .
                     a.
                     V                      ''        .
                                                                                           ,#
                                                                                                                                                                                8
                                        :        '?            '                           >                                                                                    *
                                                                                                                                                                               G
                     x
                     8                                                            a        5                                                                                    O
                     k
                     g
                     C
                                                                                  * ::  c
                                                                                  * %. :W                                                                                   m u
                                                                                                                                                                              œ.
                                                                                                                                                                                <:
                     .
                                                                                  .a    Lib                                                                            * -
                                                                                                                                                                       e  = 4
                    ;----1
                         ,                                                             Gc )                                                                            ** jhp.z
                                                                                                                                                                            * 0




                                                               ''' cr        M
                                             G                 8 .c
                                                                  6
                                                                  ë
                                                                  t
                                                                  ë          lj
                                                                              l
                                                               73 .9.        s                      '
                                                                                                            O
                                                       v
                                                           ,
                                                               o. m
                                                               () to         z
                    *
                                   R a
                                   .1 w
                                            à.         r
                                                       <-
                                                        ! y' >.
                                                       O w ..q
                                                                             Y
                                                                             o                          ;
                                      œ     e              A -               *                          )
                                                       $1 =* et              o                          r
                    D              j.
                                    *
                                    8 t
                                      G)
                                       '    .          := î                  a
                                                                             u                       i
                                                                                                        2                                                                              i
                    I              t@   >    n.         =
                                                       p'r f: .u             .c                     l2
                                   j  j j j u:                                                      1
                    <
                    *               ? th
                                   .. .     W          t
                                                       !!
                                                        l1.
                                                          -.i1
                                                             ..l fj                                 l ..
                                                                                                       :                                                                               1
                                                                                                                                                                                       @

                    <                                                                                                                                                                  1
                                                                                                                                                                                       4
                                                                                                                                                                                       #
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 43 of
                                      103




                            Exhib it 14
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 44 of
            @                         103
                                                                                                                        c.
                                                                         ï m
            @                    *
                                       G
                                       œ œ
                                      kI œD
                                       v. .6?
                                                       =
                                                       qa
                                                                         1 6
                                                                           yE =
                                                                           û
                                                                          ..   .


                                                                         m k- .-9
                                                                                V =o
                                                                                                                        m
                                                                                                                        Y
                                                                                                                        ZZ
                                                                                                                                  .G
                                                                                                                                  .
                                                                                                                                   œ o œ
                                                                                                                                  =-- .:
                                                                                                                                       24
                                 G     >. Ck           %                 G* >. c. %                                     o         *
                                                                                                                                  >. *œ
                                  G * =e o*            c
                                                       u.
            4.
             :.
              14         r
                             Q
                             X
                                 *e   >' L=u           D
                                                                         % =m o
                                                                         *-
                                                                                q; c
                                                                                   u
                                                                               m' uu
                                                                                        .
                                                                                                D
                                                                                                                        o
                                                                                                                        tD*
                                                                                                                        *
                                                                                                                                  m o
                                                                                                                                  =l uo
                                                                                                                                  m œ


            1œ
                 œ       *
                         X



                         m
                         t                                       +
                      *                                          >
                                                                     I

                         'y                                      m
                         :>
                          -3.                                    >
            U            j''
                         '
                         D.
                           .'
                            .)
                             p

                         Q
                                                                 Q
                      <t                                         œ
                         u-)
                         .
                         k--
                         O                                       u
                                                   c   vw
       E                                           L- o
       O                                           O .ùa
       R                                       Q) Uœ              *
      t                                            o             =
      f;                                       Fc
                                               .
                                                .- b?
                                                    r.
      E              U                         t+.. O            G
      %               r                        C7 LZ
      R                                         c      =                                                                            m
                     Q)
                      '                                          *
       lf
                       ei.
                                                t--? .P
                                                c                u >
                                                                   -                                                               #
                       k)
                     I.--                      è9                = %                                                               #
                                               XC 6              =       *                                                         *
                                               QJ (3             =       .-                                                        #
                                                                                                                                   #


                                                                                                                              *


            r

            *
             *
             <
                     *
                     E
                     *
                     œ
                                 c.t'

            I 5
              t
              E
              m
              œ
              *
              rt
               r
               e
               .
               :
               *
               >
               o
               m
               s
               AX
                '
                t
                q
                o
                >
                n
                ?<
                 =
                 :
                 k
                 o
                 1&
                  u
                  >
                  D
                  1'
                   2
                   >
                   D
                   O
                   )
                   N
                   y
                                                                                                               >

                                                                                                               !2
                                                                                                               .
                                                                     *
                                                                                                               c
                                                                                   =                'G     *
                                                                                                           g  +                G
                                                                     E             u                 œ        (D.              o.
                                                            r        t             K                :+     O  =               .M
                                                            U
                                                            +J                     *        =fc      z    3: .M                2
                                                            m        *                               -     o  P               ix
                                                            k                       œ
                                                                                    G       k        >.    +a                 uu
                                                            Y        =             *        O       =m
                                                                                                     l    :9.
                                                                                                           z: o
                                                                                                              t
                                                                                                              *               t
                                                                                                                              œu
                                                                     <             œ        c
                                                                                            .                      .-
                                                            S        *             +        tm      >     tp   LL             œ
                                                                     œ
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 45 of
                                      103




                           *                                             CY
                           r                                             D
                                                 >
                                                 O                       O
                            Q                    >
                           r                     >s                               -6
                           *<                    r                    œ
                                                                      u-          *
                           I                     m                   *O           G
                                                 E                    œI          *
                =          Z                     O                       c
                 t)        t:
                 u         s                     œ
                                                 Q)
                                                                     *
                                                                     u
                                                 G.                               *
                X          k                     >w                  *
                 K #                                                 *
                                                                     c            O
                                                                     *            J
                                                                                  -
                                                                                  u.

                O                                '
                                                 @
                                                 >                                O
                                                 <                   >                 /
                >                                *                   O            =
                                                                     &                 k
                                                                     O                 X
                 c                               >                                *    2Z
                                                                                       .

                O                *               Q                                * x:t
                                =           S                        X
                                                                     u            O rx
                                =
                                 *          M
                                            O 'S
                                                 6                   O            > c
                                            I                        (D           & e
                 >              *O          A
                                            H
                                            Q 0                      O
                                              0                                   q)O
                *uc             c
                                *          C4
                                                 k                                =
                                                                                  O
                                           *     >                   c
                <
                *
                                           c:    *'
                                                 c *
                                                 0  X                &
                                                                     &            Tc
                 >              &          =
                                                      >
                                                      O              =
                                         y LCI *                     *
                                           W k* *                    *
                c                          Ev k? c
                                           '                         LL
                D                          o Lc m
                                           9
                                              F- E             D
                t                          o      o            > .                          =     Q
                                           c) c$ (r            O                                  Q.
                                           X! .î
                E                          7 o ':              E                            k è
                O                          =i
                                            .. u- >                                         k     k
                                                               d
                       '
                O      G             *
                                            u .œ- o
                                           %cl
                                                    >
                                                     >
                *          Q)               X c)
                                               = c &      <.
                                                           I
                                     c                         œ              *             P ë
                =                    =     %*,
                                            *- *'
                                                œ' wQ          =             *              c     I
                                                                                                  Z
                           *         c      CM to o
                                                                              u             u.    u
                       r                                                      &
                                     O     =G - g < .:
                                               >.
                O      X
                           $
                                     œ     tl
                                            Ol o t: m          O              Q              ûh *
                c                    &      s. .1? œ                          1             =   =
                *      &             >    * S > o uO           c             @)
                =                                              *             r              O     O
                E      Ntè
                           '         Q    # CYX W              u
                                                                             =
                                                                             Q              c     c
                                     x    # D
                                            o
                                                o
                                                u .:
                                                   œ           m                            Q).
                                                                                            u     *
                Z      c
                                                                             r
                                                                                            I
                                                                                                  u
                                                                                                  S
                O      17
                       '-z           =gk4
                                     &  w w>
                                           . me
                                            .   > oX
                                              o x
                                                o                            &
                                                                                            O     Q
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 46 of
                                      103




                           Ex h ib it 15
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 47 of
                                      103




                                                       youtube chidsren oftbe com runavay

  1< ttm tM*.WNM.
  *.-4
     x.s
     . p,bxv
         p  uu 4.
      . . a-.
                )v
                 Nx
                  xuwx
                   x<
                    ..
                             Youtube chidlren Ofthe corn œ naway

                                               tkews                                shtapplr'g                                                    rll()Er;




                         Showing results foryoutube ehildren ofthe corn runaway
                         Search instead foryoutube chidlren ofthe corn runaway

                         CHILDREN OFTHE CORN:RUNAW AY (2018)Official...-YouTube
                                           -
                                               heps'
                                                   .
                                                   //-             .youtube.Y m/watch?vcslLoll
                                                                                             gllLE
                                               Jan .?x
                                                     a. 2,
                                                         :)'1t'h..t?;)ciadff:tt7yt?piq!.t..f;
                                                                                            .)corrlrng li:)r'-orpk.qcw.vlcs
                                             Directed by;JohnGutagefReleasedatezMarch13, 2018(USIIVOD)Childrenof
                                           A the Corn:Runaway tells .

                         CHILDREN OF THE CORN RUNAW AY OfficialTrailer... - You-rube
                                               hlps:
                                                   //-             .
                                                                   youtube.c m/watch?v=pvFdDmonzi
                                                                                                A
                                               )k:i7)k?z: ',!J.')1rq t.JJ
                                               s                        :'';';ar-
                                                                                tc::1tlq?N1()Nv,1,& lr'-l16:r&h'è,
                                                                                                                 -)v2r:7rj
                             ..   .            Movie TrailersSource.,.,Based on theclasslc shortstory by Stephen Klng,
                                               CHILDREN OF THE CORN isa ...
                         '

                         CHILDREN OF THE CORN RUNAW AY Trailer#1 NEW                                                            ... -   YouTube
                                      .
                                       '
                                               Nqps://-           ayoutube.œ m/watch?v=orAdmNwolYo
                                               ul,
                                                 .-lf'j2zt '
                                                           .'
                                                            ?''h1t').1-.
                                                                       1;')''
                                                                            ni'l:jicti1:t'
                                                                                         ),N.1r',v;s',.N,'.c('?ss.1ra!liJt:'s
                         (..
                           u
                         ,4.
                              :
                           *4t. *
                                               Basedonthec'  assicshortstorybyStephenKing.CHILDRENOFTHECORNi
                                               Iongtimehorroffavoritothal...
                                                                                                           sa

                         ChildrenoftheCom:Runaway(2018)Trailer2018-YouTube
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 48 of
              Z                       103
               Z
               c
               T
               vo




                                                                           *
                                                                           +




                                                                           *
                                                                           *




                                                                                               /:1
                                                                                               N.
                                                                                               kxx

                                                                                               >.
      E
      O
      9
      q)                                                                                   V
      r
      :7                                                               >x                      NJ
      D                                                                œ                   <N*
      O
      >                                                                                    +.V
      '
      yj                                                               œ
                                                                       c                       r
                                                                                               x.l
                                                                       =
            >                                                                              (:1
            X                                                                              >
                                                                       c                   (r
            R
            X
                                                                       =
                                                                                            Q)
            c
                                                                       O                   .:
                                                                                            <
                                                                       O             '
                                                                                     QJ
                                                                                     U      c tm
            ë                                                                              'D (k&
                                                                       rd
                                                                        llk
                                                                          )
                                                                          p 1tl
                                                                              .
                                                                              l -
                                                                                i
                                                                                :l          u.N
                                                                              '
                                                                              k 7
                                                                                c
                                                                                --          u.l X
                                                                                            d
            E                                                          e       o &              &
            O                                                          %       œ.          r         Qz
                                                                                                      n
            O                                                           o      'o
                                                                                V    az    .... c
            *                                                                        =      k) t7
           r                                                            c)
                                                                        q      Nœ    OV     <. .o
                                                                                            O
                                                                                     C     .r* ' '7
                                                                                             .a
                                                                                                - .
                                                                       ru
                                                                                           .
           +'                                                                  .0
                                                                                73   . .             W.v
            O                                                                         M
                                                                                      C    'A         c
            c                                                          =       F- -
                                                                                  =        k-         q)
            *            c                                             r       D
                                                                               o =ua       w          œ
                         X                                                                 t)        .L
                                                                                                      -'u
                                                                                                        -
           r
            =                                                          X > y-.             < L7
           =
           =                        *:.'t. .r
           O                          *


                             t .'
                             .6
                                                        4.
                             t
                             <'                     N
                                                           J
                                                           Y
                                                                   .
                         <
                    z'
                    ?
                    .
                         . ti         >              $
                    4
            œ
           =
                             j
           =                 j.   '
           >o                                       ; '.
                                                     qk        *




                                                           '   @
                                                )
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 49 of
                                      103




                            Ex hib it 16
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 50 of
                                      103




         Pursuant to that certain Agrelm*nt tor th@ Purghal. and sale
    o: Certain Assets of N*v World Entertainxent, Ltd. and various of
    its subsidiary and affiliated coxpanies (çolll/tlvlly *NWE'I) dated
    as of Novenber 28# 1989 (the ''Açreementl) *ntlrpd into b*tY.ln FWE
    and Trans Atllntic Distributor// L.'. (forxlrly oclana
    Distributor@' L .F.) (NTADCD       anG 'or gœod *nd valuable
    consideration, th* r/c*ipt lnd lufficilnry Qf vhich ia h*reby
    acknowlldç*d, #WE hlreby r*l@a>*@, alliçnl, transrers anu
    quitclaiml to TAD *ll of it@ right. titl. and intlrllt z il any, in
    and to th* motion pictur. prœplrty lntitl*d *childrln of th. Corn*
    which includes, without lixitationl (a) all workl contained thlrein
                                                                      ,
    or baa.d th*rlon; and (b) th* und*rlying agrllmlnt. r*lating
    thlreto (colllçtivlly, th* Wprop*rty*), exç*pting only U..       s.
    televilion distribution riçhts and tlllvision rlxak. and slquel
    rightl: vhich vlr. retain*d by NWZ.
        :W2 shall d*fend, indexnify and oth*rvi.. hold ha*on... TAD
   its offielrsz dir*etorl, lmploy*lw? aglntl , r*prlllntativ.. and,
   as*igns 'rop *nd lgain*t any and all liabilitlll, ela&x.y axplnsll
   loysll and eolt. (ineludlnv? without lixitation, realonable,
   aktorn*yl' '*..) ariling out o' or r*lulting froa any brwach by :wE
   ot it. r*prallnkationl and varrantiw. s.t forth in th. Agteexent
   and all attachxlnts hlr*to.
         TAD am*u>** any and all o' yWzf. obligation. with resplet to
   kh* Propltty (lx*cutory or othlrvil*) inrluding but not liait*d to
   Guild
   th* Aç and Union rllidual. in aeeotdlnl. vith pxragraph 5 . 1.1 of
          r**xwnt .
        IX WITRIS: V**mn', th* parti*l h*r*to hav* *x*eut*d this
   Quikclaix ** o' th. ::th dag o' hovllb*r , 19:9.

                          NZW WORLD ZNTERTAIM#TYT, LTD.




                          TRANs ATLANTIC DISTRIBUTQRS , L.P .

                                     <




                                    CO NFIDENTIAL                   MIRAMAX000146
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 51 of
                                      103




                            Ex hib it 17
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 52 of
                                      103

        + IH o M N o M                                                  Thom son C om puM ark
                             Tu


                                                                Children ofthe Corn Productions Corp.
                                                                               M r.Donald P.Borchers
                                                                                        July 16,2008


                            CopyrightReport- CHILDREN O F THE CO RN


                A search ofthe records ofthe CopyrightOffice and the records and files ofthis office
       fails to revealany record ofcopyrightregistration fora m otion picture enti
                                                                                 tled CHILDREN O F
       THE CORN ,which you advised has com pleted developm entand w illhave its world prem iere in
       the United States on the Sci-FiChannel,followed by a theatricalrelease outside the United
       States.(Releasedatesunknown).
               This motion picture is notcurrently Iisted as being available fortelevision orvideo
       distribution. However,you have advised thatthe financierand worldw ide distributoris Fox
       Television Studios.


       Underlvinq W orks

              You advised thatthis motion picture w illbe based on a scriptby Donald P.Borchers,for
       which we find no record ofcopyrightregistration.

              You also indicated thatthis scriptis based on the novella entitled CHILDREN O F THE
       CO RN,by Stephen King and is a rem ake ofthe ori  ginal1984 motion picture entitled STEPHEN
       KING 'S CHILDREN O F THE CO RN.

             In this connection,we find thatthe novella entitled CHILDREN O F THE CO RN,by
       Stephen King,was originally published in Penthouse m agazine,issue ofM arch,1977,with the
       copyrightinthenovellaincludedintheblanketcopyrightontheperiodicalissue,whichwas
       reglstered forcopyright in the nam e ofPenthouse Internati
                                                                onal,Ltd.,as ofa publication date
       ofFebruary 14,1977,underentry No.B:204066. This copyrightwas renew ed in the nam e of
       Stephen King,claim ing as author,Septem ber28,2005,underentry No.RE:921-899.

              This novella was republished in the collection entitled NIG HT SHIFT,by Stephen King,
       in 1978 by Doubleday and Com pany. This collection was registered for copyrightas foll  ow s:

       NIG HT SHIFT: By Stephen King,introduction by John D.MacDonal d,created in 1977,
       published January 18,1978,and registered forcopyrightin the nam e ofStephen King,M arch
       20,1978,underentry No.TX:18-451. The record notes thatpodions were previously
       published. Copyrightis claimed on the additions.

       NIGHT SHIFT: By Stephen King,introduction by John D.M acDonald,created in 1977,
       published January 18,1978,and registered forcopyright in the nam e ofStephen King,March
       20,1978,underentryNo.TX:41-007.Copyrightisclaimedonfourstories(JERUSALEM'S
       LOT,Q UITTERS,INC.,THE LAST RUNG O N TH E LADDER and THE W O MAN IN THE
       ROOM),the introduction byJohn D.MacDonald,and the foreword bythe author.



       Search No.: 145154311                  Analyst:Becky M adineau                    Page:       1
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 53 of
                                      103
                                               Thom son Com puM ark C opyright Report -
                                                             C H ILD R E N O F T H E C O R N
              The collection is currently listed as being in printand available in the U .S.through Gale,
       DoubledayPublishing,PenguinGroup (USA)Inc.andDoubledayReligiousPublishingGroup,It
       is also available in the United States in the Spanish Ianguage underthe ti
                                                                                tle EL UM BRA L DE
       LA NOCHE through Plaza & Janes Editories,S A..Itis available in printin the U .K.through
                                                       .

       HodderGeneralPublishingDivisionandPenguinGroup(USA)Inc.
              W e find thatthe m otion picture entitled STEPHEN KING 'S CHILDREN O F THE CORN
       also know n as CHILDREN O F THE CO RN , a work in approxim ately 93 m inutes running tim e,
       directed by Fritz Kiersch,starring PeterHorton and Linda Ham ilton, was produced by Donald P.
       Borchers and Terrence Kirby forHaIRoach Studios, New W orld Pictures,Gatlin Productions,
       Angeles Entedainm entGroup and Inverness Productions, and released in the United States on
       March 9,1984,by New W orld Pictures.

               According to the copyrightregistration record, this m otion picture was created in 1984,
       published M arch 9,1984,and registered for copyright underthe ti       tle STEPHEN KING 'S
       CHILDREN OF THE CO RN in the nam es ofNew W orld Pictures, Angelis Film Padner's Ltd.
       and Cinem a G roup Venture,Septem ber6, 1984,underentry No.PA :226-703. The application
       authoris Gatlin Productions,em ployerforhire. The record notes thatthe m otion picture is
       based on the shortstory previously registered in 1977. Copyrightis claim ed on the film ed
       m otion picture,including butnotIim ited to m usic scoring, editing and screenplay.

              This m otion picture is currently Iisted as available fortelevision distribution in Latin
      Am erica through Telefilm s S.A./com m ercialAgentofW hiland International, and carries the
      notation no region speci  fied,please contactdistributor:Telepictures Distribution. Itis currently
      Iisted as available in video formatthrough AnchorBay Entedainm ent, Inc.

              'Film Tracker.com n,Iastupdated Decem ber12, 2004,Iisted additionaldistributors ofthe
      film asNelson Entedainment(domesticvideodi  stributor),Columbia-EMl-W arner(theatrical
      distributor- world rights),and Cinema GroupVenture (theatricaldistributor).
             The m otion picture is based on a screenplay by G eorge Goldsm i
                                                                            th, forwhich we find no
      record ofseparate publication orcopyrightregistration.


      Sequels to the O riqinalM otion Picture
              The following sequelm otion pictures have been produced:

      CHILDREN OF THE CORN II:FINAL SACRIFICE (1992)
      CHILDREN OF THE CORN 111:URBAN HARVEST (1994)
      CHILDREN OFTHE CORN IV:THE GATHERING (1996)
      CHILDREN OFTHE CORN V:FIELDS OFTERROR (1998)
      CHILDREN OF THE CORN 666:ISM C'S RETURN (1999)
      CHILDREN OFTHE CORN:REVELATION (2001)
               Fudherinform ation on these sequelm otion pictures can be provided upon yourfudher
      requestforan additionalfee. Inform ation on CHILDREN O F THE CO RN 8 can be found below
      in the ''Newspaperand Trade Notices''section ofourreport    .




      Search No.: 145154311                  Analyst:Becky M artineau                      Page:
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 54 of
                                      103
                                                Thom son Com puM ark C opyright R eport -
                                                              C H ILD R E N O F T H E C O R N

       OtherW orks based on the Underlvino Storv

              A 16m m m otion picture entitled DISCIPLES O F THE C ROW form erly entitled
       CHILDREN O F THE CO RN,a w ork in approxim ately 19 m inutes running tim e, based on the
       story by Stephen King,directed by John W oodward,starring Eleese Lesterand GabrielFolse,
       was released in 1983 through John W oodward. The picture w as shown on M ay 31, 1983 in
       New York atthe American Film Festival.

                According to the copyrightapplication record,this m otion picture was created in 1983,
       published April20,1983,and registered forcopyrightunderthe title CHILDR EN OF THE
       CO RN in the nam e ofJohn Robed W oodward,July 2, 1984,underentry No.PA:276-074. An
       additionaltitle given on the application is DISC IPLES O F THE CRO W S . Copyrightis claim ed
       on the m otion picture dram atization ofthe shortstory The copyrightapplication indicates that
                                                              .

       there was correspondence with the CopyrightOFice before registration ofthis work was
       perm itted.

               This m otion picture is notcurrently Iisted as being available fortelevision orvideo
       distribution.


       Recorqed lnstrum entl
              By instrum entdated M arch 4,1977,recorded M arch 9,1977, in Vol.1614,page 220,
       Penthouse International,Ltd.assigned to Stephen King, aIIofits right,ti
                                                                             tle and interestin and to
       the copyrightin the novelette entitled CHILDREN O F THE CO RN written by Stephen King.

              By instrumentdated May 6,1983,received forrecordation atthe CopyrightOfice on
       August24,1983,and m icrofilm ed in Vol.2021,pages 979-982, Stephen King and Doubleday &
       Com pany assigned to HaIRoach Studios,Inc.in perpetui    ty and throughoutthe world, the sole
       and exclusive m otion picture rights in the story CHILDREN OF THE CO RN including alIm otion
       picture andtelevision rightsforthe originaland renewalcopyrighttermsthereofsubjectto a
       concurrently executed Iiterary agreem entofthe padies. gAl though thisdocumentwassubmitted
       to the CopyrightOffice forrecordation,itw as neverofficially recorded, apparently due to the
       subm ission ofa photocopy ratherthan a copy with an originalsignature as required by the
       CopyrightOffice. A n attem ptwas m ade to cedify the photocopy as a true copy ofthe original,
       butsuch certification was notacceptable because itwas notmade by a pady to document.)

                By Shod Form Assignm entdated A ugust2,1983, recorded on August24,1983 in Vol.
       2021,pages 983-985,HaIRoach Studios,Inc.granted to New W orld Pictures, aIIm otion picture
       rights and television m otion picture rights and certain othertelevision and otherallied rights in
       the Iiterary work entitled CHILDREN O F THE CO RN,w ri      tten by Stephen King, as m ore
       padicularly setforth and subjectto the termsofanAgreementbetweenthe padies dated July
       21,1983.

               By lnstrum entofTransferdated August2,1983,recorded on Septem ber23, 1983 in
       Vol.2024,page 222,G atlin Productions,Inc.assigned to New W orl       d Pictures, the sole and
       exclusive rightin perpetuity to exhibit,distribute and exploitthe m otion picture entitled
       CHILDREN O F THE CO RN and alIelem ents thereofin aIIm edia, through the universe,
       including m usic and soundtrack rights,m erchandising rights, video cassette and video disc


       Search No.: 145154311                  Analyst:Becky M artineau                      Page' .
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 55 of
                                      103
                                             Thom son Com puM ark C opyright Report -
                                                           C H ILD R E N O F T H E C O R N
       rights,theatricalsequel,theatricalremake and standard and non-standard television program
       and series rights,subjectto the termsofan agreementbetween the partiesdated as OfAugust
       2,1983.

             By Assignm entand Assum ption Agreem entdated Decem ber 16,1983,recorded
       February 8,1984 in Vol.2046,pages 527-529,New W orld Pictures assigned to Cinem a G roup
       Ventures,ajointventure ofCinema Group Inc.and Cinema Group Partners,25% ofalIits right,
       title and interestin the motion picture projectentitled CHILDREN OF THE CORN including:
          (1) LiterarypurchaseagreementbetweenHaIRoachStudiosand New WorldPictures
              dated ''as of'July 21,1983 with an am endm entdated July 29,1983.
          (2) UndatedbutexecutedagreemententeredintobyHaIRoachStudioswithStephen King
              and Doubleday & Com pany.
          (3)W ritersagreementfortheservicesofGeorge Goldsmi
                                                           thdatedJuly29,1983between
              Goldsm i
                     th and Gatlin Productions.
          (4) Distribution agreementdated August2,1983 between Gatlin Productionsand New
              W orld Pictures.
          (5) Director'semploymentagreementfortheservicesofFritzKierschdatedAugust2,1983
              betw een Kiersch and Gatlin Productions.
          (6) Completion bond dated September1,1983 betweenthe Completion Bond Com pany,
              Chem icalBank and New W orld Pictures.

       Thistransferi
                   ssubjecttoanagreementdatedApril28,1983betweenNew W orld Picturesand
       the Cinem a Group regarding anotherm otion picture entitled THE PHILA DELPHIA
       EXPERIMENT. (In thisconnection,the records containanAssignmentdated as ofApril28,
       1983;M ay 3,1984,recorded M ay 14,1984,in Vol.1988,pages 156-157,by which New W orld
       Pictures assigned to Cinema GroupVenture,ajointventure composed ofCinema Group,Inc.,
       and Cinema Group Padners,an undivided 50% interestin aIIofits right,title,and interest
       (includingthecopyright)inthemotionpictureTHE PHILADELPHIA EXPERIMENT andthe
       underlying literarymaterial,subjectto the provisi
                                                       onsofthe AssignmentandAssumption
       AgreementbetweenthepadiesdatedasofApril28,1983,towhichthisdocumentissubject.
       The Assignmentand AssumptionAgreementis notofrecord in the CopyrightOffice.)
               By Modgage and AssignmentofCopyrightdated June 11,1984,recorded June 21,
       1984,in Vol.1991,pages 106-107 Cinem a Group Venture m ortgaged and assigned forsecurity
       to European Am erican Bank and TrustCom pany,aIIits right,title and interestin and to the
       m otion picture entitled STEVEN KING 'S CHILDREN O F THE CO RN,based on a screenplay
       w ri
          tten by George Goldsm ith,aIImotion picture and ancillary rights in the picture and aII
       copyrights inandto the picture.This Modgage and AssignmentofCopyrightissubjectto the
       term s ofa Security Agreem entand otherrelated agreem ents between the padies aIIofwhich
       are dated as ofMarch 29,1984.

              By Term ination ofCollateralAssignm ents ofCopyrights and Release ofCollateraldated
       August2,1985,recorded August15,1985,in Vol.2098,pages 372-432,FirstNationalBank of
       Boston terminated aIIcollateralassignm ents ofcopyrights and released and reassigned to
       Em bassy Television,Em bassy Pictures,and Em bassy Hom e Entedainm entaIIofits right,title
       and interestin the copyrightcollateral,including this work,pursuantto the CreditAgreem ent
       dated as ofNovem ber1,1983.

             By Mortgage ofCopyrightdated Novem ber7,1985,recorded Novem ber18,1985 in
       Vol.2151,pages 441-445,New W orld Pictures Ltd.m odgaged and assigned to BalcorFilm

       Search No.: 145154311                Analyst:Becky M artineau                   Page:       4
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 56 of
                                      103
                                                Thom son C om puM ark Copyright Report -
                                                                       C H ILD R E N O F T H E C O R N
       Investors aIIits right,title and interestin this m otion picture and severalothers as collateral
       securityfora Ioan,subjecttothetermsofasecurityagreementbetweenthe partiesdated
       Novem ber7,1985. This m ortgage w as reassigned and term inated by Term ination ofM odgage
       ofCopyrightand Re-Assignm entofCopyrightdated Novem ber28, 1989,recorded Decem ber
       12,1989 in Vol.2510,pages 24-28 This reassignm entand term ination was re-recorded
                                           .

       Decem ber26,1989 in Vol 2503,pages 424-428.
                                  .



              By CopyrightMortgage & Assignm ent'  , PowerofAt  torney dated O ctober 29,1986,
      recorded October30,1986 in Vol.2212,pages 268-291, Em bassy Hom e Entedainment
      executed a M ortgage forSecurity to Security Pacific NationalBank in connection w ith this
      m otion picture and 986 others. By AssignmentofCopyrightand Assignm entofCopyright
      M ortgage and Assignm ent' ,PowerofAttorney dated June 1, 1989,recorded June 6,1989 in
      Vol.2422,pages 93-118,Security Pacific NationalBank, as agentforitself,Chem icalBank,
      FirstBank NationalAssociation, form erly known as FirstNationalBank ofM inneapolis, and
      Credi tLyonnais Bank Nederland N.V . assigned this modgage to CreditLyonnais Bank
      Nederland N .V.

             By CopyrightAssignm entdated May 1,1987,recorded M ay 6, 1987 in Vol.2273,pages
      309-334,Cannon Film Distribution,V .O .F.,Cannon Releasing Corporation, Cannon Screen
      Entedainment(Holdings)Ltd.,CannonTuschainskiFilm Distribution,B.V.,Cannon City Film
      Distribution,Cannon Distributors,Inc., Bearsphere,Ltd.,Cannon ArgonautFilm s, Ltd.,Cannon
      BadgerFilms,Ltd.,Cannon Berwick Film s, Ltd.,Cannon Broadwick StreetFilm s,Ltd.,Cannon
      Dream axe,Ltd.,Cannon Elstree Distributors, Ltd.,Cannon Elstree Studios,Ltd.,Cannon Film s,
      Ltd.,Cannon Film Productions,Ltd. Cannon Film Sales,Ltd.Cannon lndividualPictures, Ltd.,
      Cannon Lion InternationalFilms,Ltd., Cannon Nextlow,Ltd.,Cannon Pathe Equipm entLtd.,
      Cannon Penits Consultants,Ltd.,Cannon TudorProductions, Ltd.Cannon Vale Film Productions,
      Ltd.Cannon Video,Ltd.,Cannon W ardourStreetFilm s, Cannon Cinem a Elilia,S.R.L.,Cannon
      Cinem a,G .m .b.H.,Cannon Cinem as,Ltd., Cannon City,B.V.,Cannon Ci   ty Produktie
      Maatschappij,B.V.,Cannon lrisbook,Ltd.,Cannon Music,Ltd.CannonProductions,Inc.,Cannon
      Productions,S.R.L.,Cannon Properties, Inc.,Cannon Screen Entedainment, Inc.,etalassigned to
      Loopservice Ltd.,Cannon Australia,B.V.& W interScreen Entertainm entInc. aIlrespective rights,
      ti
       tles and interests in aIlcopyrights now ow ned orhereafteracquired by any ofthem including this
      m otion picture,and including withoutIim itation ori
                                                         ginal, renewal,extended and reversionary term s
      ofcopyright,in perpetuity throughoutthe universe, subjecttothe termsofthe LibraryAgreement
      (datenotgi
               ven).
              By CopyrightAssignm entdated M ay 1,1987,recorded M ay 6, 1987 inVol.2273,pages
      335-354,Cannon lnternational,V.O .F.,Cannon International,B.V.,generalpartner, Cannon Films,
      Inc.,Cannon Screen Entedainm ent, Ltd.,Cannon Film Sales,Ltd.assigned to Loopservice, Ltd.,
      Cannon Australia,B.V.and W interScreen Entedainm ent, Inc.aIIoftheirright,title and interestin
      aIIcopyrights now owned orhereafteracquired by any ofthem , including this m otion picture,in
      perpetuity,throughoutthe universe.

              By CopyrightAssignm entdated May 1,1987, recorded July 7,1987 in Vol.2273,pages
      355-404 Cannon International,V.O .F.by Cannon International, B.V.,generalpadner,Cannon
      Film s,lnc.,Cannon Screen Entedainm ent, Ltd.,Cannon S E Film s,lnc.and Cannon Film Sales,
      Ltd.grantedtoW eintraubEntedainment(Ri
                                           ghts),Ltd.,DiepvriescentraleHengeloBeleggingen,
      B.V.,w hich nam e willbe changed to W eintraub Entedainm entG roup, B.V.,and W eintraub
      Entedainm entG roup,lnc.allrights, titles and interests in a1lcopyrights in perpetuity throughoutthe
      universe in num erous propedies including the above motion picture, pursuantto a m otion picture
      Iibrary purchase agreem entdated M ay 1,1987.

      Search No.: 145154311                    Analyst:Becky M artineau                     Page:
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 57 of
                                      103
                                               Thom son Com puM ark C opyright R eport -
                                                             C H ILD R E N O F T H E C O R N

              By CopyrightAssignm entdated as ofM ay 1,1987,recorded July 7, 1987 in Vol.2273,
       pages405-463,WeintraubEntedainmentGroup,Inc.,Weintraub Entedainment(Rights),Ltd.,
      Loopservice,Ltd.,Diepvriescentrale Hengelo Beleggingen, B.V .,which name shallbe changed
      to W eintraub EntedainmentG roup,B.V.,W interScreen Entedainment, Inc.and Cannon
      Australia,B.V.,which name shallbe changed to Cannon InternationalLicensing, B.V.
      m odgaged and assigned to C reditLyonnais Bank Nederland,N.V.aIIright,title and interestin
      num erous copyrights,including this one,and aIlrenewals and extensions ofsuch copyrights as
      security undera Ioan agreem entsecurity assignm entdated M ay 1, 1987. This m odgage was
      released by Release ofModgage and Assignm entofCopyrightdated as ofDecem ber20,
      1991,recorded M ay 15,1992,in Vol.2697,page 437. No titles are given in this document.
      The release ofthis m ortgage was reconfirm ed by a Release ofM odgages and Assignm ents of
      Copyrights dated October,9,1995,recorded O ctober25,1995 in Vol. 3157,pages 152-201.

            By CopyrightAssignm entdated M ay 1,1987,recorded July 7, 1987 in Vol.2273,page
      464-519,Cannon Film Distribution,V.O .F.,Cannon Releasing Corporation, Cannon Screen
       Entertainment(Holdings),Ltd.,CannonTuschainskiFilm Distributors,Inc.,Bearsphere,Ltd.,
      Cannon ArgonautFilm s,Ltd.,Cannon BadgerFilm s,Ltd.,Cannon Berwick Film s, Ltd.,Cannon
      Broadw ick StreetFilm s,Ltd.,Cannon Dream axe,Ltd.,Cannon Elstree Distributors, Ltd.,
      Cannon Elstree Studios,Ltd.,Cannon Films,Ltd.,Cannon Film Productions, Ltd.,Cannon Film
      Sales,Ltd.,Cannon IndividualPictures,Ltd.,Cannon Lion InternationalFilm s, Ltd.,Cannon
      Nextlow,Ltd.,Cannon Pathe Equipm ent,Ltd.,Cannon Penits Consultants, Ltd.,Cannon Tudor
      Productions,Ltd.,Cannon Vale Film Productions, Ltd.,Cannon Video,Ltd.,Cannon W ardour
      StreetFilm s,Cannon Cinem a Elilia,S.R.L.,Cannon Cinema, G .m .b.H.,Cannon C inem as,Ltd.,
      Cannon City,B.V.,Cannon City Produktie Maatschappij,B.V.,Cannon Irisbook,Ltd.,Cannon
      M usic,Ltd.,Cannon Productions,Inc., Cannon Productions,S.R.L.,Cannon Properties,lncx,
      CannonScreenEntertainment,lnc.,etal.grantedtoWeintraubEntedainment(Rights),Ltd.,
      Diepvriescentrale Hengelo Beleggingen,B.V.,w hich nam e w illbe changes to W eintraub
      EntertainmentG roup,B.V.and W eintraub Entedainm entGroup,Inc.aIIrights,titles and
      interests in aIIcopyrights in perpetuity throughoutthe universe in num erous properties including
      the above m otion picture,pursuantto a billofsale dated M ay 1, 1987.

            By Assignm entdated May 1,1987,recorded July 8,1987 in Vol. 2274,pages 171-223
      Cannon Productions,N.V.,Cannon Film Distributors,V.O .F.,Cannon TuschinskiBeheer, B.V.,
      Cannon France,S.A.,Cannon Cinem a Italia,S.R.L.,Cannon Releasing Corporation, Cannon
      Screen Entedainment(Holdings),Ltd.,CannonTuschainskiFilm Distribution,B.V.,CannonCi
                                                                                        ty
      Film Distribution,Cannon Distributors,Inc., Bearsphere,Ltd.,Cannon ArgonautFilm s, Ltd.,
      Cannon BadgerFilm s,Ltd.,Cannon Berwick Film s, Ltd.,Cannon Broadw ick StreetFilms,Ltd.,
      Cannon Dreamaxe,Ltd.,Cannon Elstree Distributors,Ltd.,Cannon Elstree Studios, Ltd.,Cannon
      Films,Ltd.,Cannon Film Productions,Ltdx, Cannon Film Sales,Ltd.,Cannon IndividualPictures,
      Ltda,Cannon Lion Internati
                               onalFilm s,Ltd.,Cannon Nextlow , Ltd.,Cannon Pathe Equipm ent,Ltd.,
      CannonPeni
               tsConsultants,Ltd.,etal.grantedtoWeintraubEntertainment(Rights),Ltd.,
      Diepvriescentrale Hengelo Beleggingen,B.V.,which name willbe changed to W eintraub
      Entertainm entGroup,B.V.,and W eintraub Entedainm entGroup,Inc.aIIrights, ti    tles and interests
      in aIIcopyrights in perpetui
                                 ty throughoutthe universe in num erous properties including the above
      m otion picture,pursuantto a billofsale dated May 1, 1987.

            By CopyrightAssignm entdated M ay 1,1987,recorded July 8,1987 in Vol. 2274,pages
      224-275,Cannon Productions,N.V.,Cannon Film Distribution, V.O .F.,Cannon Tuschinski
      Beheer,B.V.,Cannon France,S.A.,Cannon Cinem a Italia, S.R.L.,Cannon Releasing
      Corporation,CannonScreenEntertainment(Holdings)Ltd.,CannonTuschainskiFilm

      Search No.: 145154311                   Analyst:Becky M artineau                     Page:       6
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 58 of
                                      103
                                               Thom son Com puM ark Copyright Report -
                                                             C H ILD R E N O F T H E C O R N
      Distribution,B.V.,Cannon City Film Distribution, Cannon Distributors,Inc.,Bearsphere,Ltd.,
      Cannon ArgonautFilm s,Ltd.,Cannon BadgerFilm s, Ltd.,Cannon Berwick Film s,Ltd.,Cannon
      Broadw ick StreetFilm s,Ltd.,Cannon Dream axe,Ltd., Cannon Elstree Distributors,Ltd.,
      Cannon Elstree Studios,Ltd.,Cannon Film s, Ltd.,Cannon Film Productions,Ltd.,Cannon Film
      Sales,Ltd.,Cannon IndividualPictures, Ltd.,Cannon Lion InternationalFilm s,Ltd.,Cannon
      Nextlow ,Ltd.,Cannon Pathe Equipment, Ltd.,Cannon Penits Consultants,Ltd., etalassigned
      to Loop Service Ltd.,Cannon Australia, B.V.and W interScreen Entedainm ent,Inc. aII
      respective rights,titles and interestin aIIcopyrights now owned oracquired by any ofthem ,
      including this motion picture,forthe originaland renew alterm s ofcopyright, throughoutthe
      universe,as more particularly setfodh and subjectto the termsofa LibraryAgreementofeven
      date between the padies.

             By CopyrightM odgage and Assignm ent'
                                                 ,PowerofAttorney dated M ay 4, 1987,
      recorded M ay 19,1987,in Vol.2264,pages 243-276, Nelson EntedainmentInc.,Em bassy
      HomeEntertainment(byLEH Communication lnc.and PEH Communicationslnc.)and
      Em bassy Hom e Entedainm entLtd.m odgaged, assigned and transferred forsecurity to Security
      Pacific NationalBank alIits right,titl
                                           e and interest, including the copyright,in 1,079 listed w orks,
      including this one. By Assignm entofCopyright& Assignm entof''CopyrightM ortgage and
      Assignment'dated as ofAugust22,1988,recorded Septem ber7, 1988 in Vol.2385,pages
      202-237,Security Pacific NationalBank, as agentforitself,Chem icalBank,FirstBank National
      Association(formerly k.a.FirstNationalBankofMinneapolis)andCreditLyonnaisBank
      Nederland,N.V.assigned the mortgage recorded in Vol. 2264,pages 243-276 to Credit
      Lyonnais Bank Nederland,N.V.

               By ShortForm Assignm entdated M ay 15,1987, recorded May 19,1987,in Vol.2264,
      pages 216-242,Em bassy Home Entedainm entassigned to Nelson Entedainm entInc. aIIits
      right,title and interest,including aIlrights ofcopyrightand extensions and renewalthereof, in
      connection w i th 1,072 m otion pictures and television series, including this one.

              By Assignm entofCopyrightand Pow erofAttorney dated M arch 8, 1988,recorded June
      1,1988 in Vol.2362,pages 352-366,New W orld Pictures Ltd. assi   gned to Chem icalBank,for
      security,the distribution,exhibition,reproduction and peKorm ance rights in this m otion picture
      and severalothers. This modgage was released by an instrum entdated August 15, 1988,
      recorded August25,1988 in Vol.2383,pages 412-425.

              By CopyrightSecurity Agreem entdated as ofA ugust 1, 1988,recorded August19,
      1988 in Vol.2391,pages 359-402,New W orld Entedainm entLtd. granted to FirstTrust,N.A.,
      as Trustee underthe New Secured Note Indenture dated as ofAugust1, 1988,between the
      padies,forthe benefi tofthe holders ofNew Secured Notes, aIIofits right,title and interestin aIl
      copyrights and aIIrenewals and extensions thereof,throughoutthe universe and in perpetuity, in
      260 listed works,including this one,and aIIw orks based thereon orincorporated therein.

              By Modgage and Assignm entofCopyrightdated August 17, 1988,recorded August19,
      1988 in Vol.2391,pages 297-356,New W orld Entertainm entLtd., New W orld Television,New
      W orld Visions,New W orld Pictures Ltd.,New W orld Productions, Cine Q ua Non,New W orld
      Advedising and New W orl  d Video m odgaged and assigned, forsecurity,to G eneralElectric
      CapitalCorporation a Iien and security interestin aIIits rights in this m otion picture and aIIother
      m otion pictures and audio visualrights associated therew i th now owned by the assignor. This
      m odgage was released by Notice ofRelinquishm entofSecuri        ty lnterestin Copyrights dated as
      ofApril25,1990,recorded April27, 1990 in Vol.2536 pages 379-382.



      Search No.: 145154311                   Analyst:Becky M artineau                     Page:
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 59 of
                                      103
                                                Tho m so n C om puM ark C opyright Report -
                                                                 C H ILD R E N O F T H E C O R N
             By Modgage and Assi  gnm entofCopyrightAcknow ledgem entdated Septem ber14,
      1988,recorded O ctober7,1988 in Vol. 2400,pages 63-117,New W orld Entedainm entLtd.,
      New W orld Television,New W orld Visions, New W orld Pictures Ltd.,New W orld Productions,
      Cine Qua Non,New W orld Advedising and New W orld Video, stating thatthey had entered into
      a security agreem entwith GeneralElectric Capi
                                                   talCorporation dated as ofAugust17, 1988
      pursuanttowhich GECC had agreed to make creditadvancements upto $35 million and that
      the assignors had entered into a M odgage and Assignm entofCopyrightdated August17, 1988
      and thatthe parties had entered into an Am ended and Restated Loan Agreem entdated as of
      August17,1988 pursuantto w hich G ECC had agreed to make creditadvancem ents ofup to
      $115 million,to induce GECC to make creditadvances underthe Amended and Restated Loan
      Agreem ent,each pady acknow ledged thatthe loan agreementhad am ended and restated to
      provide,am ong otherthings,forthe m aking ofcreditadvancem ents in an aggregate principal
      amountofup to $115 million and hereby acknowledged and confirmed thatthe security interest
      contem plated by the M ortgage and Assignm entofCopyrightis intended to be security foraIlof
      the obligations ofthe borrowers underthe A mended and Restated Loan Agreementin
      connection w ith this m otion picture. This m odgage was released by Notice ofRelinquishm entof
      Security lnterestin Copyrights from M anufacturers HanoverTrustCom pany to GeneralElectric
      CapitalCorporation dated as ofApril25, 1990,recorded April27,1990 in Vol.2536,pages 379-
      382.

              As ofNovem ber9,1988,recorded Decem ber19, 1988 in Vol.2419,pages 235-293,
      W eintraub Entedainm entGroup Inc., W eintraub Screen Entedainm entInc., W interScreen
      EntedainmentInc.,W eintraub Entedainment(Right)Ltd.,LoopserviceLtd.,Weintraub
      Entedainm entGroup,B.V.and Cannon Australia, B.V.executed an Interim CreditMortgage and
      Assignm entofCopyrights and Tradem arks to Bank ofAm erica NationalTrustand Savings
      Association,as agentforitselfand CreditLyonnais Bank Nederland, N.V.,in connection w ith
      this m otion picture and 2,295 otherworks. Contem poraneously with the execution ofthis
      m odgage,the modgagors executed a Revolving Prom issory Note dated Novem ber9, 1988 in
      favorofthe modgagee in orderto secure its obligations.

             By CopyrightAssignmentdated as ofFebruary 10,1989, recorded October25,1989 in
      Vol.2503,pages 175-208,W eintraub Entedainm entGroup, Inc.assigned to W interScreen
      Entertainm ent,Inc.aIIi
                            ts right,title and interestin and to aIIcopyrights now owned orhereafter
      acquired (including original,renewal,extendedand reversionarytermsofcopyright)in
      perpetuity throughoutthe uni   verse in the rights as defined in the Motion Picture Library
      Purchase Agreem entbetween the parties dated M ay 1, 1987 and certain ofits affiliates and
      entities controlled by the Cannon G roup,Inc.including its right, title and interestin the
      copyrights in this m otion picture and num erous others.

               By CopyrightM ortgage and Assignm ent'  , Pow erofAt   torney dated February 28,1989,
      recorded March 1,1989 in Vol.2442,pages 57-437, W orldvision Enterprises Inc.m odgaged
      and assigned as securi  ty to Bankers TrustCom pany, throughoutthe world in perpetui     ty,aIIofits
      right,title and interestofevery kind and nature, w ithoutlim itation,in and to aIIthe copyrights
      and rights and interestofevery kind ornature in copyrights and w orks protectible by copyright,
      as w ellas aIIrenew als and extensions ofcopyright, including those Iisted on the attached
      schedule A,and in and to the copyrights and rights and interestofevery kind and nature,
      withoutIim itation,in and to aIIw orks based thereon, incorporated in,derived from ,incorporating
      orrelating to the w orks orfrom which the w orks are derived. Attached thereto was a schedule A
      which Iisted a work ofthistitle. This assignmentwas made subjectto the terms and conditions
      ofa Borrowers'Pledge and Security Agreem entdated as ofFebruary 28, 1989,as m ay be
      am ended,supplemented,renewed orextended.

      Search No.: 145154311                   Analyst:Becky M adineau                      Page:
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 60 of
                                      103
                                                 Thom son C om puM ark C opyright Report -
                                                                        C H IL D R E N O F T H E C O R N

              By M ortgage and Assignm entofCopyrightdated as ofA pril17, 1989,recorded April21
       1989 in Vol. 2411,pages 169-225,W eintraub Screen Entedainment, Inc.and W eintraub      ,
       Entedainment(Administration),Ltd.mortgagedandassignedto CreditLyonnaisBank
       Nederland,N.V.,as security, irrevocably,aIIoftheirright,title and interest, throughoutthe
       universe in 2,275 titles,including this one, and alIrenewals and extensions ofsuch copyrights,
       undera Loan Agreem entand Security Assignm entdated M ay 1, 1987 between W eintraub
       Entedainm entG roup,Inc., W eintraub Entertai   nment(Rights),Ltd.,Loopservice,Ltd.,W eintraub
       Entedainm entG roup B.V ., W interScreen Entedainment, Inc.,Cannon Australia B.V.and C redit
       Lyonnais Bank Nederland, N.V.as am ended as ofJune 27, 1988,as am ended effective
       Septem ber29,1988,and as am ended as ofApril17, 1989. This m ortgage was released by
       Release ofM ortgage and Assignm entofCopyrightdated as ofDecem ber20, 1991,recorded
       M ay 15,1992,in Vol.2697, pages 439-440. No titles are gi   ven in this document. The release
       ofthis m odgage w as reconfirm ed by a Release ofM odgages and Assignments ofCopyrights
       dated O ctober 9,1995,recorded October25, 1995 in Vol.3157,pages 152-201.

               By Assignm entofCopyrightand Assignm entofCopyrightMortgage and Assignm ent'
       Pow erofAttorney dated June 1, 1989,recorded June 6,1989 in Vol. 2422,pages 93-118, ,
       Security Pacific NationalBank as agentforitsel    f, Chem icalBank,FirstBank National
      Association,form erly know n as FirstNationalBank ofM inneapolis, and CreditLyonnais Bank
       Nederland N.V .assigned to CreditLyonnais Bank Nederland N .V.alIthe right,ti         tle and interest
       conveyed to the agent,Security Pacific NationalBank, pursuantto an attached Copyright
       M odgage and Assignm entand a PowerofAttorney including the copyrights in num erous works
       including the above motion picture, the copyrights ofthe Iiterary propedies relating to the works ,
      and alIrenewals and extensions ofany copyright, w hich assignm entwas m ade by the agent
      pursuantto a cedain AssignmentAgreementdated August22, 1988 am ong the agent,First
       Bank NationalAssociation,Chem icalBank and CreditLyonnais Bank Nederland. Attached to
      this assignm entwas a CopyrightM ortgage and Assignmentand PowerofAttorney w hereby
      Em bassy Hom e Entedainm entm ortgaged and assigned forsecurity to Security Pacific National
      Bankthroughoutthe world in perpetuity aIIi    ts right, title and interestin alIcopyrights and aII
      renew als and extensions thereofin the works Iisted on an attached Schedule A , including the
      above motion picture. E#ective upon an Eventofthe Default, as defined in a CreditAgreem ent
      dated as ofO ctober29, 1986 between Em bassy, Security Pacifi         c NationalBank and First
      NationalBank ofM inneapolis, Em bassy appointed Security NationalBank its Iawfulattorney-in-
      factto do aIIthings perm itted by the term s hereofand pursuantto the Pledge and Security
      Agreem entdated as ofO ctober29, 1986. This CopyrightM ortgage and Assignmentw as
      expressly made subjectto the terms ofthe Pledge and SecurityAgreementdated asofOctober
      29,1986.

              By Release ofM ortgages and Assignm ents ofCopyrightG ranted by Nelson
       Entedainm ent,Inc., Em bassy Hom e Entertainm entand Nelson Entedainm entInternational
      Lim ited dated as ofJune 5,1989, recorded O ctober30,1989,in Vol. 2500,pages 151-321,
      Credi tLyonnais Bank Nederland N .V.,assignee ofSecurity Pacific NationalBank, FirstBank
      NationalAssociation,and Chem icalBank, released and term inated the security interests
      granted underthe docum ents recorded in Vol. 2212,pages 268-291, Vol.2264,pages 243-276,
      Vol.2336,pages 32-38,subsequently assigned to CreditLyonnais pursuantto the docum ents
      recorded in Vol.2422,pages 93-118, Vol.2385,pages 202-237, and Vol.2385,pages 238-246
      in connection w ith num erous listed m otion pictures w i
                                                              th respectto the territory ofthe entire   ,
      w orld and universe excluding the U.S.and Canada and aIItheirterritories and possessions
      including Puerto Rico, theirm ilitary establishm ents,ships and planes. CreditLyonnais fudher   ,
      subordinated the securi ty interests underthose m odgages in cedain Iisted m otion pictures, w ith

      Search No.: 145154311                    Analyst:Becky M artineau                      Page:        9
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 61 of
                                      103
                                                   Thom son C om puM ark C opyright Report -
                                                                          C H ILD RE N O F T H E C O RN
       rh
       tespectto the Territory,to the rights ofNelson EntedainmentInternational(Holland)B.V.under
         e Distribution License Agreem entdated June 5, 1989,among Nelson Entertainm entInc
       Em bassy Hom e Entertainm ent, Nelson Hom e EntertainmentLim i                            .,This
                                                                          ted, and Nelson-Holland.
       m otion picture is notincluded am ong those in which the security interestis released or
       subordinated.

              By Modgage and Assignm entofCopyrightdated June 14, 1989,recorded June 20,1989
       i
       n
       E Vol.2426, pages 327-362, Nelson Entedainm entGroup Inc., Nelson Entertainm entlnc Nelson
        ntedainm entHoldings Inc.,Pentagram Productions Inc., Nelson Film s Inc.and Nelson .,
       Entertainment(Holdings)U.K.Limited,mortgaged,pledgedandassignedtoCreditLyonnaisBank
       Nederland N.V.aIli  ts right,title and interest, including the copyright,in num erous listed m otion
       pictures and television series, including this one,as wellas the underlying works on which they
       were based,as securi   ty fora Ioan.

       V      There is ofrecord a Quitclaim dated Novem ber28,1989,recorded M arch 4, 1991,in
        ol.2624,page 34,stating thatpursuantto an Agreementforthe Purchase and Sale ofCertain
       Assets ofNew W orld Entertainm ent, Ltd.and various ofits subsidiary and affiliated com panies
       (collectivelyI'NW E'')datedasofNovember28,1989(the d   'Agreement'')entered into between
       NW E and Trans Atlantic Distributors, L.P.(formerl
                                                        yOceana Distributors,L.P.)(''
                                                                                    TAD' '),NW E
      assigned and quitclaimed to TAD,aIIright, title and interest,ifany,in and to the m otion picture
      entitled C HILDREN O F THE CO RN w hich includes alIworks contained therein orbased
      thereonandthe underlyingagreementsrelatingthereto (collectively, the''Property''),excepting
      onl
      T y U.S.television distribution rights and television rem ake and sequelrights, w hich itretains.
        AD assumedallofNW E'Sobligationswithrespecttothe Property(executoryorotherwise)
      including G uild and Union residuals   .



              By Q uitclaim dated Novem ber28,1989 (cedi       fied June24,1994),recorded June27,
      1994 in Vol.2999,pages 541-553, New W orld Entertainment, Ltd.released,assigned and
      quitclaim ed to Trans Atlantic Distributors, L.P aIIits right,ti
                                                                     tle and interest, ifany,in 392 m otion
      pictures,including this one, as w ellas aIIworks on w hich they are based and rem ake and serial
      rights. New W orld,however, reserved dom estic television distribution ri   ghts, the rightto
      produceforinitialexhibitionbymeansoftelevisionexploitationanyprojectbasedonanyofthe
      properties and m ade-for-initial-television exploitation, television rem ake,sequeland series
      rights in the properties.Thisquitclaim is subjectto the AgreementforPurchase and Sale of
      Cedain Assets ofNew W orld Entertainm ent, Ltd.and various ofits subsidiary com panies dated
      as ofNovember28,1989 between i
                                   tand TransAtlantic Distributors LP (formerly Oceana
      Distributors,L.P.).
               By Assignm entofSecuri   ty Interestin Copyrights dated as ofDecem ber8, 1989,
      recorded Decem ber29,1989 in Vol. 2511,pages 486-540,G eneralElectric Capital
      Corporation,stating thatby Modgage and Assignm entofCopyrightdated as ofA ugust17
      1988,New W orld Entedainm entLtd. and each ofits subsidiaries granted to G eneralElectr      ,ic
      CapitalCorporation a Iien and security interestin aIIits rights in cedain motion pictures
      including this one, and thatby Assignm entand Agreem entdated as ofJune 5 1989 am,ong
                                                                                       ,
      G eneralElectric CapitalCorporation and M anufacturers HanoverTrustCo., GeneralElectric
      CapitalCorp.assigned to Manufacturers HanoverTrustCo. aIIits right,title and interestin the
      security interestin the copyrightw hich itobtained from New W orld Entedainm entLtd. and that
      the M odgage w as recorded in the CopyrightOffice in Vol. 2391,pages 297-356 and again on
      Septem ber14,1988 in Vol. 2400,pages 63-117,GeneralElectric CapitalCorporation confirm ed
      its assignm entto M anufacturers HanoverTrustCo., effective as ofJune 5, 1989,ofits security
      interestin the rights,including the copyrights, in this motion picture and num erous others.

      Search No.: 145154311                      Analyst:Becky.M adineau                        Page:         10
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 62 of
                                      103
                                                  Thom son Com puM ark C opyright R eport -
                                                                         C H ILD R E N O F T H E C O R N

               By Notice ofRelinquishm entofSecurity Interestin Copyrights dated as ofDecem ber
       12,1989,recorded Decem ber29,1989 in Vol. 2511,pages 541-599,M anufacturers Hanover
       TrustCom pany,stating thatby M odgage and Assignm entofCopyrightdated as ofAugust17
       1988, New W orld EntedainmentLtd.and each ofits subsidiaries granted to G eneralElectric ,
       CapitalCorp.a lien and security interestin allits rights in cedain m otion pictures, including this
       one and thatby an Assignm entand Agreem entdated as ofJune 5, 1989,GeneralElectric
       assigned to M anufacturers HanoverTrustCo. aIIits right,title and interestin the security
       interestin the copyrights,and fudherstating thatthe Modgage was recorded in the Copyright
       Office in Vol.2391,pages 297-356 and again as ofSeptem ber14, 1988 in Vol.2400,pages 63-
       117,andfudherstatingthatcedaincopyrightswerenotincludedintheModgage (includingthis
       one)(collectively''thereleasedcopyrights'')released andterminated itssecurityinterestinaIIits
       right,title and interestin this m otion picture exceptfortelevision rights in the United States, its
       territories and possessions, in which GeneralElectric CapitalCorp.retained its right, title and
       interest.

               By Com pany CopyrightSecurity Agreementdated as ofApril25, 1990,recorded April30,
       1990 in Vol.2549,pages 360-419, New W orld Entertainm ent,Ltd. granted a security interestto
       M anufacturers HanoverTrustCompany in this work and 310 otherworks, as collateralsecurity for
       a Ioan.

              By ShortForm Assignm entdated as ofM ay 17, 1990,recorded July 30, 1991 in Vol.2668,
       pages206-208,CinemaGroupVenture,ajointventure betweenCinemaGroupInc.andCinema
      Group Padners,granted and assigned to Destinati      on Cinem a Inc. aIIofits right,title and interestin
      and to,and obligations and Iiabilities w ith respectto CHILDREN O F THE CO RN form erly ti      tled
      STEPHEN KING'S CHILDREN OFTHE CORN (PA:226-703)and27others,including,butnot
      Iim i
          ted to,its worldwide copyrightrights and aIIextensions and renewals thereof This Shod Form
                                                                                         .

      Assignmentisexecuted in accordance with and issubjecttothetermsand conditionsofthe
      Purchase and Sale Agreem entbetween the parties dated as ofMay 17, 1990.

              By ShortForm License Agreem entdated June 26, 1990,recorded Novem ber6,1990 in
      Vol.2548,pages 208-213,Trans Atlantic Distributors, L.P.assigned to RG VIInc.aIIi      ts right,
      ti
       tle and interestin the exclusive hom e video rights and cedain otherallied rights in 326 m otion
      pictures,includingthisone,forthe Iimitedterm (notidentified)andfortheterritoryoftheUnited
      Statesand Canada (excluding FrenchIanguagerightsinCanada),theirrespectiveterritories
      and possessions and Puedo Rico and in the English language only, in any em bassies,m ilitary
      and governm entalinstallations operated by orceded to them , subjectto the termsofan
      agreem entbetw een the parties dated June 22, 1990.

             By M ortgage and Assignm entand GrantofSecurity lnterestW ith Respectto Copyrights
      and OtherColl ateraldated as ofNovem ber 7, 1990,recorded Novem ber13, 1990,in Vol.
      2550,pages 1-38,Nelson Film s,Inc., assigned and granted a continuing security interestto
      CreditLyonnais Bank Nederland,N ,V.in aIIright,title and interestnow ow ned orhereafter
      acquired,throughoutthe universe,in and to aIIofthe motion pictures described in an attached
      Schedule A and Schedule B,aIIscreenplays, outlines,treatm ents,and otherm aterials upon
      which any ofthe film s is based in whole orin part, aIIdistribution agreem ents,Iicensing
      agreem ents and otherexploitation agreem ents w ith respectto any ofthe film s and allcopyrights
      inandrelated totheforegoing(includinganyandalIrenewalsandextensionsthereof)as
      security fora Ioan,subjectto the terms ofan amended and restated CreditAgreementdated as
      ofMay 1,1987 between the parties. The schedule Iisting this m otion picture includes a notation
      thatonly Nelson Entedainm ent, lnc.,holds the rights.

      Search No.: 145154311                    Analyst:Becky Martineau                         Page:       11
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 63 of
                                      103
                                                 Thom son C om puM ark C opyright Report -
                                                                        C H ILD R E N O F T H E C O R N

               By M odgage and Assignm entand G rantofSecurity lnterestW ith Respectto Copyrights
       and OtherCollateraldated as ofNovem ber7, 1990,recorded Novem ber13, 1990,in Vol.
       2550,pages 39-79,Nelson Entedainment, lnc.,assigned and granted a continuing security
       interestto CreditLyonnais Bank Nederland, N.V.in allright,title and interestnow ow ned or
       hereafteracquired,throughoutthe universe, in and to aIIofthe m otion pictures described in an
       attached Schedule A and Schedule B, alIscreenplays,outlines,treatm ents, and otherm aterials
       upon which any ofthe film s is based in whole orin part, aIIdistribution agreements, Iicensing
       agreem ents and otherexploi  tation agreem ents with respectto any ofthe film s and aIIcopyrights
       inandrelatedtotheforegoing (includingany andallrenewalsandextensionsthereof)as
       securityfora Ioan,subjecttothetermsofanamendedandrestated Credi tAgreementdatedas
       ofMay 1,1987 between the parties. The schedule Iisting this m otion picture includes a notation
       thatonly Nelson Entedainm ent, Inc.,holds the rights.

              By M ortgage and Assignmentand GrantofSecurity lnterestW ith Respectto Copyrights
      and
      2   Ot her  Collateraldated as ofNovem ber7, 1990,recorded Novem ber13, 1990,in Vol.
      C550,  pages  80-120,Em bassy Hom e Entedainm ent, a Cal    iforniajointventure,byLEH
        om m unications & PEH Com m unications,joi  ntventurers,assigned and granted a continuing
      security interestto CreditLyonnais Bank Nederland, N.V.in aIlright,title and interestnow
      ow ned orhereafteracquired,throughoutthe universe, in and to aIIofthe m otion pictures
      described in an attached Schedule A and Schedule B, aIlscreenplays,outlines,treatm ents and
                                                                                                ,
      otherm aterials upon which any ofthe film s is based in w hole orin part, aIIdistribution
      agreem ents,Iicensing agreem ents and otherexploi  tation agreements w ith respectto any ofthe
      filmsandaIIcopyrightsinand relatedtotheforegoing (including anyandaIlrenewalsand
      extensionsthereof)assecurityforaIoan,subjecttothetermsofanamendedandrestated
      CreditAgreem entdated as ofM ay 1, 1987 betw een the parties. The schedule Iisting this
      m otion picture includes a notation thatonly Nelson Entedainm ent, Inc.,holds the rights.

              By Affidavi tdated Decem ber10, 1990,recorded Decem ber12, 1990,in Vol.2557,pages
      156-163,New W orld EntedainmentLim i      ted, referring to an agreem entforsale and purchase of
      cedain assets between itand Oceana Di     stributors L.P.,now known as TransAtlantic Distributors
      L.P.dated Novem ber28, 1989,stated thatpursuantto and in compliance with the AgreementNew           ,
      W orld EntedainmentLtd.and affiliates has retained any and allofthe dom estic television
      exploitation rights in 304 motion pictures, including this one. Dom estic television exploi
                                                                                                tation ri
                                                                                                        ghts
      aredefinedintheAgreementastherighttoexploitthefilmsinaIlformsoftelevision(excluding
      onlyvideoexploitation).
               By CopyrightMortgage and Assignm entdated as ofM arch 31 1991,recorded April29
      1991 in Vol.2644, pages 411-453,Trans Atlantic Distributors, L.P.,by,TAD M anagem entlnc. ,
      GeneralPartner, m odgaged and assigned forsecurity to Stanton L, Stein,exclusively            ,
      throughoutthe universe in perpetuity, alIits right,ti
                                                          tle and interestin 350 audiovisualworks
      Iiterary and othermaterials identified in an attached ExhibitA , including this one. Forthe ,
      purposes hereof,each work includes,w ithoutIim itation, aIIcopyrights,renewals,extensions and
      reversionsthereof.This mortgage issubjectto the terms ofa Security Agreementbetweenthe
      parties(date notgiven).
             By CopyrightM ortgage and Assignm entdated as ofM arch 31, 1991',recorded April29
      1991 in Vol.2644,pages 454-496, Trans Atlantic Distributors L.P . by TA D Managem entInc ,
      GeneralPadner,m ortgaged and assi   gned forsecurity to VivaldiLtd., a California Lim ited .,
      Padner, exclusively throughoutthe universe in perpetuity, alIits right,title and interestin 350
      audiovisualw orks,Iiterary and otherm aterials identified in an attached ExhibitA , including this

      Search No.: 145154311                   Analyst:Becky M artineau                       Page:       12
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 64 of
                                      103
                                                Thom son Com puM ark C opyright Report -
                                                                      C H IL D R E N O F T H E C O R N
       one. Forthe purposes hereof, each work includes,withoutIim itation, aIIcopyrights,renew als,
       extensions and reversions thereof. Thism ort
                                                  gage is subjectto the terms ofa Security
       Agreementbetweenthe padies (date notgiven).
                By Assignm entAgreementdated as ofMarch 31, 1991,A pril25,1991 and April30
       1991, recorded M ay 3,1991 in Vol. 2655,pages 169-235 Trans Atlantic Distributors LP by TA    ,D
       Managem entlnc.assigned to Robed Bennett, Vivaldi,Ltd.,Roscom are, Ltd.& Stanton L.Stein
       aIIright,title and interestin and to this and 470 otherworks as defined in an attached ExhibitA
       and three attached Schedules num bered 1, 2 and 3 subjectto any and aIlwri     tten licenses,
       grants,assignm ents and otheragreem ents executed by itorits predecessors- in-interestand to
       any and aIIIim itations on the propedy provided forin executed w ritten agreem ents pursuantto
       w hich itacquired said propedy. In the case ofC HILDREN O F THE CO RN , the rights ow ned
       were described as aIIrights w orldwide in perpetuity.

                By Assignm entAgreem entdated as ofM arch 31, 1991,April25,1991 and A pril30
       1991,recorded May 3, 1991 in Vol.2655,pages 236-300 Roscomare, Ltdx,reciting thatit ,
       currently owned 31.67% ofaIIofthe rights and assets in said works, assigned the acquired
       rights to Robed Bennettand VivaldiLtd.

            By AssignmentAgreem entdated as ofM arch 31, 1991,A pril25,1991 and A pril30
      1991,recorded M ay 3, 1991 in Vol.2655,pages 301-365 Stanton L. Stein,reciting thathe ,
      owned 4.99% ofthe rights and assets in said works, assigned the acquired rights to Robert
      Bennettand VivaldiLtd   .




              By Assignm entAgreem entdated as ofM arch 31, 1991 and April25,1991 recorded
      May 3,1991 in Vol.2655, pages 366-429 VivaldiLtd.reciting thatitw as receiving 31.67% and
      was purchasing 18.33% ofaIIofthe rights and assets in said works assigned the acquired rights
      to Law rence Kuppin.

              There is ofrecord a Notice ofM anagem entofRights dated A pril25, 1991,recorded
      M ay 3,1991 in Vol.2655, pages 430-492,which states thatRobertBennettand Law rence
      Kuppin have entered into a LetterAgreementdated as ofM arch 31, 1991 w hich provides,in
      part,thatKuppin exclusively shallbe the m anagerofthe assets identified in an attached Exhibit
      A,togetherwith allm onies received by and on behalfoforpayable to oron behalfofTrans
      Atlantic Distributors L.P.,a California Iim ited padnership and priorow nerofsuch assets and
      rights,in respectthereoffrom and afterFebruary 16, 1991.

             The attached Exhibi  tA istitled ''DescriptionofPropedy''and includes(1)aIIsound
      recordings and com positions, including butnotIim ited to those recordings w hich were acquired
      by Trans Atlantic Distributors L P.(TAD)inconnection wi
                                     .
                                                                ththeAgreementforPurchaseand
      SaleofCedainAssetsofNew W orldEntertainmentLimited(NW E)andaliliatesdatedasof
      Novem ber28,1989 between NW E and cedain ofits related entities and TAD and those
      described in an attached Schedule 1'    ,( 2)aIIremakeand sequelrightsofanykindinthe
      lncluded Film s and any underlying orincluded literary m aterialand any rem akes orsequels'
      allnon- theatricaldistribution rights in the Included Film s and the Included Television Program
                                                                                                     ,(3)
                                                                                                       s
      intheUnitedStatesandCanada;(4)aIIofTAD'     Sright, title andinterest(includingaIlcopyrights
      andrenewals)inthe IncludedDevelopmentProjects(asdefinedinthe 1989Agreement)andin
      any projects in.developmentatany time on orpriorto the date hereofforinitialtheatrical
      television orotherexhibition by oron behalfofTAD including aIIscripts and otherIitera ,
      propedies w hich were acquired by TAD in connection with the 1989 Agreem ent'             ry
      distribution rights in the United Kingdom and its territories and possessions in the
                                                                                         ,(
                                                                                          5)
                                                                                           Includedvi
                                                                                             home    deo
                                                                                                    Films

      Search No.: 145154311                  Analyst:Becky Martineau                       Page:      13
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 65 of
                                      103
                                                  T hom son Com puM ark C opyright Report -
                                                                         C H IL D R E N O F T H E C O R N
       and
       l the Included Television Program s'   ,(6)aIImerchandising,commercialtie-up,publishingand
        egitim ate stage rights ofevery kind ornature in orderived from the Included Film s and Included
       Television Program s orotherwise included in the distribution rights oracquired from NW E or
       any a#iliate ofNW E by TAD including butnotIim i   ted to those acquired in connection with the
       1989Agreement,
                    '(7)alIhomevideodistributionrightsin French-speakingCanadaandnot
       otherw ise granted to RG VI, Inc. The work in question is included in the attachm ententitled
       ''New W orld Pictures-Rights ShortList''and described as follows:CHILDREN OF THE CO RN
       produced,aIIrights in perpetuity throughoutthe world.                                         ,

       V       By Security Agreem entdated as ofNovem ber18, 1991,recorded Decem ber3, 1991 in
         ol.2701,pages 400-476, Im age Entertainm ent, Inc.,granted to Sun Li fe lnsurance Company of
       Amer
       i     i
             ca,Inc.,as agent , a secur
                                      ity i
                                          nter
                                             estin aIIits account s and generalintangibles, aIl
       nstrum ents,chattelpaperorIetters ofcredit, alIits inventory,including wi
                                                                               thoutIim itation aIIcopies
       ofanyworkslistedonanattachedAnnex11(listingthisworkand2,755 others),allitsintellectual
       property,equipm ent,contractand agreements, docum ents ofti      tle,rights,claim s and benefits, and
       aIIits othertangible orintangible property, as security. This instrum entrefers to a Securities
       Purchase Agreem entdated as ofNovem ber18, 1991,between itselfand Sun Life lnsurance
       Com pany ofAm erica, as agent.

                By Assignm entAgreem entdated as ofDecem ber10, 1991 and April23,1992 in Vol
      2768,pages 91-142,Lawrence Kuppin and RobertBennettassigned to Fifth Avenue                       .
      Ent
      thi  edai nm  ent,Ltd. aI
                              Itheirri
                                     ght, ti
                                           tl
                                            e and i
                                                  nterest i
                                                          n and to sever al m oti
                                                                                on  pictures ,including
          s one,including aIIremake and sequelrights ofany kind and nature w hatsoeverin and to the
      m otion pictures and any underlying m aterial, allnon-theatricaldistribution rights in and to the
      film s in the United States and Canada, hom e video distribution rights in the United Kingdom and
      its territories and possessions, and aIIhome video distribution rights in French speaking Canada
      nototherwise granted to RGVI, lnc.and severalagreem ents underw hich Kuppin and Bennett
      acquired the rights in the m otion pictures .



              By PadialRelease oflnterim CreditM ortgage and Assignm entofCopyrights and
      Tradem arks,Revolving CreditModgage and Assignm entofCopyrights and Tradem arks and
      FirstAmendm entto Revolving CreditModgage and Assignm entofCopyrights and Tradem ark
      dated as ofM ay 15 1992,recorded August6                                                   s
      A                  ,                        , 1992 i
                                                         n Vol.2724,pages 195-243, Bank of
        m erica NationalTrust& Savings Association, as agentforitselfand CreditLyonnais Bank
      Nederland,N.V.,and referring to thatcedain FirstAm ended and Restated Revol ving Credit
      Agreem entdated as ofJuly 28, 1989,as am ended,between the padies, released its right,title
      and interest(includingwithoutIimitationanysecurityinterestandIien)inthefilmsandtelevision
      program s orotheraudio-visualm aterialIisted on an attached Schedule 1, w hich included this
      w
      S ork,to W eintraub Entedainm entGroup, lnc.,W eintraub Screen Entertainm ent, Inc.,W inter
        creen Entertainm ent,Incx, Wei
                                     ntraubEntertainment(Rights)Ltd.,W eintraubEntedainment
      W oup B.V.,W eintraub Entedainm entProductions, Inc.,Blue Heaven Productions, Inc.,
      Gr
      E eintraub Entedainm entDistribution, Inc.,W eintraub Interim Holding, Inc.,W eintraub
       ntedainment(Administration)Ltd.,Loopservice Ltd.,andW eintraubEntertainmentLicensing
      B.V,(formerly Cannon Australia B.V.). This documentisapparentlya padialrelease ofthe
      docum ents recorded in Vol. 2419,pages 235-293,Vol. 2458,pages 142-158,and Vol. 2458,
      pages 159-170.

      V       By CopyrightSecuri ty Agreem entdated as of M ay 29, 1992,recorded June 11, 1992,in
      Piol
         . 2779, pages 1-497 , New W orld Entedainm ent, Ltd.,LC Holding Corporation, Highgate
        ctures,Inc.,Learning Corporation ofAm erica, M arvelProductions,Ltd., New W orld Television
      and New W orld Television Productions, Inc.,granted to FourStarHoldings Corporation to the
                                                                                           ,



      Search No.: 145154311                    Analyst:Becky Martineau                       Page:       14
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 66 of
                                      103
                                                Thom son C om puM ark Copyright Report -
                                                                       C H 1LD RE N O F T H E C O R N
       extentoftheirinteresttherein, a security interestin aIIoftheirright,title and interestin aII
       copyrights,generalintangibles,aIIproductand rights in product, and alIproceeds in 2500 Iisted
       m otion pictures/television series, i
                                           ncluding thisone,in conjunctionwith the Securi  ty,Pledge and
       G uarantee Agreem entdated as ofM ay 29, 1992,betw een the padies, and subjectto the terms
       ofthe Intercreditor/subordination Agreem entdated as ofM ay 29, 1992,am ong the padies and
       M anufactures HanoverTrustCom pany, as Agentand as a Bank.

               By CopyrightSecurity InterestRelease and Reassignm entdated as ofJuly 27, 1992,
       recorded August21,1992 in Vol.2826, pages 1-999 and continuing in Vol.2827, pages 1-370,
       Bankers TrustCom pany,as agent, referring to the CreditAgreementdated as ofFebruary 28
       1989 between itand Aaron Spelling Productions Inc., LaurelEntertainmentInc., Spelling Film s ,
       I
       internationalInc.,Torand Productions and W orldvision Enterprises Inc. (the''Borrowers'')entered
       ntobythe Borrowersandcedainoftheirsubsidiariesasguarantors(collectivel
                                                                            ythe''Copyright
       Owner'),andfurtherstatingthatinconsiderati
                                                onoftheexecuti
                                                             onbyCopyrightOwnerofthe
       Term ination Agreem entdated as ofJuly 27, 1992 term inating the CreditAgreement, Bankers Trust
       Com pany hereby assigned to the CopyrightOwnerthroughoutthe world in perpetuity, allits right,
       ti
        tle and interestin this m otion picture and 25,605 others.

               By CopyrightCollateralAssignm entdated as ofJuly 27, 1992,recorded August21,
       1992,in Vol.2827,pages 371-645, Spelling Entedainm ent,Inc.,Aaron Spelling Productions
       Inc., LaurelEntedainment, Inc.,Spelling Film s International Inc.,Spelling Television,Inc ,
                                                                      ,
       Torand Productions, Inc.,W orldvision Enterprises,Inc., AS PayrollCom pany,Inc.,Dynam.,ic
       Soap,Inc.,Preye,Inc., Big Apple Film s,Inc.,LaurelCinem a, Inc.,LaurelM arathon,Inc.,Laurel
       Darkside Movie,Inc.,Laurel-Day, Inc.,LaurelLTX Inc.,LaurelFilm , Inc,,LaurelFirst-Run Inc.,
                                                                                                    ,
       Laurel-King,Inc.,LaurelTV , Inc.,90210 Productions,Inc., Jack ofHearts Productions,Inc
       Melrose Productions, Inc.,O rchid Productions,Inc.,T & R PayrollCom pany Torand Payrol         .,l
                                                                                       ,
      Com pany,Evergreen Program s, Incz,G reatAm erican Entertainm entMotion Pictures, Inc.,
      G reatAm erican Entertainm entTelevision, Inc.,Q M Productions,Inc.,QM M usic Com pany
      Q uinn M artin M usic Com pany, Sunn Classic Pictures,lnc.,lm age Edit, lnc.,W orldvision ,
      Enterprises(United Kingdom)Ltd.,W orldvisionEnterprisesofCanada, Ltd.,W orldvision Hom e
      Video,lnc.,W orld VolleyballLeague, Inc.,W orld Television Program m ing, Inc.,W V
      Productions,Inc.,and Vision Productions, Inc. assigned forsecurity to FirstNationalBank of
      Boston,as agent.aIli
      T                      ts right,title and interestin 7,514 m otion pictures,including this one. By
        erm ination ofCopyrightCollateralAssignments dated January 31, 1994,recorded February 7
      1994 in Vol. 2959,pages 290-612,FirstNationalBank ofBoston term inated the Iiens and                ,
      security interests granted to itand, to the extentitis deem ed to have any right, title orinterestin
      the pictures,reassigned said rights.

             By Assignm entofRenew alRights sated M arch 15, 1993,recorded M ay 5,1993, in Vol.
      2893,pages249-252,pursuanttotheLiteraryPurchaseAgreement('   A greement')byand
      am ong Stephen King,Doubleday and Com pany and HaIRoach Studios Inc., Owen King (chil
                                                                                          d
      ofStephenKing),byStephen King,hisguardianad Iitem,grantedand assigned, irrevocably
      and absolutely,to Fi   fth Avenue Entedainm ent, successor-in-interestto HaIRoach Studios Inc.,
      aIIofhis right,ti tle and interest,whetherheretofore ornow ow ned oracquired atany tim e in the
      feature in and to alIofthe rights contem plated to be sold, granted,conveyed and assigned to
      HaIRoach Studio Inc.underthe Agreem entincluding the initialand any renew alterm of
      copyrightas any such term m ay be extended including, butnotlim ited to,aIlm otion picture and
      allied rights as defined in the Agreement.

             By three separate Assignm entofRenewalRights dated M arch 1, 1993,March 7,1993
      and M arch 10,1993,aIlrecorded M arch 12, 1994 in Vols.2967,pages 142- 146, 147-151,and

      Search No.: 145154311                  Analyst:Becky M adineau                       Page:       15
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 67 of
                                      103
                                              Thom son Com puM ark C opyright Report -
                                                            C H ILD R E N O F TH E C O R N
        152-156,Tabitha King,wife ofStephen King, Naom iKing and Joseph King,children ofStephen
       King,also granted and assigned these sam e rights to Fifth Avenue Entedainm ent, successor-in-
       interestto HaIRoach Studios Inc.

              By Mortgage and Assignm entand G rantofSecurity Interestwith Respectto Copyrights
      and O therCollateraldated April30,1993,recorded M ay 20,1993,in Vol.2821, pages 352-
      367,M iram ax Film Padners,Inc.,Prestige Film Corporation and Hardware Distribution, Inc.,
      irrevocably mortgaged,assigned,and granted a continuing security interestto lnternationale
      Nederlanden Bank N.V.,as Agent, in aIItheirright,title and interest,throughoutthe universe, in
      perpetuity,in and to num erous motion pictures Iisted on an attached schedule, including this
      one,whethercom plete orin production ordevelopm ent, the underlying works and the
      copyrights therein,aIIdistribution,Iicensing,and exploitation agreem ents w ith respectto the
      m otion pictures,aIIcopyrights therein orrelated thereto, and allaccounts receivable and
      generated by such collateral,as security forthe paym entofaIIobligations ofMiram ax, Prestige,
      and Hardware,orFilm Bros. Propedy Corp.,pursuantto the term s ofthe Amended and
      Restated CreditAgreem entdated as ofFebruary 14, 1989,as am ended and restated through
      April30,1993,by and among M iramax Film Corp., M iram ax Film Partners,Inc.,Prestige Film
      Corp.,Hardware Distribution,lnc., Film Bros.Property Corp.,and the Lenders,and
      Internationale Nederlanden Bank N.V .as agent, and aIlotherinstrum ents evidencing or
      securing any obligations ofthe parties to the Secured Party. This m ortgage was released by
      Release ofModgage and Assignmentw ith Respectto Copyrights and OtherCollateraldated as
      ofJune 30,1993,recorded July 27, 1993,in Vol.2915,pages 380-382.

              By M odgage and Assignm entand G rantofSecurity Interestw ith Respectto Copyrights
      and otherCollateraland Consentto Assignm entof''        A ssignm entofCopyrightand Powers of
      Attorney''dated A pril30,1993,recorded May 21, 1993,in Vol.2823,pages 1-17,Miram ax Film
      Corporation consented to the ''Assignm ents ofCopyrightand Powers ofAttorney'     'ofeven date
      therewith from The Chase M anhattan Bank to Internationale Nederlanden Bank N V.ofaIIthe
                                                                                        .

      respective rights,titles and interests in the foll
                                                       ow ing docum ents:

      1. Assignm entofCopyrightand PowerofAttorney dated M arch 21, 1989 from M iram ax to
      Chase recorded March 29,1989,in Vol. 2450,pages 48-52.
                                                           ,
      2. Assignm entofCopyrightand PowerofAttorney dated Novem ber13, 1990 from Miram ax to
      Chase recorded Novem ber29, 1990,in Vol.2597,pages 102-105.
                                                                ,


      3. Assignm entofCopyrightand PowerofAttorney dated as ofJanuary 13, 1992,from Miram ax
      to Chase,recorded January 22,1992 in Vol. 2722,pages 461-469.
                                                                  ,
      4. Assignm entofCopyrightand PowerofAttorney dated Decem ber29, 1992,from M iram ax to
      C hase;and

      5. Assignm entofCopyrightand PowerofAttorney dated as ofM arch 17, 1993,from M iram ax
      to Chase.

      M iram ax hereby irrevocably modgaged and granted a continuing security interestto
      Internationale Nederlanden Bank N .V .in aIIits right,ti
                                                             tle and interest,throughoutthe universe,
      in perpetuity,in aIIcopyrights (and renewalsand extensionsthereof)and othercollateral
      described in the Assignm ents,a1lofM iramax's right, title and interestin 143 Iisted m otion
      pictures,w hethercom plete orin production ordevelopm ent, including this one,the underlying
      works on which they are based,aIIdistribution agreem ents, Iicensing agreem ents and other

      Search No.: 145154311                 Anal
                                               yst:Becky M artineau                         Page:   16
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 68 of
                                      103
                                              Thom son C om puM àrk C opyright Report -
                                                             C H ILD R E N O F T H E C O R N
      exploitation agreem ents relating thereto,and aIIcopyrights relating thereto,as security forthe
      perform ance ofobligations ofM iramax to lnternationale Nederlanden Bank N.V.,as assignee of
      Chase pursuantto the Assignm entAgreem entdated as ofA pril30,1993,am ong Chase,
      Internationale,M iram ax and the guarantors named therein,pursuantto the term s ofthe
      Am ended and Restated Credi    tAgreem entdated as ofFebruary 14,1989 as am ended and
      restated through April30,1993,am ong M iram ax,the Ienders and guarantors named therein,
      and lnternationale Nederlanden as Agent,and aIIotherinstrum ents evidencing orsecuring any
      obligations ofM iram ax to Internationale Nederlanden. This m odgage was released by Release
      ofAssignm entofCopyrightand Pow ers ofAttorney and M odgage and Assignm entwith
      Respectto Copyrights and OtherCollateraland Consentto Assignmentof''         A ssignm ents of
      Copyrightand Pow ers ofAttorney''dated as ofJune 13,1993,recorded July 27,1993,in Vol.
      2915,pages 383-385,executed by Internationale Nederlanden Bank,NV,in favorofM iram ax
      Film Corporation.

               By Assignm entofCopyrightand Powers ofAttorney dated as ofApril30,1993,
      recorded May 7,1993,in Vol.2893,pages 150-152,The Chase Manhattan Bank assigned to
      Internationale Nederlanden Bank N.V.ofaIItheirrespective rights,titles and interests in the five
      docum ents referenced in Vol.2823,pages 1-17. Also included in this assignm entwere aII
      copyrights registered in the CopyrightO#ice w ith respectto the m otion picture titles listed
      therein,the Iiterary propedies relating thereto,aIIrenew als and extensions thereof,and any
      causes ofaction relating thereto,pursuantto the Assignm entAgreem entdated as ofApril30,
      1993,am ong Chase,Nederlanden,M iramax Film Corp.,and the guarantors nam ed therein. No
      titles are given in this docum ent.

             By ShortForm Assignm entdated as ofJune 30,1994,recorded August23,1994 in Vol.
      3022,pages146-147,ParkAvenueEntedainmentLP (byMiko Enterprises)assignedto
      Miramax Film Corporation (i)the rightto produce one remake orsequelbased onthe motion
      picture entitled C HILDREN O F THE CO RN forinitialtheatricalrelease orinitialvideo release
      (tentativelyenti
                     tled CHILDREN OFTHE CORN IV)and (ii)therightfortheassignortodistribute
      and exploitthe picture in any and alIm edia throughoutthe universe in perpetuity,as w ellas
      m erchandising,interactive orm ultim edia rights,m usic publishing,printpublication of
      screenplay,novelization,com ic book,book publication rights forthe m aking ofthe picture and
      soundtrack rights w ith respectto the picture atany tim e throughoutthe universe in perpetuity to
      the extentthatM iram ax has such rights provided,thatthe foregoing rights shallnotinclude any
      right,title orinterestin the originalpicture orthe firstorsecond sequelorany elem entofthe
      pictures,including the characters podrayed therein orthe title thereof,otherthan the rightto use
      the sam e in connection w i th the picture and the exploitation thereoforany rem ake and/or
      sequelrights. This assignmentis subjectto the terms ofan agreementbetweenthe padies
      dated as ofJune 30,1994.
             By Shod Form Assignm entdated June 30,1994,recorded August23,1994 in Vol.
      3022,pages 177-183,Fi    fth Avenue Entedainm ent,Ltd.assigned to Park Avenue Entedainm ent
      L.P.aIIi
             ts right,title and interest,including rem ake and sequelrights,in thi
                                                                                 s m otion picture and
      severalothers,aswellasthe underlying materialonwhich they are based. Subjecttothe
      Agreem entforPurchase and Sale ofcedain assets ofNew W orld EntedainmentLtd.and
      cedain ofits related entities and Trans Atlantic Distributors,L.P.,rights w ere also granted in alI
      m erchandising,com m ercialtie-up,dram atic,non-dramatic,stage,television,hom e video,hom e
      Iaserdisc,radio,publishing,interactive,multimedia(oranyanalogousrightswhethernow
      knownorhereafterdevised).



      Search No.: 145154311                   Analyst:Becky M adineau                      Page:      17
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 69 of
                                      103
                                                Thom son Com puM ark C opyright Report -
                                                                       C H ILD R E N O F T H E C O R N
              By Release and Reassignm entofCopyrightM odgage Assignmentdated A ugust25
       1994,
       t     recorded Decem ber7, 1994 in Vol.3059,pages 260-262, Trans Atlantic Distributors ,
                                                                                                    , LP
       erm inated the securi
                           ty interestgranted to itby Stanton L. Stein in connection w ith this picture,
       which was recorded in Vol. 2644,pages 411-453.

               By Release and Reassignm entofCopyri    ghtModgage and Assignm entdated July 29
       1994,recorded Decem ber7, 1994 in Vol.3059, pages 469-470,Trans Atlantic Distributors LP,
       referring to the copyrightm ortgage and assignm enteffective as ofM arch 31, 1991 between it ,
       and Roscom are,Ltd.,hereby term inated aIIsecurity interestgranted to itin connection w ith this
       m otion picture,

              By Certi
                     ficate ofAm endm entofAdicles ofIncorporation ofNew W orld Television dated
       O ctober1,1994,recorded M arch 13, 1995,in Vol.3088, pages 490-493,New W orld Television
       changed its nam e to New W orld Television Program m ing.

              By Notice ofRelinquishm entofSecurity Interestin Copyrightdated April24, 1995,
       recorded May 5,1995 in Vol.3107, pages 1-643,FourStarHoldings Corporation reci    ting a
       Copyr
       LC H  i
             ght Secur i
                       ty Agr
                            eem ent dat ed as of M ay 29, 1982 am ong New W orl
                                                                              d Entertainm  ent, Ltd.,
            olding Corp.,Highgate Pictures, lnc.,Learning Corp.ofAm erica, New W orld Fam ily
       Filmworks,Ltd.(fkaMarvelProductions,Ltd.),New WorldTelevisionandNew W orldTelevision
       Productions,Inc.in favorofFourStarHoldings Corp. recorded in Vol.2779,pages 1-497, and
       suppl
       N em entalcopyrightsecurity agreements recorded in Vol. 2790,pages346-356(made by
       N ew WorldTelevision)inVol.2831,pages98-107(made byNew World Entertainment, Ltd.,
         ew WorldTelevisionand LearningCorporationofAmerica),inVol. 2865,pages 120-130
       (madebyNew W orldTelevision),andVol.2894,pages445-456(madebyNew W orld
       Tel
       W evision),and inVol.2920,pages 58-66 (made by New World Entedainment, Ltd.and New
         orld Television),hereby relinquished and discharged itssecurity interestin the collateralto
       New
       C W orld Entedainm ent, Ltd.,LC Holding Corporation, Highgate Pictures,lnc., Learning
       W orporation ofAm erica,New W orld Fam ily Film works, Ltd.fka M arvelProductions, Ltd.,New
         orld Television and New W orld Television Productions, Inc.in connection with this work and
       3,425 others.

              By Release ofM odgages and Assignm ents ofCopyrights dated O ctober9, 1995,
      recorded O ctober25,1995 in Vol. 3157,pages 152-201, CreditLyonnais Bank Nederland NV
      reciting m ortgages recorded in Vol. 2273,pages 405-463 and Vol. 2411,pages 169-225               ,
      reconfirm ed to Investissem ents En Droits Audiovisuels SA its priorrelease ofaIIits right,,title
      and interestin this work and 2,287 others.

               By AssignmentofM odgage and Assignm entofCopyrightdated as ofJanuary 15 1996,
      recorded January 29,1996 in Vol. 3199,pages 212-461,G enerale Bank Nederland NV ,
      form erly know n as Credi
      BV                          tLyonnais Bank Nederland NV , assigned to EBD (Rotterdam)Fi     ,nance,
          alIits right,title and interestin the m ortgages recorded as follows, in connection w ith this
      m otion picture and 1,229 others:

             Vol.2354,page 47              Vol.2538,page 78
             Vol.2374,page 57              Vol.2550,page 1
             Vol.2374,page 61              Vol.2550,page 39
             Vol.2426,page 327             Vol.2550,page 80
             Vol.2492,page 1               Vol.2558,page 453
             Vol.2518,page 97              Vol.2661,page 32
             Vol.2518,page 101             Vol.2661,page 155

      Search No.: 145154311                  Analyst:Becky M artineau                      Page:      18
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 70 of
                                      103
                                                Th om so n Com puM ark C opyright R eport -
                                                                       C H IL D R E N O F T H E C O R N
               Vol.2535,page 304             Vol.3041,page 237
               Vol.2535,page 308             Vol.3056,page 300
               Vol.2538,page 59              Vol.3070,page 292

       V       By CopyrightM odgage and Assignm entdated M ay 31, 1996,recorded June 5, 1996,in
         ol.3248,pages 428-432, W hiland International, S.A.,modgaged and assigned forsecur           i
                                                                                                      ty to
       Tr
       i  ans Atlanti
                    c Distr
                          ibutors, L.P.,throughout  the universe  in perpetui
                                                                            ty, aI
                                                                                 Iofits right,title and
        nterestin a1Icopyrights,allrenew als and extensions thereof, and allaccounts receivable in
                                                                                                    ,
       connection with 113 (isted motion pictures, including this one. The docum entnotes thatthe
       parties have entered into a Film License Agreem entdated as ofM ay 31, 1996,which provides
       f
       or,am ong otherthings,the m odgage and assignm entforsecurity referenced in this docum ent.

       A      By Term ination ofCopyrightM odgage and Assignm entdated June 19 1996,recorded
                                                                               ,
        ugust6,1996,in Vol.3272, pages 360-374,Stanton L.Stein term inated the Copyr ight
       Mortgage and Assignm entrecorded in Vol. 2644,pages 411-422 with respectto this work and
       344                                                        ,
           otherw orks.

       J       By Term ination ofCopyrightM odgage and Assignm entdated July 1 1996,recorded
        uly 25,1996,in Vol. 3261,pages 478-519,Roscom are, Ltd.,term inated the, Copyright
       Mortgage and Assignm entin i  ts favorgranted by Trans Atlantic Distributors L.P.,in connection
                                                                                   ,
       with this work and 344 others.

             By Term ination and Release dated as ofJuly 10, 1996,recorded O ctober31 1996,in
      V ol.3299,                                                                     ,
                pages 451-549
                          , SunAmerica Life lnsurance Company (formerly Sun Life lnsurance
      CompanyofAmerica),asagent,terminatedthe SecuritiesPurchaseAgreementdatedasof
      Novem
      assignmber 18,1991,and aIIam endm ents thereto, and released aIIsecurity interests pledges,
                                                                                        ,
              ents and Iiens on aIIcollateralin connection therewith.

                By CopyrightSecurity Agreem entdated as ofSeptem ber20, 1996,recorded October2
       1996,
       t      in Vol.3282, pages 346-358,Lakeshore lnternationalCorporation, stating thatitis pady ,
        o a Security Agreem entdated as ofSeptem ber20, 1996,between itselfand Ted Tannebaum
      w  hereby Lakeshore granted to Tannebaum a securi
       incl                                                  ty interestin cedain personalpropedy, ,
           uding aIlits right,titl
                                 e and interestin any copyrights, U .S.orforeign,in connecti  on with
       cedain Acquired Assets, acquired by Lakeshore pursuantto the AssetPurchase Agreem ent
      dat
      Atled as ofApril19, 1996,between Lakeshore and Tarns Atlantic Distributors, L.P.,Trans
          antic Entertainm ent,L.P.,and BopaulEntertainment, L.P.,and the proceeds thereof
      parts thereoforany underlying orcom ponentelem entof         any picture, thereby granted to or
                                                                                                  ,   any
      T                                                                                             Ted
         annebaum a continuing security interestin aIIits right, title and interestin aIIelem ents of
      num erous Iisted m otion pictures, includi ngthisone,subjecttothe Iimitationsofthereferenced
      Secur
      R      ity Agreem ent. Am ong the attachm ents to this docum entis Schedule 3, ''Accounts
         eceivables as ofJanuary 1, 1996,''including,foreach m otion picture, the various buyers
      rights,and term s,as w ellas accounting inform ation.                                          ,

               By Assignm entofDistribution Rights lncluding Rights UnderCopyrightdated as of
      Septem
      Di        ber20,1996, recorded October2,1996, in Vol.3284,pages 304-314 Trans Atlantic
                                                                                        ,
         stributors,L.P.,Trans Atlantic Entertainm entL.P.,and BopaulEntertainm entL.P.,referring to
      an AssetPurchase Agreem entdated as ofApril19, 1996,by w hich they granted to Lakeshore
      InternationalCorp. aIIright,title and interestin cedain m otion pictures, television program s and
      d
        evel
      the  opmentprojects,includingthisone,therebygrantedtoLakeshore, subjectto the termsof
          Ass
      di     etPurchase Agreem ent   , aI
                                        Ioftheirright,ti
                                                       tle and interestin the pictures, including alI
       stribution and agency ri
                              ghts therein, alldom estic and foreign copyrights relating thereto in the

      Search No.: 145154311                  Analyst:Becky M adineau                       P
                                                                                            age:      19
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 71 of
                                      103
                                             Thom son Com puM ark C opyright R eport -
                                                           C H ILD RE N O F T H E C O R N
      territoriessetforth intheAcquisition Agreements,including aIIcontractrights therein,subjectto
      the term s ofthe referenced AssetPurchase Agreem ent.
             By AssignmentofRights Including Rights UnderCopyrightdated as ofSeptem ber20,
      1996,recorded October2,1996,in Vol.3284,pages 315-327,Trans Atlantic Distributors,L.P.,
      Trans Atlantic Entedainm entL.P.and BopaulEntedainm entL.P.,referencing the Asset
      Purchase Agreem entdated as ofApril19,1996,between them and Lakeshore International
      Corp.,thereby granted to Lakeshore,subjecttothe terms ofthe AssetPurchase Agreement,aII
      ofitsright,title and interestin 321 motion pictures,incluàing this one,and the scenario,
      screenplay orscriptupon which any ofthese motion pictures is based,aIIpropedies thereof,aI1
      dom estic and foreign copyrights therein throughoutthe universe,and aIIotherrights therein,
      including aIIm otion picture synchronization rights,aIIcollateral,allied,subsi
                                                                                   diary and
      m erchandising rights therein,including television broadcasting rights forthe m otion pictures or
      ofany rem ake orsequelthereto,aIIexploitation rights therein,and aIIcontractrights therein,
      subjecttothe terms ofthe AssetPurchase Agreement.
              By CopyrightSecurity Agreem entdated as ofSeptem ber20,1996,recorded October3,
      1996,in Vol.3289,pages 197-321,Lakeshore lnternationalCorporation,stating thati  tis party
      to a Security Agreementdated as ofSeptem ber20,1996,by w hich itgranted to Trans Atlantic
      Distributors,L.P.,as agentforitselfand Trans Atlantic Entertainm entL.P.and Bopaul
      Entertainment(the 'secured parties'  '),L.P.,asecurityinterestincertainpropedy,including aIIits
      right,title and interestin cedain copyrights in cedain motion pictures,developmentprojects or
      Iiterary propedy,and stating thatthe security interestofthe secured padies is subordinate in
      priori
           tyand subjecttotheinterestsinthe collateralofanynon-aliliatedthirdpartyIenderts)of
      Lakeshore,provided thatin no eventshallthe am ountto w hich the secured padies are
      subordinated exceed $10 million in principal,and cedain otherconditions,thatLakeshore holds
      cedain copyrights with respectto 325 Iisted works,including this one,thereby,as security,
      granted to the secured padies,subjectto the interestofany Third Party Lender,a continuing
      security interestin aIIi
                             ts right,title and interestin the works,aIIproceeds thereof,and the U.S.
      copyrightregistrationstherein,subjectto the limitationsOfthe referenced SecurityAgreement.
      Am ong the attachments to this documentis a schedule including,foreach motion picture,the
      various buyers,rights,and term s,as w ellas accounting inform ation. This m odgage was
      released by an instrum entdated as ofAugust21,1998,recorded August25,1998 in Vol.3421,
      Doc.225,pages 1-2. No titles w ere given in the release.

             By AssignmentofRights Including Rights UnderCopyrightdated as ofSeptem ber20,
      1996,recorded October24,1996,in Vol.3297,pages 532-544,Trans Atlantic Distributors,L.P.,
      Transatlantic Entertainm entL.P.,and BopaulEntertainm entL.P.,referencing the Asset
      Purchase Agreem entdated as ofApril19,1996,between them selves and Lakeshore
      InternationalCorp.,w hereby they granted to Lakeshore aIItheirri
                                                                     ght,title and interestin certain
      motion pictures,television programs and developmentprojects,including this one,thereby
      grantedtoLakeshore,subjecttothetermsofthePurchaseAgreement,aIIofitsright,titleand
      interestin the motion pictures and underlying properties and copyrights therein and renewals
      and extensions thereof,aIIcollateral,allied,subsidiary and m erchandising rights therein,and aII
      distribution rights and contractrights therein.
               By Assignm entofDistribution Rights Including Rights UnderCopyrightdated as of
       Septem ber20,1996,recorded O ctober24,1996,in Vol.3297,pages 545-555,Trans Atlantic
       Distributors,LP,Trans Atlantic Entedainm ent,LP,and BopaulEntedainm ent,LP,referencing
       the AssetPurchase Agreem entdated as ofApril19,1996,between them selves and Lakeshore
       lnternationalCorp.,whereby they granted to Lakeshore aIItheirright,ti
                                                                           tle and interestin cedain


       Search No.: 145154311                  Analyst:Becky Madineau                      Page:      20
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 72 of
                                      103
                                               Thom son C om puM ark C opyright Report -
                                                              C H IL D R E N O F T H E C O R N
      motion pictures,television programsand developmentprojects,including this one,thereby
      granted to Lakeshore,subjectto the termsofthe Purchase Agreement,aIIofits ri ght,titl
                                                                                          e and
      interestin the motion pictures,including aIIdistribution and agency rights therein,and aII
      dom estic and foreign copyrights relating thereto forthe term s and territories setfodh in the
      Acquisition Agreem ents and alIotherrights therein.

            There is ofrecord an Am ended and Restated CopyrightMortgage dated as ofJune 30,
      1998,recorded July 29,1998 in Vol.3419,doc.925,pages 1-17,betw een Tim e W arner
      EntertainmentCompany,L.P.(Grantor)andTW E ReceivablesTrustI(SecuredPady)which
      recites thatthe parties have entered into a copyrightm odgage dated as ofDecem ber31,1997
      (OriginalMortgage),the Grantorhasenteredintoagreementswithcedaintelevision networks
      and television stations and the G rantoris the beneficialholderofthe Addi
                                                                              tionalPledged
      Collateral. The docum entfudherstates thatthe G rantorand Secured Pady are padies to an
      Am ended and restated Receivables Purchase and Sale Agreem entdated as ofJune 30,1998
      am ong the Grantor,the Secured Party and Citicorp North Am erica,Inc.,the Receivables,
      Purchase and Sale Agreem entdated as ofJune 30,1998 am ong the Grantor,the Secured
      Pady and Citibank,N.A.and the Am ended and Restated Receivables Contribution and Sale
      AgreementdatedasofJune 30,1998 betweenthe GrantorandtheSecured Party(Contribution
      Agreement).ThePadiesagreedtoamendandrestatetheOriginalModgageandtheGrantor
      hereby granted to the Secured Pady a security interestin and copyrightm ortgage on aIIi
                                                                                            ts right,
      ti
       tleandinterestin(i)aIIAdditionalPledgedCollateraland(ii)the Lock-Boxesand Deposit
      Accounts and aIIm onies to be credited therein'
                                                    ,provided,however,thatsuch AdditionalPledged
      Collateralshould be Iimited to each motion picture and televi
                                                                  sion serieswhich issubjectto the
      related Contractand solely to the extentnecessary to peKorm film delivery obligations,film
      com pletion obligations,and to collectthe poolreceivables in 771 Iisted m otion pictures and
      television series,including this one. This m odgage shallcreate a continuing security Interestin
      the AdditionalPledged Collateral.

            There is ofrecord an Am ended and Restated AssignmentofReceivables and Notice of
      Purchase ofReceivables dated as ofJune 30,1998,recorded July 29,1998 in Vol.3419,doc
      926,pages 1-11,betweenTW E Receivables TrustI(Assignor)and Citicorp North America,Inc.
      (Agent)recitingthatthepartieshaveenteredintoanAssignmentofReceivablesand Noticeof
      PurchaseofReceivablesdatedasofDecember31,1997(OriginalAssignment)pursuanttothe
      Receivables Purchase and Sale Agreem entdated as ofDecem ber31,1997,as am ended by
      Am endmentand W aiverNo.1 dated as ofMarch 31,1998 am ong Assignor,Tim e W arner
      EntedainmentCompany,L.P.(TW E),the Investorsfrom timetotime partytheretoandthe
      Agent(OriginalAgreement).ThisdocumentalsostatesthattheAssignorandAgenthave
      am ended the O riginalAgreem entto provide forthe transactions as setfodh in the Am ended
      and Restated Receivables Purchase and Sale Agreem entdated as ofJune 30,1998 am ong the
      Assignor,theAgent,TW E andtheInvestors(InvestorsAgreement)andthattheAssignor,TW E,
      Citibank,N.A.and otherfinancialinstitutions from time to time pady thereto as Banks and the
      Agenthave entered into a Receivables Purchase and Sale Agreem entdated as ofJune 30,
      1998. TW E has entered into certain contracts w ith certain O bligors pursuantto which such
      O bligors shallpay certain am ounts to TW E. Pursuantto an Am ended as Restated Assignm ent
      ofReceivables and Notice ofPurchase ofReceivables betw een TW E and the Assignorofeven
      date,TW E has transferred and assigned to the AssignoraIIits right,title and interestin cedain
      SellerReceivables,aIIRelated Security with respectthereto,Collections and aIIproceeds ofthe
      foregoing. The Assignorhereby assigned to the AgentaIIits right,title and interestin the Pool
      Receivables,Related Securi   ty w ith respectthereto,aIICollections and otheram ounts received
      with respectthereto,togetherwith aIIthe Assignor's rights with respectto such pool
      Receivables in connection w ith 771 Iisted m otion pictures and television series,including this

      Search No.: 145154311                   Analyst:Becky M adineau                       Page:      21
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 73 of
                                      103
                                                 Thom son Com puM ark C opyright Report -
                                                                       C H ILD R E N O F T H E C O R N
       one.ThisAssignmentand Notice is subjectto the terms specifically setforth in the Purchase
       Agreem ents.

             There is ofRecord an Am ended and Restated Assignm entofReceivables and Notice of
       Purchase ofRecei vables dated as ofJune 30,1998,recorded July 29, 1998 in Vol.3419,doc
       927,pages 1-13,betweenTimeWarnerEntedainment(Assignor)andTW E ReceivablesTrust.I
       (Buyer)whichstatesthatthe padieshaveenteredintoanAssignmentofReceivablesand
       Notice ofPurchase ofReceivables dated as ofDecem ber31, 1997 (OriginalAssi
                                                                                gnment)
       pursuantto the terms ofthe Receivables Contribution and Sale Agreem entdated as of
       Decem
       b     ber31,1997,as am ended by Am endm entand W aiverNo. 1 dated as ofM arch 31, 1998
        etweentheparties(OriginalRCSA)andthatthepartieshave amendedtheOriginalRCSA to
       provide forthe transaction setfodh in the Am ended and Restated Receivables Contribution and
       Sale Agreem entdated as ofJune 30, 1998. The padies agreed to am end and restate the
       O
       i riginalAssignm entand the Assignorhereby assigned to the Buyera11its right, title and interest
        n the SellerReceivables,aIIRelated Security with respectthereto, Collections received w i  th
       respectthereto,subjectto the terms specificallysetfodh in the ContributionAgreement, w ith
       respectto 771 Iisted motion pictures and television series, including this one. The Buyerhereby
       assigned aIIits right,title and interestin this Assignm entand Notice to Citicorp North America
       Inc.underthe Investors Agreem entand the ParallelPurchase Com m itm ent.                       ,

             There is ofrecord an Am ended and Restated CopyrightM ortgage dated as ofJune 30
       1998,recorded July 29, 1998 in Vol.3419,doc 928, pages 1-15 ,between TW E Receivables ,
      TrustI(Grantor)andCiticorp NorthAmerica,Inc.(Agent)statingthatthe padieshaveentered
      into a CopyrightM odgage dated as ofDecem ber31, 1997 (Ori
      W                                                          ginalMortgage)andthatTime
         arnerEntedainm entCom pany,L P.(TW E)hasentered i
                                           .
                                                             ntoagreementswithcertain
      television networks(Obligors)and thatthe Grantoristhe beneficialholderoftheAdditional
      Pledged Collateral. The docum entfurtherstated thatitis a condition precedentto the
      purchasing ofthe Program Receivables by the lnvestors pursuantto the Purchase Agreem ents
      t
      dhatthe Grantorshallhave granted the security interestcontem plated by this m ortgage. The
       ocum entfudherstated thatthe Grantorand Agentare padies to the Am ended and Restated
      th vable Purchase and Sale Agreementdated as ofJune 30, 1998 am ong the G rantor, TW E,
      Recei
        e lnvestorsfrom timetotimepartytheretoandthe Agent(InvestorsAgreement)andthatthe
      Recei
      T   vables Purchase and Sale Agreementdated as ofJune 30, 1998 am ong the G rantor,
      AW E,Citibank,N.A . and otherfinancialinstitutions and Ci
                                                              ticorp Nodh Am erica, Inc.as the
       gentthereunder(ParallelPurchase Commitment),togetherwiththe InvestorsAgreement
      (PurchaseAgreements)andthattheGrantorisincurringcedainobligationstotheAgentunder
      the Purchase Agreem ents. The padies agreed to am end and restate the OriginalModgage and
      the G rantorhereby granted to the Agenta security interestin and copyrightm odgage on alIi
                                                                                               ts
      right,titleand interestin(i)aIIAddi
                                        tionalPledgedCollateraland (ii)the Lock-BoxesandDeposit
      Accounts,provided,however, thatsuch Additi
                                               onalPledged Collateralshallbe Iim i
                                                                                 ted to each
      motion picture and television serieswhich issubjectto the related Contractand solelyto the
      extentnecessary to pe/orm film delivery obligations and film com pletion obligations and to
      collectthe poolreceivables in 771 listed m otion pictures and television series, including this
      one. This m ortgage shallcreate a continuing security interestin the AdditionalPledged
      Collateral.

      d       By Assignm entdated as ofOctober4, 2001,recorded O ctober12, 2001,in Vol.3475,
       oc.298,pages 1-8,Lakeshore lnternationalCorp. irrevocable sold and assigned exclusi        vely to
      Lakeshore Library Holdings LLC , irrevocabl
                                                y and in perpetuity, aIIits rights in 209 Iisted m otion
      pictures,including this one.



      Search No.: 145154311                    Anal
                                                  yst:Becky M adineau                      Page:        22
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 74 of
                                      103
                                                 Thom son C om puM ark Copyright Report -
                                                                C H ILD R E N O F T H E C O R N
                By Am ended and Restated Assignm entand Assum ption Agreementdated as of
       O ctober6,2001,recorded O ctober31,2001,in Vol. 3475,doc.793,pages 1-9,Lakeshore
       InternationalCorp.sold and assigned in perpetuity to Lakeshore Library Holdings, LLC ,aIIits
       right,title and interestin 262 listed m oti
                                                 on pictures, including this one,including alltitles,
       them es,contents,characters,versions,and scripts thereof, aIIagreem ents,assignm ents,
       Iicenses and otherinstrum ents relating thereto, including aIIdistribution agreem ents in aIIm edia
       throughoutthe world,and the worldw ide copyrighttherein and allextensions and renewals
       thereof. This docum entsupersedes aIIprevious agreem ents, including the Assignm entdated
       as ofO ctober6,2001,between the padies.

               By Shod-Form Assignm entdated as ofOctober10,2001, recorded O ctober26,2001,
       inVol.3475,doc.687,pages1-18,FifthAvenue EntedainmentLP ('$Owner'')assignedto
       Lakeshore InternationalCorp.aIIofits right, title,and interestcedain assets,including cedain
       rights in 497 listed m otion pictures,including this one, pursuantto the Acquisition Agreem ent
       dated as ofOctober10,2001,betw een the parties. The assets in connection with the m otion
       picture entitled CHILDREN O F THE CO RN include UK Video Rights and French Canadian
       Video Rights forthe territory ofFrench-speaking Canada.

                By CopyrightM ortgage and Assignm ent'    ,PowerofAttorney dated as ofO ctober10,
       2001,recorded Decem ber18,2001, in Vol.3477,doc.959,pages 1-19,Fi              fth Avenue
       Entedainm entLP modgaged and assigned forsecurity to Lakeshore InternationalCorp., fora
       term com m encing as ofOctober10,2001,and continuing in perpetuity thereafter, aIIofi       ts right,
       title and interestin 384 Iisted works, including this one,including aIIdistribution and exploitation
       rights therein,aIIrights in aIIagreem ents orothercom m itm ents relating to the exploitation
       thereof,aIIcopyrights therein and renewals and extensions thereof, and aIIproceeds therefrom ,
       in connection w ith the Acquisi tion Agreem entdated as ofOctober10, 2001,between the
       parties.

       The motion picture entitled CHILDREN O F THE CO RN , is Iisted on the following schedules:

       ScheduleA:UK Video Rights(definedasaIIofOwner's(notfudherdefinedjright,titleand
       interestin the video rights in the UK,provided,however, thaton expiration ofsuch agreem ents,
       alIrights granted shallautom atically revertto Lakeshore, with the stipulation thatuntilthe
       expiration ofsuch agreem ents,only a 50% interestin the rights to the VCIAgreem ents and
       proceeds thereofare conveyed to Lakeshore,and the rem aining 50% interestin the rights and
       proceedsthereofshallbe retainedbyOwnerl;
       ScheduleB:FrenchCanadianVideoRights(definedasaIIofOwner'sright,titleand interestin
       thehomevideorightsfortheterritoryofFrench-speaking Canadal;
       The documentfurtherreferencesMerchandising Rights(definedasallofOwner'sright,titleand
       interestin the m erchandising,com m ercialtie up and otherrights also described in ExhibitA to
       the Assignm entAgreem ent,in connection with m otion pictures Iisted on a Schedule D , w hich
       was notattached to the recorded docum ent.

              There is ofrecord a CopyrightSecurity Agreem entdated as ofOctober18, 2001,
       recorded Novem ber29,2001,in Vol.3477,doc. 886,pages 1-22,stating that,pursuantto a
       Credit,Security,Guaranty and Pledge Agreem entdated as ofOctober 18, 2001,am ong
       Lakeshore Library Holdings LLC,the G uarantors referred to therein, the Lenders referred to
       therein,and The Chase Manhattan Bank, as Adm inistrative Agent,the Lenders have agreed to
       make Ioansto Lakeshore,and Lakeshore hasgrantedtotheAdministrativeAgent(forthe

       Search No.: 145154311                   Analyst:Becky M artineau                      Page:      23
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 75 of
                                      103
                                               Thom son Com puM ark C opyright R eport -
                                                             C H ILD R E N O F T H E C O R N
      benefitofitselfand theLenders)asecurityinterestinaIIitspersonalpropedy,includingallits
      right,title and interestin any copyrightorcopyrightIicense. Lakeshore thereby granted to
      Chase Manhattan,forthe benefitofitselfand the Lenders,as security,a continuing security
      interestin allits right,title and interestin 263 Iisted m otion pictures,including this one,including
      aIIscreenplays atevery stage thereof,aIIcopyrights therein,allcollateral,allied,subsidiary and
      m erchandising rights therein,including aIIrights to produce remakes,sequels orprequels
      thereto and aIIm erchandising rights therein,aIIdistributi   on rights therein,the dram atic,
      nondram atic,stage,television,radio and publishing rights therein,and aIIcontractrights
      thereto,subjecttothetermsofthereferenced Credit,Security,Guarantyand Pledge
      Agreement. W i th regard to the m otion picture entitled CHILDREN OF THE CO RN,the attached
      schedule contains the notation 'Isee ExhibitA attached hereto,'butno d
                                                                           'ExhibitA''is attached to
      the docum ent.
              By CopyrightModgage and Assignm entdated Decem ber3,2001,recorded Decem ber
      12,2001,in Vol.3477,doc.17,pages 1-11,Dream Entedainm entInc.m odgaged and assigned
      forsecurity to Bank Leum iUSA ,throughoutthe universe in perpetuity,aIIofi      ts right,title and
      interestin aIIcopyrights and renewals and extensions thereof,in 72 listed screenplays and
      m otion pictures,including this one,including aIlcollateral,allied,ancillary,subsidiary and
      m erchandising rights therein,the characters thereof,aIIIi  terary properties connected thereto,aIl
      distribution and exploitati
                                on rights therein in any m edia throughoutthe universe,and any
      DistributionAgreementsrelatingthereto,andaIlcontractrightstherein,subjecttothetermsof
      the BusinessLoanAgreement(AssetBased)andtheSecurityAgreement,betweenthepadies,
      each dated as ofNovem ber 13,2001.
              By undated CopyrightM odgage and Assignm ent,recorded M ay 16,2002,in Vol.3481,
      doc.422,pages 1-9,Pueblo Film Distribution Hungary Kft.m odgaged and assigned forsecurity
      to Bank Leum iUSA,throughoutthe universe and in perpetuity,aIIofits right,title and interestin
      aIIcopyrights and alIrenewals and extensions thereof,in 72 Iisted works,including this one,
      including the M asterLicensing Agreem entdated as ofSeptem ber1,2001,betw een Pueblo and
      Dream Entedainm ent,Inc.,and aIIsubiicense agreem ents entered into by Pueblo w ith third
      party distributors,pursuantto the Accom m odation Security Agreem entdated as ofNovem ber
      13,2001,between the padies,aIIexploitation rights therein,alIworldw ide copyrights therein and
      renew als and extensions thereof,alcollateral,allied,ancillary and subsidiary rights therein,aII
      distribution rights therein,and alIcontractrights therein. The term s ofthe referenced
      Accom m odation Security Agreem entare incorporated therein by reference.

              By Assignm entand Assum ption Agreem entdated A ugust15,2002,recorded O ctober
      11,2002,in Vol.3483,doc.460,pages 1-8,Lakeshore InternationalCorp.assigned to
      Lakeshore InternationalLLC aIIits right,ti   tle,and interest in the Lakeshore InternationalAssets,
      pursuantto and in accordance with the Contribution Agreem entdated as ofAugust15,2002,
      am ong the Assignor,Assignee,Lakeshore Entedainm entCorp.M osaic Media Group,Inc.,CDP
      LKSH U.S.lnc.,and Lakeshore Entedainm entG roup LLC,pursuantto which Assignoragreed
      to sellto Assignee aIIofits right,title,and interestin the Lakeshore InternationalAssets,
      including aIIits right,title,and interestin 211 listed m otion pictures,including this one.

            By Assignm entand Assum ption Agreem entdated as ofA ugust15,2002,recorded
      August10,2005,in Vol.3528,docs.488-489,pages 1-9,Lakeshore Library Holdings,LLC
       (Assignor)soldandassignedto Lakeshore lnternational,LLC (Assignee),inperpetui
                                                                                   ty,alIofits
       right,title and interestin this m otion picture and 261 others,including aIIti
                                                                                    tles,them es,characters,
       contents,versions,treatm ents,scenarios,scripts,drafts,revisions and rewrites thereof,and aIl
       agreem ents and otherinstrum ents and documents relating thereto,including aIIdistribution

       Search No.: 145154311                    Analyst:Becky M adineau                       Page:       24
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 76 of
                                      103
                                                  Thom son Com puM ark Copyright Report -
                                                                          C H ILD RE N O F T H E C O R N
       agreem ents in aIlm edia throughoutthe W orld, the worldwide copyright, and aIlrenewals and
       extensions thereof,and aIlproductions, m aterials and derivative works based thereon.

       3492 By CopyrightAssignmentdated as ofM arch 31, 2003,recorded April28, 2003,in Vol.
              , docs.133-215,pages 1-891, Ti      m e W arnerEntedainm entCom pany, L.P.(
       stating   thatitisormaybe the ow nerof       the copyrights in numerous listed W orks,Assi    gnor),
       one thereby sold and assigned to W arner         Com m unications,                        i
                                                                                                 ncluding this
       own,sany interestin the W orks                                       lnc.(Assignee),totheextentthati    t
                                          , aIIofits right,title and interesttherein, including the entire
       c
       riopy
         ghtsrigh
               thrt(including
                  oughout  th withoutlimitationalIsecurity interestsincopyright)throughouttheworld, all
       d                     e w orld,in perpetuity,in alIm edia, to distribute,perform and create
       Inerivative w orks based on, and otherwise exploitthe W orks,
         tellectualProperty Agreem ent                                     subjectto the terms ofthe
                                           , dated as ofAugust20,2002 and the Copyrightand
       Technol
       i         ogy Assignm ent, dated as ofthe date hereof, both betw een the padies. Each W ork
       cncludes,
        har      withoutlimitation(i)aIlunderlyingworksuponwhichtheWorkisbased, (ii)aII
            acters,storiesandotherworksofauthorship containedintheWorkand(iii)allderivative
       works based on the W ork.

       3492 By CopyrightAssignm entdated as ofM arch 31, 2003,recorded April28, 2003,in Vol.
            , docs.216-298,pages 1-891, W ar       nerCom m unications, Inc.(Assi
       may be  the ownerofthe copyrights in num                                    gnor),stating thatitisor
                                                     erous Iisted W orks, including this one,thereby sold
      and  assigned to W arnerBros. Entedainm ent, Inc.(Assignee),totheextentthati
      interest                                                                              townsany
               in the W orks,allofits right, title and interesttherein in,
      (including                                                           includingtheentirecopyright
      throughout  withoutlimitationaIIsecuri  tyinterestsincopyright)throughouttheworld, aIIrights
                   the world,in perpetuity, in aIImedia,to distribute, perform and create derivative
      wor
      A   ks  based  on,and otherwise exploitthe W orks, subjectto the lntell    ectualProperty
        greem ent,dated as ofAugust20, 2002 betw een Time W arnerEntedainm entCom pany L.P.
      and As                                                                                        ,
              signor'
      A ssignor      ,and to the IntellectualPropedy Assignm entdated as ofthe date hereof,bet        w een
                and Assignee   .



            There is ofrecord a CopyrightSecurity Agreem entdated June 24 2003;as ofJune 27
                                                                         ,
      2003,recorded July 28, 2003,in Vol.3498, doc.434-446,pages 1-311 st ating that:      ,
                                                                                  ,


          (1)L
             Lakeshore EntertainmentGroup,LLC,(''Borrower'),Lakeshore International, LLC,
             Pakeshore Library Holdings, LLC,Hum an Stain Productions, LLC,Subterranean
             P roductions,LLC,W ickerPark Productions, LLC,BPM Holdings, LLC ,Madhouse
               roductions,LLC,and Lakeshore Entertainm entGroup,
             toget herw ith the Borrower                               UK,Ltd.(the''Guarantors'';
                                         ,theuGrantorsn),ownedorcould acquirecedaincopyrights
             w ith respectto m otion pictures, film s,orvideo tapes orany episodes thereofproduced
             fortheatrical,non-theatricalortelevision release orrelease in any othe
             (collectively, the d        '),includingthoseworkslisted onSchedule Iramedi
                                tpictures'                                               um thereto
                                                                                    ttached
             which lists 302 titles, inciuding this w ork;                                                  ,
         (2)Pursuanttothe Credi    t,Security,Guarantyand PledgeAgreement, dated as ofJune 27
            2003(the'fcreditAgreement''),amongthe Grantorsreferredtotherein, the Ienders ,
            referred to therein (the ''Lenders''),and JpMorgan Chase Bank, as adm inistrative agent
            f
             orthe Lenders(insuchcapacity,the '     AdministrativeAgent''), the Lenders agreed to
            m ake Ioans to the Borrowerand certain Issuing Banks m ay agree to issue L
            Creditforthe accountofthe Grantors'                                       etters of
                                                , and
         (3)Pursuanttothetermsofthe Credi   tAgreement, each ofthe G rantors granted to the
             Admi
             se nistrativeAgent(forthebenefitofitself,anyIssuingBankandthe Lenders), a
                curity interestin a11its right, title and interestin aIIpersonalpropedy, including aIIits
             right,title and interestin any copyrightorcopyri     ghtlicense', and aI
                                                                                    Iproceeds thereof, to

      Search No.: 145154311                    A nalyst:Becky Madineau                        P
                                                                                               age:       25
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 77 of
                                      103
                                                   Thom son C om puM ark Copyright Report -
                                                                             C H lLD RE N O F T H E C O R N
                   secur
                   of e,in the case ofthe Borrower, the performance ofthe Obligations, and in the case
                     any G rantorotherthan the Borrower, its obli
                                                                gations in connection w ith i
                                                                                            ts guaranty of
                   the O bligations pursuantto the CreditAgreem ent.
       The Grantors thereby granted to the Admi nistrativeAgent(forthe benefitofitself, any Issuing
       Bank and th
       interestin ale
                    1 Lenders),assecuri ty,a continuing security interestin aIIoftheirright, title and
                     personalproperty,including aIIintercom pany obligations,
       venture interests contractrights,docum ents                             partnership andjoint
       th               ,                          ,instrum ents,copyrights, and securities pledged to
         eAdmi
       the Credini
                 strativeAgent(forthe benefitofitself, any Issuing Bankorthe Lenders),pursuantto
                tAgreem ent
       and interestin 302 , and the proceeds thereof, fudherincluding aIlofsuch G rantor's right, title
                            m otion pictures, including this one, including aIlscreenplays
       com positions allcol                                                                , m usi
                             lateral,allied, subsidiary and m erchandising rights, aIIrem ake,    cal
                     ,
                                                                                                sequeland
       prequelrights,alltelevision broadcastrights, television motion picture orseries rights
       m erchandising right                                                                      , aI
                                                                                                    I
       th                   s,com m ercialtie-ups,allcopyrights, and aIIrenewals and extensions
         ereof,alIdistribution and exploitation rights, and the dramatic,nondram atic
       radio and publishing rights therein                                              , st
                                                                                           age,television,
                                            . Thi
                                                ssecurityinterestwasgranted inconjunctionwiththe
       security interests granted pursuantto the CreditAgreem ent    ,   to which itis subject.
               There is ofrecord a ShortForm Acknowledgement(Franchi   se Projects)datedeffective
       as of M arch 29,2005, recorded June 13,2005, in Vol.3526, doc.253,pages 1-2
       M iram ax Film Co poration acknow ledged and agreed that                      , w her
                                                                                           eby
       Agreem entdatedras   ofM arch 29, 2005 (i
                                                              , subjectto t
                                                                          erms of t
                                                                                  he Ac quisition
                                               ncludingallschedules,exhibits,addendaand
       attachmentsincorporated therein)between Miramax and W AcquisitionCompany LLC
       ($
        tNewco'  '),andthelicenseagreementsto beenteredintouponNewco'sexercise(ifever)ofit
       ri
       light to ac quireorto causeanSPV (notfudherdefinedtherein)toacquire a single picture s
        censefortheapplicable projects(eacha f     lticenseAgreementn),andfudhersubjecttoall
                                                     -
       existing contractualrestrictions on M iram ax's ability to assign
       t                                                                     qui
                                                                               tclaim ,Iicense orotherwise
                                                                         ,
        ransfersuch rightsfortheapplicableproject, Newco shallhave the exclusive and irrevocable
       right(exercisable notIaterthantheexpirationofthe applicableperiodsetforthbelow)ona
       project-by-projectbasis,toacquire (orcauseanSPV fortheapplicableprojecttoacquire)a
      single picture Iicense,to produce, distribute,and otherwise exploitone feature
      m otion                                                                          length theatrical
                                                                                           -


      during tpi
              hectureiod
                  per  based
                         fromon
                              M each ofa numberofIi  stedprojects(''collectively''projects''), exercisable
                               arch29,2005(the ' dEffective Date'')underthe earlierof(a)July 1
      2010'
          ,lor
      thataI   (b)sNewc
             right  Iice o'
                          s (oritsassignee'sorIicensee's)commencementofproduction, provided   ,
                        nsedto Newcoand/oranySPV shallbesubjecttopotentialterminationas
      m ore fully setfodh in the Acquisition Agreem ent. How ever,in connection w ith the m otion
      picture enti tled C HILDREN O F THE CO RN , the rights shallinstead be
                                                                            ,w i
                                                                               thoutrepresentations
      orwarranties(i.e.,onaquitclaim basis),therighttoproduce, distribute and exploita directto
      video
      term s mot ionAc
             ofthe    based on thisproject.ThisShod Form Acknowledgementis subjectto aIIofthe
                        quisitionAgreementand the License Agreementsforthe applicable projects         .


             There is ofrecord a Form ofCopyrightSecurity Agreem entdated April22
      recorded M ay 18,2005,in Vol                                               , 2005,
                                   . 3525,doc.236-
                                                 242, pages 1-36,which states that
           1. A
              AnchorBay Entedainm ent, lnc.('
                                            'Borrowern),andthe Guarantorsreferredto inthe Credi
                                                                                              t
                greement(asthereinafterdefined)(the BorrowerandtheGuarantorscollectivel
                                                                                      y
              referredtothereinasthe''Grantors''),ownorcontroland/ormaythereafteracquire
             certain copyrights with respectto m otion pictures, film s orvideo tapes orany episodes
             thereofproduced fortheatrical, non-theatricalortelevision release
                                                                                  , orforr
                                                                                         elease in any
             ot
             1 herm edium ,including those listed on Schedule 1 thereto which includes this work and
                                                                               ,
               320othertitles(''ltemsofProduct').
               ,




      Search No.: 145154311                    Analyst:Becky M adineau                         P
                                                                                                age:       26
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 78 of
                                      103
                                                   Thom son Com puM ark Copyright Report -
                                                                           C H ILD R E N O F T H E C O R N
            2. Pursuantto a Credit, Security,G uaranty and Pledge Agreem ent
                                                                             ,         dated as ofApril22
                                                                                                 ,
                2005
                'dl (ucreditAgreementn),amongthe Grantors, theLendersreferredtotherein(the
                (thenders'
                         ')ni
                            and  JP
                                  ivMorganChaseBank, NationalAssociation, asadministrative agent
                 -
                   e ''
                      Admi   strat
                                    eAgent'')andissuingbank(the''Issuing Bank), the Lenders have
               agreed to m ake Ioans to the Borrower;and

               Pursuantto the term s ofthe CreditAgreement, each ofthe G rantors has granted to the
               Ad
                 mini
               secur
                   itystrativeAgent(forthe benefitifitself, the IssuingBankandthe Lenders),a
                       interestin aIIpersonalproperty
                                                 ,including allright, title and interestin any
               copyr
               B    i
                    ghtorcopyri
                              ghtli
                                  cense, and aI
                                              I proceeds thereof, to secure,in the case ofthe
                 orrower,thepaymentand performanceoftheObligations(asdefined inthe Credi t
               Agr
               c   eemen t)and i
                               n t
                                 he case ofany Gr
                                                ant
                                                  orotherthan t
                                                              he Borr
                                                                    ower ,its obligations in
                onnection w i
                            th its guaranty ofthe Obligations pursuantto the CreditA
                                                                                    greem ent.
        Each ofthe Grantorsthereby granted to the Adm i         nistrative Agent(forthe benefitofitself,the
        Issuing Bank and th
       security interesti      e Lenders) , as secur  i
                                                      ty  pursuant  totheCreditAgreement, a continuing
                            n al1ofsuch Grantor's right, title and interestin aIIpersonalpr     opedy, tangible
       and intangible, including aIIaccounts
                                                 , instrum  ents,intercom pany obligations, contractri
       padnership andjointventure interests        , docum ent s, chat
                                                                                                         ghts,
                                                                       telpaper, copyrights,trademarks trade
       nam es, depositaccounts and the Pledged Securities and            any proceeds orproducts thereof   ,
       fudherincludin                                                                                         ,
       on which itbasg      aIIofsuch G rantor's right, title and interestin each Item ofProduct the m aterial
                          ed,aIIcopyrights and alIotherrights therein, including,to the extentow ned ,

       created oracquired by such Grantor, aIIcollateral, allied,subsi        diary and m erchandising right , s'
      al
      b   Iright s t
                   o  produce  rem akes, sequel s orprequels thereto'       Irights throughoutthe w orld to ,
                                                                         , aI
      troadcastby televi      si
                               on(includingcommerciallysponsored, sustaining and subscription or''pay''
        elevi  si
                on)
      produce fort   t
                     he  Items  ofProductoranyremakes, sequels orprequels thereof'           , al
                                                                                                lrights to
                       elevision,motionpicturets)basedthereon, including allm erchandi          sing rights and
      aIIcom m ercialtie-ups;alIrights to distribute and otherwise exploitth
      the underlying Iiterary m aterial                                             e m otion picture rights in
      publishing rights,the rightto obt  , the dram at  ic,non-dram atic, stage,television,radio and
                                           ain copyrights and renewals therein,aIIcontractrights and/or
      chattelpaperin connection therewith, aIIrights arising in connection with the acquisition
      pr
      Dioduction,distribution orotherexploitation thereof, aIlrights ofsuch G rantorunderany,
          stribution Agreem ents;and aIIrights ofsuch G rantorundercontracts relating to the production
      ofacquisition ofsuch item ofProduction, including aIIcontracts del          ivered to the Adm inistrative
      Agentpursuantto the CreditAgreem ent. Capitalized term s used therein and nototherw ise
      defined shallhave the m eanings ascribed thereto in the CreditA
                                                                               greement.
              There isofrecordaCopyrightSecurityAgreement(ProjectRights)datedas ofMay 19
      2005,
      W      recorded August4, 2005 in Vol.3529, docs.573-574 pages 1-15,executed by The               ,
                                                                    ,
         einstein Com pany Funding LLC , The W einstein Com pany Holdings LLC
      Com pany LLC,The W einstein Com     pany LLC , Twenty O Five Holdings LLC, WTeamAcquisition
      lntelipartners LLC , The Fellowship Adventure Continues LLC                  ,      Players LLC ,
      Again LLC ,The Act                                              , The Fel
                                                                              lowshi
                           ors Group LLC , lndirections LLC , Behind the Camera LLC p Advent ure Strikes
      DEUX Askew LLC , ISED LLC and FFPAD LLC ('                                     , HRK Fi lm s LLC ,
                                                         tGrantors'
                                                                  ')and GoldmanSachsCredit
      Partners LP,as CollateralAgentforthe Secured Padies stating that:
                                                                  ,


         (1)Pur
            Filmsuantto the Acquisition Agreementdated as ofMarch 29, 2005,among M iram ax
                 Corp.and W altDisney Pictures and Television and W Acqui siti
            ('lcompany'')andthequitclaim agreem ents entered into by Com panyonpur
                                                                                Company
                                                                                 suantto LLC
                                                                                         the
             Acquisition Agreem ent, Com pany acquired the exclusive and irrevocable rightto acquire

      Search No.: 145154311                    Analyst:Becky Madin
                                                                  eau                          Page:       27
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 79 of
                                      103
                                                     Thom son Com puM ark C opyright Report -
                                                                          C H IL D R E N O F TH E C O R N
               (orto cause a specialpurpose co-owned entityfortheapplicableprojecttoacquire)ona
               quitciaim basis,cedain ofM iram ax's right, ti
                                                            tle,andinterestinthe ProjectRights       .
            (2)dat
               TheedCompany   and
                      as ofM ay 19
                                  the ot
                                       her  Grantors  are par tiesto aPledgeand Securityagreement
                                  , 2005,am ong Com pany and t he otherG rantors party thereto and
               the CollateralAgent, pursuantto w hich Com pany and the otherG rantors granted to the
               CollateralAgent, forthe benefi
                                            toftheCollateralAgentandtheotherSecured Padies(as
               such termsaredefinedtherein),asecurityinterestintheProjectRights, except,pending
               the executl
               Rights Colion ofan IntercreditorAgreem entwith Disney, to the extentthatthe Project
                          ateralisorisrequiredtobe subjectto alieninDisney'sfavorunderthe
               Acquisition Agreem ent.

       Each
       S    G rantorthereby granted to G oldman Sachs CreditPadners LP forthe benefitofthe
                                                                              ,
        ecured Parties,a security interestin alloftheirright, title and interestin the following:
               (a)AlIUS andforeigncopyrights,includingsoftware anddatabases, registered or
                  unr
                  reveegistered,(ii)aIIextensionsandrenewalsthereof, (iii)aIImoralrights,(iv)aIl
                       rsionary interests and term ination rights, (v)alIri
                                                                          ghtstoaccountings,and (vi)alI
                  rights corresponding thereto throughoutthe world;and
               (b)AnyandaIIagreementsprovidingforthegrantingofanyrightinortocopyrights
                   including Distribution Agreem ents and quitclaim ed Iicenses.

       The security interestgranted thereunderisgranted in conjunction with the security interest
       pursuantto the Pledge and Security Agreem ent, the term s ofw hich are incorporated therein by
       reference,and w hich shallcontrolin the eventofconflict.

       Attached thereto is a Iistofprojects, underlying works, and registrations In connection w ith the
                                                                                   .
       projectentitled CHILDREN OF THE CORN the schedule Iiststhe underlying work as the m ovie
       entitled CHILDREN O F THE CO RN
                                             ,   w ith the registration num bergiven as PA :276 074.
                                                                                               -




      AugustTher4 e is ofrecord a CopyrightSecurity Agreem entdated as ofM ay 19, 2005,recorded
                 , 2005,in Vol. 3529,doc.575-577, pages 1-13,executed by The W einstein Com pany
       Funding,LLC,The W einstein Com pany Holdings, LLC ,W Acquisition Com pany
      W einstei                                                                              , LLC,The
                 n Com pany,LLC , Tw enty O Five Holdings, LLC ,Team Players LLC ,Int          elipadners,
      LLC,The Fellowship Adventure Continues, LLC,The Fellowship Advent,ure Strikes               Again, LLC,
      Actors G roup, LLC,lndirections,LLC
                                             , Behind the Camera, LLC,HRK Films, LLC ,Deux Askew ,
      LLC,
      P ISED,LLC,and FFPAD , LLC (each,a t           lGrantor''
                                                              ),infavorofGoldmanSachsCredit
      Pl adner s, LP, as Coll
                            ater alAgent for the Secur ed par ties, stating thatthe G rantors are pady to a
      thedge and Security Agreem entdated as ofM ay 19, 2005,between each ofthe G rantors and
      C e othergrantors pady thereto and the CollateralAgent. Each Grantorthereby granted to the
         ollateralAgent, forthe benefitofthe Secured Parties, a security interestin aIIoftheirright
      title,and interestin aIIcopyrights, including those relati ng to the 658 titles, including this one,
      Iisted on an attached Schedule 1, and aIIrights therein, aIIrenewals and ext      ensions ofsuch
                                                                                                           ,

      copyrights,alImoralrights, and aIIreversionary interests and term ination rights.
      interestis                                                                              This securi ty
                  granted inconjunctionwiththesecurityinterestgrantedtothe CollateralAgentforthe
      Secured Padies pursuantto the referenced Pledge and Securi         ty A
      a                                                                       greem ent,the term s ofw hich
        re incorporated therein and w hich shallcontrolin the eventofconflict.

             ThereisorrecordaReleaseofSecurityInterestinProjectRightsCollateraldatedasof
      January 27,2006, recorded February 13, 2006,in Vol.3537 doc.49-50,pages 1-11
      Goldm an Sachs C reditPadners LP                          ,                        , m ade by
      C                                , as Col
                                              lateralAgent, pursuantto the term ination ofthe
        reditand Guaranty Agreem entdated as ofM ay 19, 2005,am ong The W einstein Com pany

      Search No.: 145154311                      Analyst:Becky M adinea
                                                                       u                     Page:       28
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 80 of
                                      103
                                                  Thom son C om puM ark Copyright Report -
                                                                      C H ILD R E N O F T H E C O RN
        Funding LLC,The W einstein Com pany Holdings LLC , cedain subsidiaries ofthe holdings,the
        lenders party thereto from tim e to tim e, and Goldm an Sachs;and the term ination ofthe Pledge
        and Security Agreem entdated as ofM ay 19, 2005,am ong The W einstein Com pany Funding
        LLC andothergrantors(eacha''Grantor'')theretoand GoldmanSachs.The CollateralAgent
       thereby released i
                        ts security interestin the collateralunderthe CopyrightSecurity Agreem ent
       (ProjectRights)recorded inVol.3529,doc.573-574,inconnectionwith391projects,including
       the movie CHILDREN OF THE CORN (PA:226-703).
              There is ofrecord a Release ofSecurity Interestin CopyrightCollateraldated as of
       January 27,2006,recorded February 13, 2006,in Vol.3538,doc.919-921, pages 1-10,m ade
       by Goldm an Sachs CreditPadners L.P (' 'GSCP'
                                              .      '),initscapacityascollateralagent('lcollateral
       Agenfr),pursuanttotheterminationoftheCreditand GuarantyAgreementdatedasofMay 19
       2005 (the 'CreditAgreemenf')among TheW einstein Com pany Funding, LLC ,The W einstein ,
       Com pany Holdings,LLC,certain subsidiaries ofthe holdings, the Ienders party thereto from
       tim e to tim e,and G SCP;and the term ination ofthe Pledge and Security Agreem ent, dated as of
       May 19,2005(upledgeAgreement''),amongtheW einsteinCompanyFunding LLC andother
       grantors thereto (each,a uGrantor'')and GSCP,which stated that:
               Pursuantto the CopyrightSecurity Agreementdated as ofMay 19, 2005 (asamended or
              modified from time totime,the'dcopyrightSecurityAgreemenf'),among eachGrantor
              and the CollateralAgent,recorded in Vol. 3529,doc.575 and Vol.3529, doc.577,each
              G rantorgranted the CollateralAgenta security interestin aIIofits right, title and interest
              underaIICopyrightCollateral(asdefined in the CopyrightSecurityAgreement),
              including Copyrights,as defined in the CopyrightSecurity Agreem ent, and Copyright
              Licenses as defined in the CopyrightSecurity Agreement, and referred to in Schedule 1
              thereto (defined below).
              The CollateralAgentacknowledges fullpaym ent, com plete performance and satisfaction
              ofaIIobligations pursuantto the Credi
                                                  tAgreementhave been m ade.

              Each Grantorhas requested thatthe CollateralAgentrelease its security interestin i
                                                                                               ts
              CopyrightCollateral,including Copyrights and CopyrightLicenses as defined in the
              CopyrightSecurity Agreem entin connection w ith the term ination ofthe Credi
                                                                                         t
              Agreement(the 'ReleasedColl
                                        ateral').
       The CollateralAgentthereby released, withoutrecourse,aIIofits security interestin the
       copyrightlicenses listed on Schedule 1, which included 659 w orks,including this one, and any
       othercollateraldescribed in the CopyrightSecurity Agreem ent.

               No fudherdocum entaffecting any right, title orinterestin this initialtelevision m otion
       picture,orthe underlying novella orthe derivate 1984 m otion picture is found ofrecord in the
       CopyrightO lice. There are additionaldocum ents recorded in connection with the othersequel
       m otion pictures.


       New spaperand Trade Notices
               Hollvwood Reporter,issue ofAugust3, 1982,repoded thatHaIRoach Studios had
       acquired the rights to Stephen King's originalscreenplay CHILDREN O F THE CO RN , a horror
       story,forproduction as a full-length m otion picture.


       Search No.: 145154311                 Analyst:Becky M adineau                       Page:
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 81 of
                                      103
                                                Thom son Com puM ark C opyright Report -
                                                                     C H ILD R E N O F TH E C O R N

                Hollvw ood Reporter, issue ofAugust31,1983,repoded thatNew W orld Pictures had
        acquired from HalRoach Studios, w orldwide distribution rights to the nextStephen King film
        ent
        St itled C HILDREN O F THE CO RN , to be co-produced by HaIRoach Studios, and based on
          ephen King's published shod story.

             S'Film Tracker.com '', Iastupdated January 12,2006, repoded thata m otion picture entitled
       C
       N HILDREN O F THE CO RN 8, based on a screenplay by Joseph Harris was in developm entat
                                                                              ,
         eo Art& Logic. (W e find no record ofcopyrightregistration forthisscreenplayl.



               'Film l-racker.com '',lastupdated August8, 2007,repoded thata m otion picture entitled
       CHI
       D    LDREN   O F THE CORN , based on the shod story by Stephen King, was in developm entat
         im ension Film s. The listing fudhernoted thatDarren Lynn Bousm an had been mentioned to
       direct.


       BioqraphicalInform ation

                 Enclosed is a biographicalsketch ofStephen King from ''Biography Resource Center'
       (The GaleGroup,Inc.,2008).HewasbornonSeptember21, 1947,in Portland,M E.His
       Agent's address is given in the biographicalsketch as:Rand Holston, Creative Adists Agency
       9830 W ilshire Blvdx,Beverly Hills, CA,90212' ,and his Li
                                                               terary Agentis listed as Ralph     ,
       Vici
          nanza,
       90046      Cr eated By, 1041 Nort  h Form osa Avex, Form osa Bldg.,Rm .10, W estHollywood, CA
             .




       Notes

               W e have searched the in-process records ofthe CopyrightOffice in connection w ith this
       propedy.As ofAugust2007, only m aterials subm i  tted forprocessing by non-depositaccount
       holders are being added to this database. Applications and docum ents subm itted by Copyright
       Office depositaccountholders are notbeing recorded in a database available to the public
       However,Thom son Com puM ark maintains a proprietary database ofm aterials subm itted o.
       behalfofits clients since August2007.                                                     n




      Search No.: 145154311                  Analyst:Becky M adineau                      Page:    30
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 82 of
                                      103
                                              Thom son Com puM ark C opyright R eport -
                                                                    C H ILD R E N O F TH E C O R N
       Biography Resource Center



                                           Stephen K ing
                                                   1947-
      Also know n as:Stephen King,Stephen Edwin King, Richard Bachm an,Steve King, John Swithen,
      EleanorDruse


      Birth:Sejtember21,1947 inPortland,Maine,UnitedStates
      Nationallty:Am erican
      Source:Contem porary Authors Online, Thom son Gale,2008.
      Entry updated:02/22/2008
      TA BLE O F CO NTENTS
      Awards
      Career
      FudherReadinus
      Media Adantations
      Personallnformation
      Sidelichts
      Source Citation
      W ritinns

      ''Sidelights''
      ''W ith Stephen Kingz''m used a contributorFearItself: The Horror Fiction ofStephen King,
      ''
        you never have to ask 'W ho's afraid ofthe big bad wolf?f--You are. And he know s it.''
      Throughout a prolific array ofnovels, short stories,and screen work in w hich elem ents of
      horror,fantasy,science fiction,and hum orm eld, King deftly arouses fearfrom dorm ancy.
      The breadth and durability ofhis popularity alone evince his m astery as a com pelling
      storyteller.Although the criticalreception ofhis work has not necessarily m atched its
      sw eeping success w ith readers,colleagues and severalcritics alike discern within it a
      substantialand enduring Iiterary Iegitim acy.
      W hile striking a deep and responsive chord within its readers, the genre of horror is
      frequently trivialized by critics who tend to regard it, when atall, Iess seriously than
      m ainstream fiction.In an interview w ith Charles Platt in Dream Makers.. The Uncom m on
      M en and Wom en W ho W rite Science Fiction, King suspected that ''m ostofthe critics w ho
      review popularfiction have no understanding ofit as a w hole. ''Regarding the ''propensity of
      a sm allbut influentialelem ent ofthe Iiterary establishm entto ghettoize horror and fantasy
      and instantly relegate them beyond the pale ofso-called serious Iiterature, 'King told Eric
      Norden in a Playbov interview : ''I'm sure those critics'nineteenth-century precursors would
      have contemptuously dismissed EEdgarAllan) Poe asthe greatAm erican hack.''In a panel
      discussion atthe 1984 W orld Fantasy Convention in Ottaw a, reprinted in Bare Bones:
      Conversations on Terror with Stephen King, he predicted that horror writers ''m ight actually
      have a serious place in Am erican Iiterature in a hundred years or so,''
      King's ability to com prehend ''the attraction offantastic horror to the denizen ofthe Iate
      twentieth century,''according to a contributorto FearItselflpartially accountsforhis
      unrivaled popularity in the genre.However, what distinguishes him is the way in w hich he


      Search No.: 145154311                 Analyst:Becky M adineau                     Page:       31
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 83 of
                                      103
                                               Th om so n Com puM ark C opyright R eport -
                                                                     C H IL D R E N O F T H E C O R N
       transform s the ordinary into the horrific. A contributor to Discovering Stephen Klng wrote
       that King is ''a uniquely sensitive author''within the Gothic Iiterary tradition, which he
       described as ''essentially a Iiterature ofnightm are, a conflict between waking Iife and the
       darkness within the hum an m ind.''Perpetuating the Iegacy ofEdgarAllan Poe, Nathaniel
       Hawthorne,Herm an Melville, Henry Jam es, and H.P.Lovecraft,''King is heirto the Am erican
       Gothic tradition in that he has placed his horrors in contem porary settings and has depicted
       the struggle ofan Am erican culture to face the horrors w ithin itr''explained Crawford,and
       because ''he has show n the nightm are ofour idealistic civilization.''Observing that children
       suspend theirdisbeliefeasily,King argued in his Danse Macabre that, ironically,they are
       actually ''betterable to dealw ith fantasy and terror on its own term s than their elders are.''
       Adults are capable ofdistinguishing between fantasy and reality, but in the process of
       growing up, Iam ents King in Danse M acabre, they develop 'a good case of m entaltunnel
       vision and a gradualossification ofthe im aginative faculty'';thus, he perceives the task of
       the fantasy or horror writeras enabling one to becom e 'fora Iittle w hile, a child again.''
       The em powerm entof estranged young people is a them e that recurs throughout King's
       fiction.His first novel,Carrie.. A Novelofa Girlwith a Frightening Power, is about a
       persecuted teenaged girl.''The novelexam ines fem ale pow er,''stated a Dictionary of
       Literary Biography contributor,''forCarrie gains hertelekinetic abilities w ith herfirst
       m enstruation.''''It is,''the contributor noted, ''a com pelling characterstudy of a persecuted
       teenagerw ho finally uses her pow ers to turn the table on herpersecutors. The result is a
       violent explosion that destroys the m otherw ho had taught her self-hatred and the high-
       schoolpeers who had m ade her a scapegoat.''An alienated teenaged boy is the m ain
       character in King's Christine, and Rage features Charlie Decker, a young m an who tells the
       story ofhis descent into m adness and m urder. In The Shining and Firestarter, Danny
       Torrance and Charlie McGee are alienated notfrom theirfam ilies--they have Ioving, if
       som etim es weak,parents--butthrough the powers they possess and by those who want to
       m anipulate them :evilsupernaturalforces in The Shining, the U.S.Governm ent in
       Firestarter.Children also figure prom inently, although not alw ays as victim s, in Sa/em '
                                                                                                 s Lot
       The Tom m yknockers, PetSem atary, The Eyes of the Dragon, and The Talism an.                  ,
      King's m ost explicit exam ination ofalienation in childhood, however,com es in the novelIt.
      The eponym ous IT is a creature that feeds on children--on their bodies and on their
      em otions,especially fear.IT Iives in the sewers of Derry, Maine, having arrived there ages
      ago from outerspace,and em erges about every twenty-seven years in search ofvictim s.
      King organizes the tale as two parallelstories, one tracing the activities ofseven
      unprepossessing fifth-graders--'-rhe Losers'Club'--w ho discovered and foughtthe horrorin
      1958,the other describing their return to Derry in 1985 w hen the cycle resum es.''The
      surviving m em bers ofthe Losers'Club return to Derry to confront IT and defeatIT once and
      forall.The only things thatappears to hurt IT are faith, hum or,and childlike courage.>''Jt
      involves the guilts and innocences ofchildhood and the difficulty foradults of recapturing
      them p''ChristopherLehm ann-Hauptstated in the New York r/m es. ''ftquestions the
      difference between necessity and free w ill. Italso concerns the evilthat has haunted
      Am erica from tim e to tim e in the form s ofcrim e, racialand religious bigotry,econom ic
      hardship,Iaborstrife and industrialpollution.''The eviltakes shape am ong Derry's adults
      and olderchildren,especially the bullies w ho terrorize the m em bers ofthe Losers'Club.
      Notsurprisingly,throughout m ostof King's adolescence, the written word afforded a
      pow erfuldiversion.''W riting has alw ays been itfor m e,'King indicated In a paneldiscussion
      at the 1984 W orld Fantasy Convention in Ottawa, reprinted in Bare Bones.Science fiction
      and adventure stories com prised his first Iiterary efforts. Having written his firststory at the
      age ofseven, King began subm itting short fiction to m agazines attw elve, and published his
      first story ateighteen.In high school,he authored a sm all, satiric newspaper titled ''The


      Search No.: 145154311                  Analyst:Becky M adineau                     Page:      32
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 84 of
                                      103
                                               Thom son C om puM ark Copyright Report -
                                                                     C H ILD RE N O F T H E C O RN
       Village Vom it'';and in college he penned a popular and eclectic series ofcolum ns called
       ''King's Garbage Truck.' He also started w riting the novels he eventually published under
       the pseudonym ous ruse of Richard Bachm an--novels that focus m ore on elem ents of hum an
       alienation and brutality than supernaturalhorror. Aftergraduation,King supplem ented his
       teaching salary through variousoddjobs and by submitting storiesto m en's magazines.
       Searching for a form of his ow n, King responded to a friend's challenge to break out ofthe
       m achism o m old of his shortfiction. Because King com pleted the first draftof Carr/e at the
       tim e W illlam Peter Blatty's The Exorcistand Thom as Tryon's The Other w ere being
       published,the novelwas m arketed as horrorfiction, and the genre had found its
       juggernaut.Or,as a contributorto FearItselfnoted:''Like a mountain,King isthere, ''
        ''King has m ade a dentin the nationalconsciousness in a way no other horrorw riter has, at
        Ieast during his ow n Iifetim ez''noted a contributor to Discovering Stephen King. ''He is a
        genuine phenom enon.''A new sletter--''castle Rock''--has been published since 1985 to keep
        his ever-increasing num beroffans wellinform ed;and Book-of-the-Month Club has been
        reissuing alIofhis best-seliers as the Stephen King Library collection. Resorting to a
        pseudonym to get even m ore work into print accelerated the process for King; butaccording
       to a contributor to Kingdom ofFear, although the ploy was not entirely ''a vehicle for King to
        m ove his earliestw ork outofthe trunk,''it certainly triggered m yriad speculations about, as
       w ellas hunts for,otherpossible pseudonym s he m ay also have used. In his essay ''W hy I
       W as Bachm an''in The Bachm an Books:FourEarly Novels by Stephen King, King recalled
       thathe sim ply considered it a good idea atthe tlm e, especially since he w anted to try to
       publish som ething withoutthe attendant com m otion that a Stephen King title would have
        unavoidably generated.Also, his publisher believed that he had already saturated the
       m arket. King's prodigious Iiterary output and m ultim illion-dollar contracts, though, have
       generated criticalchallenges to the inherent worth ofhis fiction. Deducing that he has been
       som ehow com prom ised by com m ercialsuccess, som e crltics im ply that he writes sim ply to
       fulfillcontractualobligations.Butas King told P/ayboy 's Norden, ''Money really has nothing
       to do w ith itone way orthe other.I Iove w riting the thlngs Iw rite, and I wouldn'tand
       'couldn't'do anything else.''
       King w rites dail
                       y,exem pting only Christm as,the Fourth ofJuly, and his birthday.He Iikes to
       work on two things sim ultaneously,beginning his day early w ith a two-or three-m ile walk:
       ''W hat I'm working on in the m orning is w hat I'm working on,' he said in a paneldiscussion
       atthe 1980 W orld Fantasy Convention in Baltim ore, reprinted in Bare Bones. He devotes his
       afternoon hours to rewriting.And according to his Playboy interview , while he is not
       particular about working conditlons, he is about his output. Despite chronic headaches,
       occasionalinsom nia, and even a fear ofw riter's block, he produces six pages daily.
       Regarding w hat he finds to be an essentialreassurance that underlies and im pels the genre
       itself,King rem arked in Danse Macabre that ''beneath its fangs and fright wig''horror fiction
       is really quite conservative.Com paring horrorfiction w ith the m orality plays ofthe Iate
       m iddle ages,forinstance,he belleves that its prim ary function is ''to reaffirm the virtues of
       the norm by show ing us w hat awfulthings happen to people w ho venture into taboo lands. ''
       Also,there is the solace in knowing ''when the Iights go dow n in the theater orw hen we
       open the book that the evildoers w illalm ostcertainly be punished, and m easure willbe
       returned for m easure.''However, King adm itted to Norden that despite aIIthe discussion by
       w riters generally about''horror's providing a socially and psychologically usefulcatharsis for
       people's fears and aggressions,the brutalfact ofthe m atteris thatwe're stillin the
       business ofpublic executions.''
       'Death is a significant elem ent in nearly alIhorror fiction,''w rote MichaelA.Morrison in
       Fantasy Review, ''and itperm eates King's novels and shortstories.''Rem arking that ''evilis


       Search No.: 145154311                 Analyst:Becky M adineau                    Page:      33
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 85 of
                                      103
                                               Thom son C om puM ark Copyright Report -
                                                                     C H ILD R E N O F T H E C O R N
       basically stupid and unim aginative and doesn't need creative inspiration from m e or
       anybody elsez''King told Norden,forinstance,that ''despite know ing aIIthat rationally, I
       have to adm itthat it is unsettling to feelthat I could be Iinked in any w ay, however
       tenuous,to som ebody else's m urder.''
       An exam ple of King's abllity to ''pour new w ine from old bottles''is his experim entation w ith
       narrative structure.In It, Carrie, and The Stand, declared Tony Magistrale in the study
       Landscape ofFear.  .Stephen King's Am erican Gothic, King explores story form s--''stream of
       consciousness,interiormonologues,multiple narrators,and ajuggling oftim e sequences--
       in orderto draw the readerinto a direct and thorough involvem ent w ith the characters and
       events ofthe tale.''In Gera/l' s Gam e 's Jessie Burlingam e has Iosther husband to heart
       failure.He ''has died after handcuffing her to the bed attheir sum m er hom e,''explained a
       contributorto the Dictionary of Literary Biographv, ''and Jessie m ustface her life, including
       the m em ory that her fatherhad sexually abused her, and her fears alone.'Dolores
       Claiborne is the story of a w om an suspected of m urdering her em ployer, a crusty old m iser
       nam ed Vera Donovan.Dolores m aintains herinnocence, butshe freely confesses that she
       m urdered her husband thirty years previously when she caught him m olesting their
       daughter.
      ''There are a series ofdovetailing,but unobtruslve, connections,''stated a Locus contributor,
      ''Iinking the tw o novels and both Jessie and Dolores.''Like It, both Gerald'
                                                                                  s Gam e and
      Dolores Claiborne are set in the tow n of Derry,Maine.They are also both psychological
       portraitsofolderwomen who have been subjected to sexualabuse.Dolores Claiborne
      differs from Gera/l's Gam e, how ever,because it uses fewer ofthe traditionaltrappings of
      horror fiction,and it is related entirely from the viewpointofthe title character. Dolores
      Claiborne ''isressentially,a dram atic m onologue,''stated Kit Reed in the Washington Post
      Book W orld, ''in which the speaker addresses other people in the room , answers questions
      and com pletes a narrative in actualtim e.''''King has taken horrorIiterature out of the closet
      and has injected new Iife into fam iliargenres,'a contributorto the Dictionary ofLiterary
      Biography wrote.''He is not afraid to m ix those genres in fresh ways to produce novels that
      exam ine contem porary Am erican culture.''
      Insom nia, King's 1994 novel,continues the exam ple set by Gera/d's Gam e and Dolores
      Claiborne.It is also set in Derry,and its protagonist is an elderly m an nam ed Ralph Roberts,
      a retired salesm an,new ly w idowed and suffering severely from insom nia. Ralph begins to
      see people in a new way:theirauras becom e visible to him . ''Ralph finds him self a m an in a
      classic situation,a m ortalin conflict w ith the fates--literally/''declared a Locus contributor.
      ''How m uch self-determ ination does he really possess? And how m uch Is he acted upon?''
      Ralph also finds him self in conflictw ith his neighbor Ed Deepeneau, a conservative Christian
      and antiabortion activistw ho beats his w ife and has taken up a crusade against a visiting
      fem inist speaker.''There are som e truly haunting scenes in the book aboutw ife abuse and
      fanaticism ,as w ellas touching observations aboutgrowing old, but they're quickly
      consum ed by more predictable sensationalism ,'remarked Chris Bohjalian in the New York
      Tim es Book Review.
      King delighted his readers and astounded hiscritics by issuing three new m ajornovels in
      1996:Desperation, The Regulators--voder the pseudonym Richard Bachm an--and The
      Green Mile,the last a Depression-era prison novelserialized in six Installm ents. A Publishers
      W eekly contributorw rote that ''ifthe publishing industry nam ed a Person ofthe Year, this
      year's w innerw ould be Stephen King.''The critic noted that,w ith Desperation, 'King again
      proves him selfthe prem ier literary barom eterofourculturalclim e.''Released on the sam e
      day from tw o different publishers,Desperation and The Requlators have interlocking
      characters and plots; each w orks as a kind ofdistorted m irror im age ofthe other. In


      Search No.: 145154311                  Analyst:Becky M adineau                      Page:      34
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 86 of
                                      103
                                               Thom son C om puM ark C opyright Report -
                                                                      C H ILD R E N O F T H E C O R N
       Desperat/on, which m any critics agree is the better book, a group ofstrangers drive into
       Desperation,Nevada,wherethey encountera malign spirit(Tak)inthe bodyofpolice
       officer Collie Entragian.The survlvors ofthis apocalyptic novelare few , but include David
       Carver,an eleven-year-old boy w ho talks to God, and John Edward Marinville,an alcoholic
       novelist.Mark Harrls,wri  ting forEntertainm ent W eekly, rem arked that King ''hasn't been
       this intenton scaring readers--or been this successfulat it--since The Stand, ''noting that
       ''King has always been pop fiction's m ost com passionate sadist.''
       W hile The Regulators received little criticalpraise, King's experim ent in serialization with
       The Green Mile captured the im agination ofboth readers and critics. An Entertainm ent
       Weeklv reviewercalled ita novel''that's as hauntingly touching asitisjustplain haunted,''
       and a New York Tim es contributorclaim ed that in spite of''the striklng circum stances ofits
       serialpublicationz'the novel''m anages to sustain the notes of visceralwonder and indelible
       horrorthat keep eluding the Tak books. ''Set in the Deep South in 1932, The Green Mile --a
       prison expression fordeath row--begins w ith the death of twin girls and the conviction of
       John Coffey fortheir m urder.Block superintendent PaulEdgecom be, who narrates the story
       years Iaterfrom his nursing hom e in Georgia, slow ly unfolds the story ofthe m ysterious
       Coffey,a m an w ith no pastand with a gift for healing.

       King's nextm ajornovel,Bag ofBones,appeared in 1998.This tale ofa writerstruggling
      w ith both griefforhis dead wife and writer's block w hile Iiving in a haunted cabin m et w ith a
       great dealofacclaim from critics. Also acclaim ed w as the follow ing year's Hearts in Atlantis
                                                                                                      ,
      w hich Tom De Haven described in Entertainm ent W eekly as ''a novelin five stories, w ith
      players som etim es m igrating from one story to the next.''De Haven w enton to note that
       'there's m ore heartbreak than horror in these pages and a doom y aura that's m ore
      generationalthan occult. ,, He also reported that the 2kIast tw o stories are drenched in
      sadness, m ortality,regret,and finally absolutionz''concluding that Hearts in Atlantis ''is
      wonderfulfiction.''Sim ilarly,Ray O lson praised the volum e in Booklistas ''a rich, engaging,
      deeply m oving generationalepic.''The GirlW ho Loved Tom Gordon also saw print in 1999.
      This novel,shortby King's standards,centers on a nine-year-old girlfrom a broken hom e
      w ho gets Iost in a forestfor two weeks.She has her radio w ith her, and survives herordeal
      by Iistening to Boston Red Sox gam es and im agining conversations w ith her hero, Red Sox
      relief pitcherTom Gordon.
      W hile these books w ere m aking theirw ay to readers, however, King suffered a serious
      health challenge.On June 19,1999, he was struck by a van w hile walking alongside a road
      nearhis home,sustaining injuries to his spine,hip,ribs,and rightleg.One ofhis broken
      ribs punctured a lung,and he nearly died. He began a slow progress towards recovery,
      cheered by countless cards and letters from his fans. During his recovery,he began
      experim enting w ith publishing his fiction electronically. In August, 2000, King self-published
      the firsttw o installm ents of his e-book The Planton his W eb site. Pricing the installm ents at
      one dollareach,King prom ised to publish additionalchapters ifat Ieast seventy-five percent
      ofthose who download the first two installm ents paid forthem . King also published a short
      story,''Riding the Bullet,''in March,only distributed as an e-book publication in a num ber of
      form ats,This tale was eventually reprinted in the 2002 collection Everything'  s Eventual: 14
      Dark Tales.
      King had also begun work on a w riter's m anualbefore his accident, and the result,2000's
      On W riting. .A M em oir ofthe Craft, sold m ore copies in its first printing than any previous
      book about w riting.In addition to King's advice on crafting fiction, however,the book
      includes a greatdealofautobiographicalm aterial. The authorchronicles his childhood, his
      rise to fam e,his struggles with addiction,and the horrific accidentthatalm ost ended his
      Iife.''King's w riting about his own alcoholism and cocaine abuser''noted John Mark Eberhart


      Search No.: 145154311                  Analyst:Becky M artineau                     Page:         35
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 87 of
                                      103
                                               Thom son C om puM ark Copyright Report -
                                                                      C H ILD R E N O F T H E C O R N
       in the Kansas City Star, ''is am ong the bestand m ost honest prose of his career.''Sim ilarly,
       Jack Harville reported in the Charlotte Observer that 'the closlng piece describes King's
       accident and rehabilitation.The description is harrow ing,and the rehab involves both
       physicaland em otionalrecovery.Itis beautifully told in a narrative style thatwould have
       gained Strunk and W hite's approval.''Som e of the novels King has published since the
       beginning of the twenty-firstcentury,including Dream catcher and From a Buick 8, have
       broughtstrong com parisons from critics w ith his earlier novels; in these speclfic cases, ft
       and Christine, respectively.These books,however,were followed by an announcem ent King
       m ade in 2002 that he is planning to retire from publishing. In an interview w ith Chris
       Nashaw aty in Entertainm ent W eekly, King Clarified: ''Firstofall,I'd never stop w riting
       because I don't know w hatI'd do between nine and one every day. But I'd stop publishing.I
       don't need the m oney.''Yet Dream catcher and From a Buick 8 have garnered praise from
       reviewers as well.Rene Rodriguez,writing in the Miam iHerald, m aintained that
       ''Dream catcherm arks (King'sq bracing return to all-outhorror,complete with trademark
       grisly gross-outs,a panoram ic castofdeftly draw n characters and a clim actic race against
       tim e,wlth the fate ofthe planet hanging in the balance.''Salem Macknee in the Charlotte
       Observer, noting surface sim ilarities betw een From a Buick 8 and Christine, assured readers
       that ''this strange counterfeit ofa Buick Roadm asteris no rerun, Stephen King has once
       again created an orlginal,a m onster neverseen before,w ith its ow n frightfulfingerprint.''
       King also received a greatdealof praise forEverything's Eventual.Am ong other stories, the
       collection includes a few that he previously published in the New Yorker. Notable am ong
       these is ''The Man in the Black Suit,''which won the 1996 0 . Henry Award for best short
       story and brought King com parisons with great nineteenth-century Am erican fiction writer
       NathanielHawthorne.''As a whole,''concluded Rodriguez in another Miam iHerald review , ''
       Everything'  s Eventualm akes a perfectshowcase foraIIof King's strengths:His uncanny
       talentforcreating vivid,fully realized characters in a few strokes, his ability to m ine horror
       outofthe m undane, ..,and his knack for Ieavening even the m ost preposterous
       contraptions w ith genuine,universalem otions,''
       Although he does notnecessarily feelthat he has been treated unfairly by the critics, King
       has described what it is Iike to w itness the w ritten word turned into film ed im ages thatare
       Iess than generously received by reviewers.In his essay ''W hy I W as Bachm an,''he readily
       adm itted that he really has Iittle to com plain about: 'I'm stillm arried to the sam e w om an,
       m y kids are healthy and bright,and I'm being wellpaid fordoing som ething 1 Iove,''And
       despite the financialsecurity and recognition,or perhaps because of its intrinsic
       responsibility,King strives to im prove athis craft.''It's getting Iaterand Iwant to get
       better, because you only get so m any chances to do good work,''he stated In a panel
       discussion atthe 1984 W orld Fantasy Convention in Ottawa.''There's no justification notto
       at Ieasttry to do good work w hen you m ake the m oney.''
      According to a contributorto Discoverinq Stephen King, there is absolutely nothing to
      suggest that success has been detrim entalto King:''As a novelist, King has been
      rem arkably consistentx''Noting,for instance,that ''forgenerations it was given that brevity
      w as the soulof horror,that the idealform at forthe tale ofterrorw as the short story,''
      W arren pointed out that ''King was am ong the firstto challenge that concept,writing not
      justsuccessfulnovels ofhorror,butIong novels,''Moreover,wrote W arren,''his novels have
      gotten Ionger.''
      Influenced by the naturalistîc novels ofw riters such as Theodore Dreiserand Frank Norris,
      King once confessed thathis personaloutlook forthe world's future is som ew hat bleak. On
      the other hand,one ofthe things he finds m ost comforting in his own work is an elem entof
      optim ism .''In alm ostaIIcases,I've begun with a prem ise thatw as really blackz''he said in a


      Search No.: 145154311                   Analyst:Becky M artineau                     Page:
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 88 of
                                      103
                                              Thom son C om puM ark C opyright Report -
                                                                   C H ILD R E N O F T H E C O R N
       paneldiscussion atthe 1980 W orld Fantasy Convention in Baltim ore, reprinted in Bare
       Bones.''And a m ore pleasant resolution has forced itselfupon thatstructure. ' However, as a
       contributorto Kingdom ofFear m aintained,''unlike som e other horrorw riters w ho Iack his
       talents and sensitivity,Stephen King never ends his stories w ith any cheap or easy hope.
       People are badly hurt,they sufferand som e ofthem die, butothers survive the struggle and
       m anage to grow .The powers of evilhave not yetdone them in.''According to a contributor
       to FearItselû though,the reassurance King brings to hisown readers derives from a basic
       esteem for hum anity itself: ''Forw hetherhe is w riting aboutvam pires, aboutthe death of
       99 percentofthe population,or about innocent Iittle girls w ith the powerto break the earth
       in half,King never stops em phasizing his essentialIiking for people. ''
       Douglas E.W inter assessed King's contribution to the horrorgenre in his study Stephen
       King: The Art'ofDarkness this way:''Death,destruction,and destiny await us aIIat the end
       ofthe journey--in Iife asin horrorfiction.And the writerofhorrorstories serves asthe
       boatm an who ferries people across that Reach known as the RiverStyx . . .. In the horror
       fiction ofStephen King,we can em bark upon the nightjourney,make the descentdown the
       dark hole,cross that narrow ing Reach,and return again in safety to the surface--to the near
       shore ofthe riverof death.For our boatm an has a m aster's hand.''
       W hile King has played w ith the Idea ofgiving up publishing his w ritings, his Iegion offans
       contlnues to be delighted that the idea has not yet becom e a reality. In 2004,underthe
       pseudonym ofEleanor Druse,Kingpublished The Journals ofEleanor Druse:M y
       Investigation ofthe Kingdom HospitalIncident. He has also continued w ith his ''Dark Tower''
       series (the illustrated novelsfeaturing Roland the gunslinger)with the publication ofThe
       Dark Tower V: Wolves ofthe Calla in 2003.The book was published m ore than five years
       afterthe publication ofthe previous installm ent in the series, The Dark Tower IV.  .W izard
       and Glass.King also com pleted the finaltwo installm ents of the series in 2004, including
       The Dark Tower VI: The Songs ofSusannah and rhe Dark Tower VII.. The Dark Tower. In a
       surprise forfans,King introduced him self as a character in the sixth installm ent, which a
       Publishers W eekly reviewercalled a ''
                                            gutsy m ove''and com m ented, that ''way there's no
       denying the ingenuity with w hich King paints a candid picture of him self. ''
       In 2004, King varied a bit from his usualform ula to write, in conjunction with Stewart
       O'Nan,a nonfiction book aboutone ofhis great Ioves,the Boston Red Sox. W hen the two
       authors began keeping diaries ofevery team -related m om ent in the year, Faithful. Two
       Diehard Boston Red Sox Fans Chronicle the Historic 2004 Season was originally expected to
       be the story ofyet another disappointing season forfans ofthe seem ingly cursed team .
       Instead the Red Sox w on the W orld Series thatseason forthe firsttim e in eighty-six years.
       W ith Cell, a 2006 novelthat BooklistcontributorRay O lson considered ''the m ost
       suspenseful,fastest-paced book King has everw ritten,'the author uses cellphone slgnals
       asa source forinduclng zom bie-like violence in the m ajority ofthe populatlon.A Publishers
       W eekly contributorfound ''King's im agining ...rich,'
                                                            'and the dialogue ''
                                                                               jaunty and witty''in
       this novelthat borrows technique from Richard Matheson and George A . Rom ero,the horror
       Iegends to whom the book is dedicated.Olson noted thatw ith the publication ofCell, ''King
       blasts any notion that he's exhausted ordissipated his enorm ous talent.''
      King presents a good old-fashioned yarn in his book The Colorado Kid. As told by tw o
      veteran newspaper reporters to a cub reporter nam ed Stephanie Mccann, the story revolves
      around the discovery ofa body by two high schoolsw eethearts twenty years earlieron
      Moosie's beach in Moose-Lookit Island,Maine.The story reveals how the tw o reports
      eventually discovered that the m an was from Colorado.'King is especially good at
      descrlbing the m onum entalsadness ofsifting through the rem nants of a dead Ioved one's


      Search No.: 145154311                 Analyst:Becky M artineau                  PZQO'
                                                                                          '
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 89 of
                                      103
                                              Thom son Com puM ark C opyright Report -
                                                                    C H ILD R E N O F T H E C O R N
       Iife,and depicting the secret and som etim es even nauseatingly cute code-talk of long
       relationships,''w rote Mark Rahner in the Sealt/e Tim es.Severalreviewers noted that The
       Colorado Kid is difficultto classify,especially in term s OfKing's other novels in that it
       contains elem ents of horror,m ystery,and pulp fiction.KeirGraff,w riting in Booklist,
       com m ented that the author''appears to be fum bling In his tackle box w hen, in fact,he's
       already slipped the hook into ourcheeks.''in a review in the Library Journal, Nancy McNicol
       com mented that''this slim (by King standards)volume willspeak to those who appreciate
       good storytelling.'
       In Lisey's Storp King tells the tale ofLisey Landon beginning two years after herfam ous
       novelist husband,Scott Landon, has died,Besieged by researchers and others wanting
       Scott's papers, Lisey decides to prepare his work fordonation w hen she begins to receive
       threatening phone calls and notes,as wellas a dead cat in her m ailbox. In the m eantim e,
       Lisey has been hearing Scott's voice and it Ieads her to a netherw orld called Boo'  Ya Moon
       w here Scottand his brother used to go to escape their brutalfather. Although Lisey escapes
       to this world to learn aboutScott's past and her ow n strength, she stilldoes not elude the
       psychopath w ho has threatened her.''The book is also, perhaps,a parable about Iove and
       im agination thataffirm s Iove as the m ore salvific of the two,'w rote Ray O lson in Booklist.
       O nce again,reviewers welcom ed King's novel.Noting that the author''is surprisingly
       introspective and m ature here,''a Kirkus Reviews contributor wenton to callLisey'    s Story
       ''one of King's finestw orks.''Charles de Lint,w riting in the Magazine ofFantasy and Science
       Fiction, com m ented that ''som etim es even established writers can surprise us by stretching
       in a new direction,ortelling a new kind ofstory w hile stillusing the favorite tools in their
       toolbox.That's the case hererand it's w orth talking about.''Som e reviewers addressed
       specific aspects ofthe author's w riting.For exam ple,Jim W indolfwrote in the New York
       Tim es Book Review thatthe novel''has an abundance of solid descriptions . .. and indelible
       im ages.''W indolfalso com m ented on the m agicalworld that King creates, noting that ''it's
       as realas J.M .Barrie's Never-Never Land, L.Frank Baum 's Oz orthe Grim m s'forest.''

       PERSONAL INFORM ATIO N
       Born September21,1947,in Portland,ME;son ofDonald (a merchantsailor)and Nellie
       Ruth King;married Tabitha Jane Spruce (a novelist),January 2,1971;children:Naom i
       Rachel,Joseph HiII,Owen Phillip.Education:University of Maine at Orono, B.SC.,1970.
       Politics:Democrat.AvocationalInterests:Reading (mostly fiction),jigsaw puzzles,
       playingthejuitar(''I'm terribleand sotryto bore noone butmyselr'),movies,bowling.
       M em bershlps:Authors Guild,Authors League ofAm erica,Screen Artists G uild, Screen
       W riters ofAm erica,W riters Guild.Addresses:Agent: Rand Holston, Creative Artists
       Agency,9830 W ilshire Blvd.,Beverly Hills,CA,90212;(Iiterary agent)Ralph Vicinanza,
       Created By,1041 North Form osa Ave.,Form osa Bldg.,Rm .10,W est Hollywood, CA 90046.

       AW ARDS
       Carr/e nam ed to SchoolLibrary Journal's Book List, 1975)W orld Fantasy Aw ard
       nom inations, 1976,forSa/em 's Lot, 1979,for Fhe Stand and NightShift, 1980,forThe
       Dead Zone, 1981,for ''The Mist,''and 1983,for''The Breathing Method :A W inter's Tale,''in
       DifferentSeasons; Hugo Award nom ination,W orld Science Fiction Society, and Nebula
       Award nom ination,Science Fiction W riters ofAm erica,both 1978, both forThe Shining;
       Balrog Awards,second place in best novelcategory,for The Stand, and second place in best
       collection category for NightShift, both 1979; nam ed to the Am erican Library Association's
       Iist of best books for young adults,1979,for The Long W alk, and 1981, forFirestarter;
       W orld Fantasy Aw ard,1980,forcontributions to the field, and 1982,for story ''Do the Dead
       Sing?''; CareerAlum niAward,University of Maine at Orono, 1981; Nebula Award
       nom ination, Science Fiction W riters ofAm erica,1981,forstory ''
                                                                       The W ay Station' ';special


       Search No.: 145154311                Analyst:Becky M adineau                     Page:
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 90 of
                                      103
                                            Thom son Com puM ark C opyright R eport -
                                                                  C H ILD R E N O F T H E C O R N
       British Fantasy Award foroutstanding contribution to the genre, British Fantasy Society;'
       1982,forCujo; Hugo Award,W orld Science Fiction Convention,1982,forStephen King s
       Danse Macabre; nam ed BestFiction W riterofthe Year,Us Magazine, 1982;Locus Award for
       best collection, Locus Publications, 1986, forStephen King'
                                                                 s Skeleton Crew; Bram Stoker
       Award for Best Novel,HorrorW riters Association, 1988,forMisery; Bram Stoker Award for
       Best Collection,1991,forFour PastMidnight; W orld Fantasy award for shoo story, 1995,
       forThe Man in the Black Suit; Bram StokerAw ard for Best Novelette, Horror W riters
       Association, 1996,forLunch at the Gotham Cafe; 0 . Henry Award,1996,for ''  T he Man in
       the Black Suit''; Bram StokerAward for Best Novel, 1997,for The Green Mile, and 1999,for
       Bag ofBones; Bram StokerAward nom ination (with PeterStraub),2001,fors/ack House;
       Medalfor Distinguished Contribution to Am erican Letters, NationalBook Aw ard,2003)rhe
       Stand was voted one ofthe nation's 100 best-loved novels by the British public as partof
       the BBC'S The Big Read,2003; Bram StokerAward nom ination, 2004,for The Dark Tower
       VII; Lifetim e Achievem entAw ard,W orld Fantasy Awards, 2004)QuillBook Award in the
       sports category,for Faithful: Two Die-Hard Boston Red Sox Fans Chronicle the Historic 2004
       Season, 2005; nam ed ''Grand Master''by the Mystery W riters ofAm erica, 2006.
       CA REER
       W riter.Hasworked asa janitor,a laborerin an industriallaundry,and in a knitting mill.
       Ham pden Academy (high school),Ham pden,ME,English teacher,1971-739University of
       Maine,Orono,writer-in- residence,1978-79.Ow ner, Phil
                                                           trum Press (publishing house),and
       W ZON-AM (rock 'n'rollradio station),Bangor,ME.Has m ade cameo appearances in films,
       includlng Knightriders, 1981, Creepshow, 1982,Maxim um Overdrive, 1986,Pet Sem atary,
       1989,and The Stand, 1994; has also appeared in Am erican Express creditcard television
       com mercial.Served asjudge for1977 World Fantasy Awards in 1978.Participated in radio
       honor panelw ith George A.Rom ero,Peter Straub, and Ira Levin,m oderated by Dick Cavett
       W NET, 1980.                                                                           ,

       W RITING S:
       NOVELS
          . Carrie.
                  .A Novelofa Girlwith a Frightening Power(also see below),Doubleday (New
            York,NY),1974,movie edition published as Carrie, New Am erican Library/-rimes
            MirrorlNew York,NY),1975,published in a Iim ited edition with introduction by
            Tabitha King,Plum e (New York,NY),1991.
          . Sa/em 's Lot(also see below),Doubleday (New York,NY),1975,television edition,
            New Am erican Library (New York,NY),1979,published in a Iimited edition with
            introduction by Clive Barker,Plum e (New York,NY),1991,PocketBooks (New York,
            NY),1999,new edition,photographs by Jerry N.Uelsmann,Doubleday (New York,
            NY),2005.
             The Shining (also see below),Doubleday (New York,NY),1977,movieedition,New
             American Library (New York,NY),1980,published in a Iim ited edition with
             introduction by Ken Follett,Plum e (New York,NY),1991.
             The Stand (also see below),Doubleday (New York,NY),1978,enlarged and
             expanded edition published as The Stand: The Com plete and Uncut Edition,
             Doubleday (New York,NY),1990,Gramercy Books (New York,NY),2001.
             The Dead Zone (also see below),Viking (New York,NY),1979,movie edition
             published as The Dead Zone:Movie Tie-ln,New American Library (New York,NY),
             1980.



       Search No.: 145154311              Analyst:Becky M artineau                  Page:
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 91 of
                                      103
                                            Thom son Com puM ark C opyright Report -
                                                                 C H IL D R E N O F T H E C O R N
              Firestarter (also see below),Viking (New York,NY),1980,with afterword by King
              1981,published in a Iim ited, alum inum -coated,asbestos-cIoth edition Phantasia ,
                                                                                    ,
              Press (Huntington W oods,M1),1980.
          . Cujo (also see below),Viking (New York,NY),1981,published in Iimited edition
            Mysterious Press (New York,NY),1981.                                        ,
          . Pet
            B Sem atary (also see below),Doubleday (New York,NY),1983,reprinted, Pocket
             ooks (New York,NY),2001.
          . Chn' stine (also see below),Viking (New York,NY),1983,published in a lim ited
            edition,illustrated by Stephen Gervais, Donal  d M.Grant(Ham pton Falls,NH),1983.
          . (W ith PeterStraub)The Talism an,Viking Press/putnam (New York, NY),1984,
            publ
            19 ished in a lim ited tw o-volum e edition, Donald M.Grant(Ham pton Falls,NH),
              84,Random House (New York,NY),2001.
             The Eyes ofthe Dragon (young adult),Iim ited edition,illustrated by Kenneth R
             Linkhauser, Philtrum Press, 1984,new edltion illustrated by David Palladini,Vi,
                                                                                           king
                                                         ,
             (New York,NY),1987.
             Itki
             Vi(also see below),Iimited Germ an edition published asEs, Heyne (Munich),1986,
                ng (New York,NY),1986.
             Misery (also see below),Viking (New York,NY),1987.
             Whe Tom m yknockers (also see below),Putnam (New York,NY), 1987.
             The Dark Half(also see below),Viking (New York,NY),1989     .


             Neelfu/Things (also see below),Viking (New York,NY),1991.
          . Gera/l'
                  s Game,Viking (New York,NY),1992.
          . Dolores Claiborne (also see below),Viking (New York,NY),1993.
             Insomnia,Viking (New York,NY),1994.
             Rose Madder,Viking (New York,NY),1995.
             The Green Mile (serialized novel),Signet (New York,NY),Chapter1, ''The Tw o Dead
             Girls''(also see below),Chapter2,''The Mouse on the MiIe,''Chapter3, ''Coffey's
             Hands,''Chapter 4, ''
                                 The Bad Death ofEduard Delacroix,''Chapter 5,''NightJourney ''
                                                                                             ,
             Chapter 6,''Coffey on the MIle,''March-August, 1996,published as The Green Mile:A
             Novelin Six Part'
                             s, Plume (New York,NY),1997,Scribner(New York, NY),2000.
         . Desperation,Viking (New York,NY),1996.
         . (And authorofforeword)The Two Dead Girls,Signet(New York, NY),1996.
         . Bag ofBones,Viking (New York,NY),1998.
         @ Heartsin Atlantis,G.K.Hall(Thorndike,ME),1999.
         . The Girl W ho Loved Tom Gordon, Scribner(New York,NY),1999.



      Search No.: 145154311               Analyst:Becky M artineau                  Page:     40
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 92 of
                                      103
                                             Thom son Com puM ark Copyright Report -
                                                                 C H ILD R E N O F T H E C O R N
           . Dream catcher,Sim on & Schuster(New York,NY),2001.
           . Y
             (W ith PeterStraub)Black House (sequelto The Talism ant, Random House (New
              ork,NY),2001.
           . (Editor) Ridley Pearson,The D/aly ofEllen Rimbauer M y Life as Rose Red, Hyperion
                                                                 .
                                                                 .

             (New York,NY),2001.
               From a Buick 8,Scribner(New York,NY),2002.
               (Undername EleanorDruse)TheJournals ofEleanorDruse:My Investigation ofthe
               Kingdom HospitalIncident,Hyperion (New York,NY),2004     .


               Cell,Scribner(New York,NY),2006.
               Lisey'
                    s Sl'
                        orF, Scribner(New York,NY),2006.
               Dum a King,Scribner(New York,NY),2008.
       Also authorofearl   y unpublished novels ''Sword in the Darkness''(also referred to as
       ''Babylon Here's),''The Cannibalsz''and ''Blaze,''a reworking ofJohn Steinbeck'sOfMice and
       M en.
       ''THE DA RK TOW ER''SERIES
               The
               publiDar k Tower:The Gunslinger (also see below),Amereon (New York, NY),1976,
                    shed as The Gunslinger, New Ameri  can Library (New York,NY),1988,published
               i
               n I
               NH)i
                  m  ited editi
                              on, i
                                  ll
                                   ustrated by M i
                                                 chael W helan, Donald M.Grant(Hampton Falls,
               Y ,   1982,  2nd l
                                im i
                                   ted editi
                                           on, 1984/ revised and expanded edition, Viking (New
                ork,NY),2003.
               The Dark Tower11:The Drawing ofthe Three (also see below), illustrated by Phil
               Hale,New American Library (New York,NY),1989,Plume Book (New York, NY),
               2003
                   , Vi
                      king (New York,NY),2003.
               The Dark Tower111:The Yaste Lanls (also see below),illustrated by Ned Dam eron
               Donald M.Grant(Hampton Falls,NH),1991.                                        ,
          . The Dark Tower Trilogy: The Gunslinger; The Drawing ofthe Three; The Naste Lands
               (box set),New Am erican Library (New York,NY),1993,Penguin Group (New York
               NY),2003.                                                                 ,
               The Dark Tower IV.
                                'W izard and Glass, Plum e (New York,NY),1997,
         . The Dark Tower V: >o/ves ofthe Calla, Pl   ume (New York,NY),2003,prem ium
           edition,illustrated by Bernie W rightson, PocketBooks (New York,NY),2006.
         . The Dark Tower VI.
                            .The Songs ofSusannah,
               2004.                                     Donald M.Grant(Ham pton Falls,NH),

               The Dark TowerVII,Scribner(New York,NY),2004.
        . The Dark Tower,Scribner(New York,NY),2005.
      NOVELR UNDER PSEUDONYM RICHARD BACHMAN
        @ Rage (also see below),New Am erican Library/signet(New York,NY), 1977.


      Search No.: 145154311                Analyst:Becky M adineau                  Page:       41
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 93 of
                                      103
                                             Thom son Com puM ark Copyright Report -
                                                                      C H ILD R E N O F T H E C O R N
           . The Long Walk (also see below),New American Library/signet(New York, NY),1979.
          . Roadwork:A Novelofthe FirstEnergy Crisis (also see below) New American
            Library/signet(New York,NY),1981.
          . 1982
            The Running Man (also see below),New American Library/signet(New York, NY),
                   .



              Thinner,New American Library (New York,NY),1984.
          . The Regulators,Dutton (New York,NY),1996.
       SHO RT FICTIO N
              (Undername Steve Klng)The StarInvaders (privately printed stories)
              Triad/GaslightBooks (Durham ,ME), 1964.                           ,
              NightShift(story collection;also see below),introduction by John D. MacDonald,
              Doubleday (New York,NY),1978,published as NightShift:Excursions into Horror
              New Am erican Library/signet(New York,NY),1979      .                         ,
             DifferentSeasons (novellas;contains Rita Hayworth and the Shawshank
             Redemption:Hope Springs Eternalgalso see belowq;AptPupil:Sum m erof
             Corruption; The Body: Fallfrom Innocence;and The Breathing M ethod:A W inter'
                                                                                         s
              Tale),Viking (New York,NY),1982.
             Cyc/e ofthe Werewolf(novella;also see below),illustrated by BernlW rightson
             Iim ited portfolio edition published w ith ''BerniW rightson:An Appreciation ''Land
                                                                                               , of
                                                                                           z
             Enchantm ent(W estland,MI),1983,enlarged edition including King's screenplay
             adapt
             (N ation published as Stephen King's Silver Bullet, New American Library/signet
               ew York,NY),1985.
             St
             (Nephen King's Skeleton Crew (story collection),illustrated by J.K Potter,Viking
                                                                                 .

               ew York,NY),1985,Iim ited edition,Scream Press,1985.
             My Pretty Pony, illustrated by Barbara Kruger, Knopf(New York,NY),1989,li    m ited
             edition, Library Fellow s of New York's W hitney M useum ofAm erican Art 1989.
                                                                                       ,

         . FourPastMidnight(contains ''The Langoliersz''''SecretW indow, Secret Garden,' ''The
           Library Policeman,''and ''
           1990                     The Sun Dog'';also see below),Viking (New York, NY),
                ,



         . Nightm ares and Dream scapes, Viking (New York,NY),1993.
         . Lunch atthe Gotham Cafe, published in Dark Love: Twenty-two AIIOriginalTales of
           Lustand Obsession, edited by Nancy Collins, Edw ard E.Kram er,and M artin Harry
             Greenberg,ROC (New York,NY),1995.
         . Everything'
                     s Eventual. 14 Dark Tales, Scribner(New York,NY),2002.

      Also authorofshortstories ''Slade''(a western),''The Man in the Black Suit,''1996,and,
      under pseudonym John Sw ithen, '    'The Fifth Quarter.''Contributorofshortstory ''Squad D''
      to Harlan Ellison's The LastDangerous Visions; contributor of short story ''Autopsy Room
      Four''to RobertBloch'  s Psychos, edited by Robert Bloch.Also contributorto anthologies and
      col
      N  l
         ections, including The  Year's FinestFantasv, edi ted by Terry Carr,Putnam (New York,
       Y),1978;Shadows,edited by Charles L.Grant,Doubleday (New York, NY),Volume 1,

      Search No.: 145154311                Analyst:Becky M artineau                    Page:     42
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 94 of
                                      103
                                            Thom son C om puM ark C opyright Report -
                                                                 C H ILD R E N O F T H E C O R N
       1978,Volum e 4, 1981;New Terrors, edited by Ram sey Cam pbell  ,PocketBooks (New York,
       NY),1982;World Fantasy Convention 1983,edited by Robel    'tW einberg,W eird Tales, 1983;
       Fhe W riter'
                  s Handbook, edited by Sylvia K . Burack,W ri
                                                             ter(Boston,MA),1984)The Dark
       Descent, edited by David G.Hartw ell,Doherty Associates, 1987) Prim e Evil:New Stories by
       the Masters ofM odern Horror, by Douglas E.W inter,New Am erican Library (New York,NY),
       19889and Dark Visions,Gollancz (London,England),1989.
       SCREENPLAYS
         . Stephen King'
                       s Creep Show.
                                   .A George A . Rom ero Fil
                                                           m (based on King's stories
             ''Father's Day,''''The Lonesome Death ofJordy Verrill''gpreviously published as
             ''Weeds'') 'The Crate ''and ''They're Creeping Up on You'';released by W arnerBros .
             as Creepshow, 1982),illustrated by BerniW rightson and Michele W rightson,New
             American Library (New York,NY),1982.
             Cat'
                s Eye (based on King's stories ''Quitters,1nc.,''''
                                                                  The Ledge,''and ''
                                                                                   The General'')
             Metro Goldwyn-Mayer/united Artists, 1984.                                          ,
             Stephen King'
                         s SilverBullet(based on and published with King's novella Cyc/e ofthe
             Werewolf;released by ParamountPictures/Dino de Laurentiis's North Carolina Film
             Corp.,1985),illustrated by BerniW rightson,New American Library/signet(New
             York,NY),1985.
             (And director)Maxim um Overdrive (based on King'sstories ''The Mangler,' ''Trucks,''
             and ''The Lawnm owerMan''; released by Dino de Laurentiis's North Carolina Film
             Corp.,1986),New American Library (New York,NY),1986.
             PetSem atary (based on King's novelofthe same title),LaurelProduction,1989.
         . Stephen King '
                        s Sleepwalkers, Colum bia, 1992.
             (Authorofintroduction)Frank Darabont,The Shawshank Redemption The Shooting
                                                                                 .
                                                                                 .

             Script,NewmarketPress (New York,NY),1996.
             Storm ofthe Century (also see below),PocketBooks (New York,NY),1999.
             (Authorofintroductions with W illiam Goldman and Lawrence Kasdan)W illiam
             Goldm an and Law rence Kasdan, Dream catcher:The Shooting Script, Newm arket
             Press (NewYork,NY)y2003.
             Riding the Bullet, Innovation Film Group, 2004.
           Secret W indow, Colum bia,2004.
      TELEPLAYS
        . Stephen King's Golden Years, CBS-TV, 1991.

            (And executive producer)Stephen King'
                                                s The Stand (based on King's novelThe
            Stand),ABC-TV,1994.
         . (W ith Chris Carter)''Chinga,''rheX-F//es,Fox-TV,1998.
            Storm ofthe Century,ABC-TV, 1999.

            Rose Red (also see below),ABC-TV,2001.
            Stephen King'
                        s Kingdom Hospital, ABC-W    ,   2004.

      Search No.: 145154311               Analyst:Becky M artineau                   Page:    43
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 95 of
                                      103
                                             Thom son C om puM ark C opyright Report -
                                                                  C H ILD R E N O F T H E C O R N
               Desperation, USA,c.2004.
       Also authorofBattleground (based on shortstory ofsame title;optioned by Marlin Poll
       ProductionsforNBC-W ),and ''Sorry,RightNum ber,''fortelevision series ra/es from the
       Dark Side, 1987.
       O M NIBUS EDITIO NS
               AnotherQuarterMile:Poetry,Dorrance (Philadelphia,PA),1979      .


               Stephen King'
                           s Danse Macabre (nonfiction),Berkley Books (New York,NY), 1981.
               St
               H ephen King (contains The Shining,Salem '
                                                        s Lot,NightShift, and Carr/e ),W .S.
                einemann/octopus Books (London,England),1981.
               (And authorofintroduction)The Bachm an Books:FourEarly Novels (containsRage
               The Long W alk, Roadwork, and The Runninq Man),New Am eri                   ,
                                                                       can Library (New York
               NY),1985.                                                                    ,
             The Plant(privately published episodesofa com ichorrornovelin progress), Philtrum
             Press (Bangor,ME),Part1,1982,Part2,1983,Part3,1985.
             Black Magic and Music:A Nove//st's Perspective on Bangor(pam phlet), Bangor
             HistoricalSociety (Bangor,ME),1983.
             Dolan'
                  s Cadillac, Lord John Press (Northridge,CA),1989.
             Stephen King (contains Desperation and The Regulatorst Signet(New York, NY),
             1997  .



             Stephen King'
                         s Latest(contains Dolores Claiborne,Insom nia and Rose Madder)
             Signet(New York,NY),1997.
      O THER
             Nightmares in the Sky:Gargoyles and Grotesques (nonfiction),photographs by F.
             Stop FitzGerald,Viking (New York,NY),1988.
             On W riting:A M em oir ofthe Craft, Scribner(New York,NY),2000.
         . (W ith StewartO'Nan)Faithful:Two Die-Hard Boston Red Sox Fans Chronicle the
           Historic2004 Season,Scribner(New York,NY),2004.
         . The Colorado Kid,Hard Case Crim e (New York,NY),2004.
      Author of e-book The Plant, self-published firsttwo chapters on his W eb site
      (www.stephenkingacom),August,2000;also published ashortstory,''Ridingthe Bullet,''as
      an e-book,March,2000.Author ofweekly colum n 'King's Garbage Truck''forMaine
      Cam pus, 1969-70,and Ofm onthly book review colum n forAdelina, 1980.Contributorof
      shortfiction and poetry to num erous m agazines, including Art, Castle Rock: The Stephen
      Kfng Newsletter, Cavalier, Com ics Review, Cosm opolitan,E//ely Queen'  sMystery Magazine,
      Fantasy and Science Fiction, Gallery, GreatStories from TwilightZone M agazine, Heavy
      M etal, Ladies'Hom e Journal, Maqazine ofFantasy and Science Fia ion, M aine, Maine Review,
      Marshroots, M arvelcom ics,M 0th, Om ni, Onan,Playboy,Redbook, Reflections, Rolling
      Stone,Science-Fiction Digest, Startling Myste?y Stories, Terrors, TwilightZone, Ubris,
      W hisper, and Fankee,Contributor ofbook review s to New York Tim es Book Review.



      Search No.: 145154311                Anal
                                              yst:Becky M artineau                    Page:    44
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 96 of
                                      103
                                             Thom son Com puM ark C opyright R eport -
                                                                   C H lL D R E N O F T H E C O R N
       Most of King's papers are housed in the specialcollection ofthe FolgerLibrary at the
       University ofM aine atO rono.

       M EDIA A DAPTATIONS
       Many ofKing's novels have been adapted forthe screen. Carr/'    e was produced as a m otion
       picture in 1976 by PaulMonash for United Artists, screenplay by Lawrence D.Cohen,
       directed by Brian De Palm a, featuring Sissy Spacek and Piper Laurie, and was also produced
       as a Broadway m usicalin 1988 by Cohen and MichaelGore, developed in England by the
       RoyalShakespeare Com pany,featuring Betty Buckley;Sa/em '       s Lotwas produced as a
       television m iniseries in 1979 by W arner Brothers, teleplay by PaulMonash,featuring David
       Soul
       b    and Jam es Mason, and was adapted forthe cable channelTNT in 2004 with a teleplay
                                                                                   ,
        y Peter Fllardiand direction by MikaelSalom on; The Shining w as film ed in 1980 by W arner
       Brothers/Hawks Films,screenplay by directorStanley Kubrick and Diane Johnson, starring
       J
        ack Nicholson and Shelley Duvall, and itwas film ed fortelevision in 1997 by W arner
       Br
       M others,directed by Mick Garris, starring Rebecca De Mornay,Steven W eber, Courtland
        ead,and Melvin Van Peebles;Cujo wasfilmed in 1983 by W arnerComm unications/Taft
       Entertainm ent,screenplay by Don Carlos Dunaway and Lauren Currier featuring Dee
                                                                               ,
       W allace and Danny Pintauro; The Dead Zone w as film ed in 1983 by Param ount Pictures
       screenplay by Jeffrey Boam , starring Christopher W alken; was adapted as a cable televi,
                                                                                               sion
       series starring Anthony MichaelHallby USA Network, beginning 2002;Christine w as film ed
       in 1983 by Colum bia Pictures,screenplay by BillPhlllips; Firestarter was produced in 1984
       by
       b Frank Capra,Jr.,forUniversalPictures in association w ith Dino de Laurentiis, screenplay
        y Stanley Mann,featuring David Keith and Drew Barrymore;Stand by Me (based on King's
       novella The stndy )wasfilmed in 1986 by Colum bia Pictures,screenplay by Raynold Gideon
      and Bruce A.Evans,directed by Rob Reiner; The Running Man was film ed in 1987 by Taft
      Entertainment/Barish Productions,screenplay by Steven E. de Souza,starring Arnold
      Schwarzenegger;Misery was produced in 1990 by Colum bia, directed by Reiner,screenplay
      by W illiam Goldm an,starring Jam es Caan and Kathy Bates; Graveyard S/l/2 was film ed in
      1990 by Param ount,directed by Ralph S . Singleton,adapted by John Esposito;Stephen
      King'
          s It(based on Klng's novel.
                                    2)was filmed as a television miniseries by ABC-W in 1990;
      The Dark Halfw as film ed in 1993 by Orion, w ritten and directed by George A.Rom ero
      featuring Tim othy Hutton and Am y Madigan;NeedfulThings was film ed in 1993 by ,
      Colum bia/ Castle Rock,adapted by W .D.Richterand Lawrence Cohen, directed by FraserC.
      Heston,starring Max Von Sydow , Ed Harris, Bonnie Bedelia, and Am anda Plum m er;The
      Tom m yknockers was film ed as a television m iniseries by ABC-TV in 1993; The Shawshank
      Redem ption, based on King's novella Rita Hayworth and Shawshank Redem ption.. Hope
      S
       prings Eternal, was film ed in 1994 by Colum bia, w ritten and directed by Frank Darabont
      featurlng Tim Robbins and Morgan Freem an; Dolores Claiborne was film ed in 1995 by       ,
      Col
      R  um  bi
              a; Thinner was  film ed by Param ount in 1996 , directed by Dom Holland, starring
       obertJohn Burke,Joe Mantegna, Lucinda Jenney,and M ichaelConstantine; NightFlier was
      filmed by New Amsterdam Entertainm ent/stardustInternational/Medusa Film in 1997
      directed by Mark Pavia, starring MiguelFerrer,Julie Entw isle Dan Monahan,and Michael
                                                                                         , H.
                                                                   ,
      Moss;AptPupilwas film ed in 1998 by Tristar Pictures, directed by Bryan Singer,starring
      David Schw im m er,Ian McKellen,and Brad Renfro;The Green Mile was film ed in 1999 by
      Castle Rock,directed by FrankDarabont,whoalsowrotethe screenplay,starring Tom
      Hanks;Hearts in Atlantls was film ed in 2001 by Castle Rock directed by Scott Hicks,
                                                                  ,
      screenplay written by W illiam Goldm an, starring Anthony Hopkins;Dream catcher was
      released in 2003 by W arner Brothers and Castle Rock Entertainm entand was directed by
      Law rence Kasdan,w ritten by W illiam Goldm an, starring Morgan Freem an.Severalof King's
      short stories have also been adapted forthe screen, including The Boogeym an,film ed by
      Tantalus in 1982 and 1984 in association with the New York University Schoolof
      Undergraduate Film ,screenplay by producer-directorJeffrey C . Schiro;Fhe W om an in the
      Room , film ed in 1983 by Darkw oods, screenplay by director Frank Darabont, broadcast on

      Search No.: 145154311                Analyst:Becky M adineau                   Page:      45
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 97 of
                                      103
                                             Thom son C om puM ark C opyright Report -
                                                                  C H IL D R E N O F T H E C O R N
       public television in Los Angeles,1985 (rel
                                                eased with The Boogeym an on videocassette as
       Two Mini-Features from Stephen King' s Nightshift Collection by Granite Entertainm ent
       Group,1985))Children ofthe Corn,produced in 1984 by Donald P.Borchers and Terrence
       Kirby forNew W orld Pictures,screenplay by George Goldsmith;The Word Processor(based
       on King's ''The W ord Processorofthe Gods''),produced by Romero and Richard Rubenstein
       for LaurelProductions, 1984,teleplay by MichaelDowell, broadcast Novem ber 19,1985,on
       Tales from the Darkside series and released on videocassette by LaurelEntertainm ent
       1985;Gram m a, film ed by CBS-W in 1985,teleplay by Harlan Ellison broadcast Februar,y
                                                                          ,
       14,1986,on The TwilightZone series;Creepshow 2 (based on ''The Raft''and two
       unpublished stories by King,''OId ChiefW ood'nhead''and ''
                                                                The Hitchhiker''),was film ed in
       1987 by New W orld Pictures,screenplay by Rom ero;Som etim es They Com e Back film ed by
                                                                                         ,
      CBS-TV in 1987; ''The Cat from HeII''is included in a three-segm ent anthology film titled
       ra/es from the Darkside--The M ovie, produced by LaurelProductions, 1990; The
      Lawnm ower Man,w ritten by director Brett Leonard and Gim elEverettfor New Line Cinem a
       1992; The M angler, film ed by New Line Cinem a 1995;and The Langoliers, film ed as a      ,
                                                       ,
      television m ini-series by ABC-W in 19959 the shortfiction ''Secret W indow , Secret Garden''
      was adapted into the film Secret Window, distributed by Colum bia Pictures, written and
      directed by David Koepp; 2004;the short story ''AIIThatYou Love W illBe Carried Away''
      from the collection Everything's Eventualhas been adapted and m ade into a shortfilm by
      Jam es Renner; film rights to the shortstory '.14081'from the collection Everything's
      Eventualhas been optioned by Dim ension Film s. From a Buick 8 has been optioned by
      Chesapeake Film s.Mostof King's book's have also been adapted for audio, including The
      Dark Tower: The Gunslinger, New Am erican Library, 1988; The Dark Tower II: The Drawing
      of the Three, New Am erican Library, 19899 The Dark Tower111: The Yaste Lands Penguin-
      HighBridge Audio, 1991)NeedfulThings, Penguin-HighBridge Audio, 1991;The Gl       rrlW ho
      Loved Tom Gordon,Sim on & SchusterAudio, 19999Blood and Sm oke, Sim on & Schuster
      Audio,20009Dream catcher, Sim on & SchusterAudio, 20019On W riting:A M em oir ofthe
      Craft, Recorded Books,20019 The Talism an, Sim on & Schuster Audio, 2001;From a Buick
      8, Sim on & SchusterAudlo,2002;Riding the Bullet, Sim on & Schuster Audio, 2002; s/ack
      House, Books on Tape,20039 Z/o/ves ofthe Calla, Sim on & SchusterAudio, 2003.
      FURTHER REA DINGS A BO UT THE A UTHO R:
      BO O KS
             Beahm ,George W .,The Stephen King Story, revised and updated edition,Andrews &
             McMeel(KansasCity,MO),1992.
             Beahm ,George W .,editor,The Stephen King Com panion, Andrews & McMeel
             (Kansas City,MO),1989.
             Blue,Tyson,Observations from the Term inator: Thoughts on Stephen King and
             Other Modern Masters ofHorror Fiction, Borgo Press (San Bernardino,CA),1995.
             Col lings,
             lsland,  W MA)
                          ichaelR.,Stephen &/ng As Richard Bachm an, StarmontHouse (Mercer
                           ,1985.

         . Collings,M ichaelR., The W orks ofStephen King:An Annotated Bibliography and
             Guide,edited by Boden Clarke,Borgo Press (San Bernardino,CA),1993      .


         . Cgllings,MichaelR.,Scaring Us to Death.
                                                 .The Im pactofStephen King on Popular
           Culture,2nd edition,Borgo Press (San Bernardino,CA),1995.
         . Contemporary Literary Criticism,Thom son Gale (Detroit,MI),Volum e 12,1980
            Volum e 26, 1983,Volum e 37,1985,Volum e 61, 1990.                             ,


      Search No.: 145154311               Analyst:Becky M adineau                    Page:     46
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 98 of
                                      103
                                           Thom son Com puM ark C opyright R eport -
                                                                 C H ILD R E N O F T H E C O R N
          . Contem poraly Theatre, Film ,and Television,Volum e 63, Thom son Gal
                                                                               e (Detroit,MI),
            2005.
          . Davis,Jonathan P.,Stephen King'
                                          s Am erica, Bow ling Green State University Popular
             Press (Bowling Green,OH),1994.
          . Dia ionary ofLiterary Biography,Volum e 143 :Am erican Novelists since W orld W ar
             II, Third Series,Thom son Gale (Detroit,MI),1994.
             Dictionary ofLiterary Biography Yearbook: 1980, Thom son Gal
                                                                        e (Detrolt,MI),1981.
             Docherty,Brianreditor,Am erican Horror Fiction:From Brockden Brown to Stephen
             King,St.Martin's Press (New York,NY),1990.
          . Hoppenstand,Gary,and Ray B.Browne, editors,The Gothic W orld ofStephen King:
             Landscape ofNightmares,Bowling Green State University PopularPress (Bowling
             Green,OH),1987.
             Keyishian,Amy,and Marjorie Keyishian,Stephen King,chelsea House (Philadelphia
             PA),1995.                                                                    ,
             King,Stephen,Stephen Kinq's Danse Macabre (nonfiction),EverestHouse (New
             York,NY),1981.
          . Y
            King,Stephen,The Bachm an Books:Four Early Novels, New Am eri
                                                                        can Library (New
              ork,NY),1985.
          . Magistrale,Tony,editor,Landscape ofFear:Stephen King'
                                                                s Am erican Gothic
             Bowling Green State University PopularPress (Bowling Green, OH),1988, ,
          . Magistrale,Tony,editor,A Casebook on 'The Stand, '
                                                             'StarmontHouse (Mercer
             Island,W A),1992.
         . Magistrale,Tony,Stephen King:The Second Decade--nDanse Macabre''to ''The Dark
             Ha//i''Twayne (New York,NY),1992.
         . Platt,Charles,Dream Makers: The Uncom m on Men and W om en Who Write Science
             Fiction,Berkley (New York,NY),1983.
         . Saidm an,Anne,Stephen King, Master ofHorror, LernerPubl
                                                                 ications (Minneapolis,
             MN),1992,
         . Schwei
           I    tzer,Darrell,editor,Discovering Stephen King, StarmontHouse (Mercer
             sland,WA),1985.
         . ShortStory Crlticism ,Volume 17,Thomson Gale (Detroit,MI),1995      .


         . Underwood,Tim ,and Chuck M iller,editors, Fear Itself: The Horror Fiction ofStephen
           King, Underwood-Miller,1982.
         . Underwood,Tim ,and Chuck M iller,editors, Kingdom ofFear.
                                                                   .The W orld ofStephen
           King, Underwood-M iller, 1986.
         . Underwood,Tim ,and Chuck Miller,editors, sare Bones..Conversations on Terror
            with Stephen King,McGraw-Hill(New York,NY),1988.


      Search No.: 145154311              Analyst:Becky M adineau                   Page:    47
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 99 of
                                      103
                                            Thom son C om puM ark C opyright Report -
                                                                C H ILD R E N O F T H E C O R N
              Underwood,Tim ,and Chuck Miller, editors,Feast of Fear: Conversations with
             Stephen King,Carroll& Graf(New York,NY),1992.
             Underw ood,Tim ,and Chuck M iller, editors,Fear Itself. The Early W orks ofStephen
             &fng,foreword by Kingrintroduction by Peter Straub, afterword by George A.
             Rom ero,Underwood-M lller, 1993.
             W inter,Douglas E.,Stephen King: The ArtofDarkness, New Ameri
             Y                                                           can Library (New
              ork,NY),1984.
       PERIO DICA LS
             Atlantic M onthly, Septem ber 1986, review ofIt, p. 1029 Novem ber 1, 2006,review
             ofLisey's Story, p.125.
             Book, Novem ber-Decem ber,Chris Barsanti, review ofThe Dark Tower V.
                                                                                . Wolves of
             the Calla, p.75.
             Booklist, Jan 1,1976, review ofSalem 's Lot, p.613) Decem ber 1, 1978, review of
             The
             R Stand, p.601;Septem ber 1, 1979,review of The Dead Zone, p.24;July, 1999,
               ay Olson,review ofHearts in Atlantis, p.18939May 1, 2004,Ray O lson,review of
             The Dark Tower V:Song ofSusannah, p.1483) Septem ber 1,2004,Ray Olson,
             review of The Dark Tower VII: The Dark Tower, p.6; Septem ber 1,2005, KeirGraff,
             review of The Colorado Kid, p.6;January 1, 2006,Ray O lson,review of Ce//, p.24;
             J
              une 1, 2006,Ray O lson,review ofLisey'  s Stor/, p.6.
             Books, Novem ber 19,2006,''Stephen King Fuses Serious W riting and Horror:A
             W idow's Tale ofLoss,Mourning and Terror,' p.8.
         . Chicaqo Tribune,August 26, 1990,review ofFour pastMidnight, p.3)Novem ber7,
           1993, review ofNightm ares and Dream scapes, p.9.
         @ Christian Science Monitor, January 22, 1990,Thom as D'Evelyn review ofThe Dark
                                                                       ,
             Ha/fi p.13.
         . C
           English Journal,January 1979, review ofThe Shining, p.58;January 1983 review of
                                                                                ,
             ujo,p.79;Decem ber1983,review ofDifferentSeasons,p. 69; Decem ber 1984,
           review ofPetSem atary, p.66.
         * Entertainm entW eekly, October 14, 1994,review ofInsom nia, p. 52;June 16,1995,
           review ofRose Madder, p.54;M arch 22, 1996, review ofThe Two Dead Girls, p. 63;
           A
            pril26, 1996,review of The M ouse on the M ile, p.49; May 31, 1996,review of
           Coffey's Hands, p.53;June 28, 1996, review ofThe Bad Death ofEduard Delacroix
           p.98. , August 2, 1996,r eview ofNiqhtJotpm ey, p.53;Septem ber 6, 1996,review of  ,
           Coffey on the Mile, p.67;October4, 1996,M ark Harris,review ofDesperation,
           54                                                                              p,
              ; Decem ber27,1996, review ofFhe Green Mile, p.142)Septem ber 17, 1999,
           Tom De Haven, 'King ofHearts.. He May Be the Master of Horror, butStephen King
           Is Also Adept atCapturing Everyday Am erica. In Hearts in Atlantis, His Take on the
           60s, including the Effects ofVietnam , Is Scarily Accurate,''p.72;Septem ber 27
           2002, Chri s Nashawaty,'Stephen King Quits,''p.20;June 25, 2004,G regory ,
           Kirschling,review of The Dark Tower V:Song ofSusannah, p. 172)October7,2005,
           GilbertCruz, ''
                         The New King of Pulpz''p.83.
            Esquire, > Novem ber 1984, review of The Talism an, p.231.
         . Fantasy Review, January, 1984,M ichaelA. Morrison,review ofPetSem atary, p.49


      Search No.: 145154311              Analyst:Becky M artineau                  Page:     48
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 100 of
                                      103
                                               Thom son Com puM ark C opyright Report -
                                                                  C H IL D R E N O F TH E C O R N
              . Kirkus Reviews, J M arch 1, 1974, review ofCarr/e, p.2579 Decem ber 1 1977,
                                                                                     ,
                review ofNightShift, p.1285;June 15, 2006,review ofLisey's Stoly p.594.
                                                                                 ,

                 Library Journal, March 1,2004,Kristen L. Sm ith, review ofThe Dark Tower V:
                 Y o/ves ofthe Calla, p.126; May 15, 2004, Nancy McNicol,review of The Dark Tower
                 V:Song ofSusannah, p.115)Septem ber 15, 2004, Nancy McNicol,review of The
                 Dark Tower VII.The Dark Tower, p.49) Septem ber 15, 2005,Nancy McNicol review
                                                                                          ,
                 ofThe Colorado Kid, p.60;July 1, 2006,Nancy McNicol,review ofLisey'  s Story, p,
                 66.

                 Locus, Septem ber 1992, review ofGerald's Gam e, p.21;Novem ber 1992,review of
                 Do/ores Claiborne, p.19; February 1994, revlew ofDolores Claiborne, p.58;October
                 1994,review ofNightm ares and Dream scapes, p.54.
                Los Angeles Tim es, May 8, 1983,review of Christine, p,39 Novem ber 20 1983,
                                                                                      ,
                review ofPetSem atary, p.17; Novem ber 18, 1984,review ofThe Talism an, p. 13;
                A
                  ugust 25, 1985, review ofSkeleton Crew, p.4.
                Magazi
                L/    ne ofFantasy and Science Fiction, January 1,2007,Charles De Lint review of
                                                                                      ,
                 sey's Story, p.38.
          * M/am /Herald, March 21,2001,Rene Rodriguez, review of Dream catcher; March 27,
            2002, Rene Rodriguez,review ofEverything'
                                                    s Eventual.

                MldwestQtzarter/y,Spring,2004,Tom Hansen,''DiabolicalDream ing in Stephen
                King's 'The Man in the Black Suitz'''p.290.
          . New Republic, February 21,1981, Michele Slung,review ofFirestarter, p.38.
          . New Statesm an, Septem ber 15, 1995, Kevin Harley,review ofRose Madder p.33.
                                                                                   ,

          . Newsweek, August 31, 1981,Jean Strouse, revi
                                                       ew ofCujo,p.64;May 2,1983,
            review ofChr/st/ne, p.76.
          @ New Yorker, January 15, 1979, review ofThe Stand, p.109; Septem ber 30 1996,
                                                                                  ,
            review ofDesperation, p.78
          . New York Review ofBooks, > October 19, 1995, review ofDolores Claiborne, p.54.
          @New York Tim es, March 1, 1977,review Of The Shining, p.35; Novem ber 28,1977,
           review ofNightShift, p.46; March 26, 1978, review of The Stand, p.13;August 17,
           1979,Christopher Lehm ann-Haupt, review ofThe Dead Zone, p.C23;August 14
           1981,review ofCujo, p.19;August11, 1982, review ofDifferent Seasons, p. 25;
           A                                                                             ,
             pril12, 1983,review ofChristine, p.27;October21, 1983,review ofPetSem atary
           p.
           Ch21; Novem ber8, 1984, review of The Talism an, p.25;August 21, 1986,           ,
              ristopher Lehm ann Haupt, review ofIt, p.17;June 29,1992, review ofGerald'  s
           Gam e,p.B2; Novem ber 16, 1992, review ofDolores Claiborne,p.B1;June 26 1995,
                                                                                      ,
           review ofRose Madder, p.B2;October 26, 1996,review ofCoffey on the M ile p.16.
                                                                                      ,

         . New York Tim es Book Review, May 26, 1974,review of Carr/e, p. 17; February 20
           1977,Jack Sullivan, review ofThe Shining, p.8) Septem ber 11, 1977,review of ,
           Carrie, p.3;March 26, 1978,review ofNightS/p/f't' p. 13,
                                                                  . February 4, 1979,review
           ofThe Stand, p. 15; May 10, 1981,review ofDanse Macabre, p.15;August 29,
           1982,
           N      review ofDifferentSeasons, p.10;April3, 1983,review ofChristine p.12;
                                                                                   ,
            ovem ber 6, 1983,review ofPetSem atary, p. 15; Novem ber4, 1984,review of The


      Search No.: 145154311                  Analyst:Becky M adineau                 Page:    49
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 101 of
                                      103
                                             Thom son Com puM ark C opyright Report
                                                                  C H ILD R E N O F T H E C O R N
              Talism an, p.24; June 9, 1985, review ofSkeleton Crew, p.11;February 22 1987,
                                                                                        ,
              review of rhe Eyes ofthe Dragon,;p. 12; May 13, 1990,review of The Stand:     The
              Com plete and UncutEdition, p.3;Septem ber2,1990, review ofFour pastM idnight
              p.21; Septem ber29, 1991, review ofThe Y aste Lands p.14;August 16, 1992, ,
                                                                    ,
              review of Gera/d's Gam ez p. 3) Decem ber 27,1992, review ofDolores Claiborne
              15; October 24 1993,review ofNightm ares and Dream scapes                     , p.
              19             ,
                                                                          , p.22;October30,
              2094, review ofInsom nia, p. 24;July 2, 1995,review ofRose Madder p. 11;October
              T , 1996,review of The Green M ile, p.16; Novem ber 12,2006, Jim W indolf, ''Scare
               actician,''(review ofLisey'
                                         s Story),p.1.
              Observer(Charlotte,NC),October4,2000,Jack Harville, review ofOn W riting:A
              Mem oir ofthe Craft; Salem M acknee, review ofFrom a Buick 8.
              Penthouse, April, 1982, Bob Spitz, interview with author.
             Playboy, June 1983, Eric Norden review ofChristine and interview with King p,38.
                                                                                       ,

             Publishers W eekly, February 25, 1974,review ofCarrie, p. 102;June 7 1976,
                                                                                  ,
             review ofSa/em '
             S                s Lot, p.73; Novem ber 14, 1977,review ofThe Shininq p.64;
              eptem ber25, 1978, review ofThe Stand, p. 127;Novem ber 12, 1979,,review of
             The Stand, p.56;April1,1996, review ofThe Two Dead Girls, p.38;June 24, 1996,
             review ofDesperation, p.43;July 14 , 1997,review of The Dark Tower IV: W izard
             and Glass, p.65 April19,2004, review ofThe Dark Tower VI:Song ofSusannah
             37;August 15                                                                 , p.
             2             , 2005,O rson Scott Card, review ofThe Colorado Kid, p,40;Januar y
              , 2006,review ofCe//, p.37;August 28, 2006,review ofLisey'   s Story p.27.
                                                                                   ,

          . Rapport, annual, 1992,review of The > aste Lands, p.21;annual, 1992,review of
            Gerald'
                  s Gam e, p.26.
             Sattlrlay Review, Septem ber 1981, Michelle Green,review ofCujo,p,59;November
             1984, review ofThe Talism an p. 85.
          . Seatt/e Tim es, October27, 2006, Mark Rahner, review ofLisey'
                                                                        s Story.
          . Star (Kansas City,MO),October4,2000,John Mark Eberhar't,review ofOn Writing       .


          . F/m ezAugust 30, 1982,PaulG ray, review ofDifferentSeasons, p.87;July 1 1985,
            review ofSke/eton Crew, p.59;October6, 1986, review ofIt,; p.74;Decem, ber 7
            1992,review ofDolores Claiborne; p. 81;Septem ber 2, 1996,review of ''The Green
                                                                                          ,
            Mile, p,60.
          @ O
            Village Voice, April29, 1981,review ofStephen King'
                                                              s Danse M acabre, p.45;
              ctober 23, 1984,review ofThe Talism an, p.53; March 3,1987,revlew ofIt p.46,
                                                                                        ,

          . Voice Literary Supplem ent, Septem ber 1982, review ofCreepshow, p.6; Novem ber
            1985,review ofSa/em '  s Lot, p.27.
             W ashington PostBook W orld, May 26, 1974,review ofCarrie, p. 17;April12, 1981,
             review ofStephen King'  s Dance Macabre, p.4;August 22,1982, review ofDifferent
             Seasons, p. 1; Novem ber 13, 1983, review ofPetSem atary, p.1, 'June 16, 1985,
             r
             Seview of Skelet on Crew, p.19 August 26, 1990, revi
                                                                ew of Four PastMidnight, p.9;
               eptem ber 29,1991,review ofNeedfulThings, p.99July 19, 1992,review of
             Gera/l's Gam e, p.7;Decem ber 13, 1992,Kit Reed,review ofDolores Claiborne
             5) October 10
                           , 1993, review ofNlkqhtm ares and Dream scapes, p.4; October9,, p.



      Search No.: 145154311               Analyst:Becky M artineau                 Page:     50
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 102 of
                                      103
                                           Thom son Gom puM ark C opyright Report -
                                                              C H lL D R E N O F T H E C O R N
              1994,review ofInsom inia, p. 4)October29,2006,''Adm itIt:You've Been a Horrible
              Snob aboutStephen King,$1 1
                                        p. .
        O NLINE
           . Stephen King Hom e Page, http:// wwwastephenking.com (June 30,2007).+


       SO URCE CITATIO N

       Contem porary Authors Online,Gale, 2008.Reproduced in Biography Resource Center
       Farm ington Hills, Mich.:Gal
                                  e,2008.httpt//galenet.galegroup.com/servlet/BioRc   .

       Docum ent Num ber: H1000054254




      Search No.: 145154311             Analyst:Becky M adineau                 Page:     51
Case 0:18-cv-61537-WPD Document 175-1 Entered on FLSD Docket 12/20/2018 Page 103 of
                                      103

                                 U nited S tates D istrict C o urt
                                 S o uthern D istrict of Florida

                     caseNumber:/'/-Q/-J /.C2
                 SUPPLEM ENTA L ATTACHM ENTIS)
        Please referto supplem entalpaper ''coud file''in the division w here
        the Judge is cham bered These attachm ents m ustnotbe placed in
                                     .

        the ûdchron file''

        Documents Retained in SupolementalCase Files (Scanned orNotScanned)
        C ivilC ase Docum ents
               .Handwritten documents/pleadings (i.e.,pro se)
              Poorquality scanned im ages
            . Photographs
            . C D ,DV D ,V HS t
                              apes, cassette tapes
            *
              Surety bonds
            .Exhibitsthatcannotbe scanned (e.g.,objects)
            * Bound extradition papers
            * Jur
                y verdict
           *Jury notes (unredacted)
           *Juryselection materials(seating chads,challenges, etc.)
       C rim inalCase Docum ents
           *
               Handwritten documents/pleadings (i.e.,pro se)
           * Poorquality scanned im ages
           . Phot ographs
           . C D ,DV D ,V H S Tape
                                   , C asset
                                           te Tapes
           .
             Bond docum entation
           @Exhibitsthatcannotbe scanned (e.g.,objects)
           . Indictm ents
           * A rrestw arrants
           . Jur y verdict
           .
               Jury notes (unredacted)
           .
               Jury selection materials(seating chads,challenges, etc.)

       oate: zy- $,
                  //G
                                                                          Revised:8/20/2012
